



Exhibit 10.1


















M/I FINANCIAL, LLC


SECOND AMENDED AND RESTATED
MORTGAGE WAREHOUSING AGREEMENT


DATED AS OF JUNE 24, 2016




COMERICA BANK
AS ADMINISTRATIVE AGENT AND LEAD ARRANGER


AND


THE HUNTINGTON NATIONAL BANK
AS DOCUMENTATION AGENT















--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page


1.
DEFINITIONS.                                         1

1.1
Certain Defined Terms. For the purposes of this Agreement the following terms
will have the following meanings:                             1

2.
REVOLVING CREDIT.                                     28

2.1
Commitment                                     28

2.2
Accrual of Interest and Maturity; Evidence of Indebtedness.             28

2.3
Requests for Advances                                 29

2.4
Disbursement of Revolving Credit Advances.                     31

2.5     Swing Line                                          33
2.6
Interest Payments; Default Interest                         35

2.7
Fees                                         36

2.8
Mandatory Repayment of Revolving Credit Advances; Borrowing Base Conformity 36

2.9
Optional Reduction or Termination of Revolving Credit Aggregate Commitment    
37

2.10
Use of Proceeds of Advances                             38

3.CONDITIONS.                                         38
3.1Conditions of Initial Advances                             38
3.2Continuing Conditions                                 40
4.REPRESENTATIONS AND WARRANTIES.                         40
4.1Corporate Authority                                 41
4.2Due Authorization                                     41
4.3Good Title; Leases; Assets; No Liens 41
4.4Taxes 41
4.5No Defaults                                     41
4.6Enforceability of Agreement and Loan Documents                 42
4.7Compliance with Laws                                 42
4.8Non-contravention                                     42
4.9Litigation                                         42
4.10Consents, Approvals and Filings, Etc                         42
4.11Agreements Affecting Financial Condition                     43
4.12No Investment Company or Margin Stock                         43
4.13ERISA                                         43
4.14Conditions Affecting Business or Properties                     43
4.15Environmental and Safety Matters 43
4.16Subsidiaries                                     44
4.17Approved Lender; Compliance with Agency Guides                 44
4.18Franchises, Patents, Copyrights, Tradenames, etc                     44
4.19Capital Structure                                     44
4.20Accuracy of Information                                 44
4.21Solvency                                         45
4.22Employee Matters                                     45
4.23No Misrepresentation                                 45
4.24Corporate Documents and Corporate Existence                     45
4.25Anti-Money Laundering/Anti-Terrorism                         45
5.AFFIRMATIVE COVENANTS.                                 46
5.1Financial Statements                                 46


i

--------------------------------------------------------------------------------




5.2Certificates; Other Information                             46
5.3Payment of Obligations                                 47
5.4Conduct of Business and Maintenance of Existence; Compliance with Laws.    
48
5.5Maintenance of Property; Insurance                         48
5.6Inspection of Property; Books and Records, Discussions                 49
5.7Notices                                         49
5.8Hazardous Material Laws                                 50
5.9Financial Covenants.                                 51
5.10Governmental and Other Approvals                         51
5.11Compliance with ERISA; ERISA Notices                         51
5.12Defense of Collateral                                 51
5.13Future Subsidiaries                                 51
5.14Accounts                                         52
5.15Use of Proceeds                                     52
5.16Mortgage Loans; Hedge Agreements                         52
5.17MERS System                                     52
5.18Further Assurances and Information                         53
5.19Custodians                                         53
6.NEGATIVE COVENANTS.                                 54
6.1Limitation on Funded Debt                             54
6.2Limitation on Liens                                 55
6.3Acquisitions                                     55
6.4Limitation on Mergers, Dissolution or Sale of Assets                 56
6.5Restricted Payments                                 56
6.6Reserved                                         57
6.7Limitation on Investments, Loans and Advances                     57
6.8Transactions with Affiliates                             58
6.9Limitations on Other Restrictions                             58
6.10Prepayment of Debt                                 58
6.11Amendment of Subordinated Debt Documents                     58
6.12Modification of Certain Agreements                         58
6.13Fiscal Year                                         58
6.14Gestation Repurchase Agreements                             58
6.15Anti-Terrorism                                     58
7.DEFAULTS.                                         59
7.1Events of Default                                     59
7.2Exercise of Remedies                                 61
7.3Rights Cumulative                                     62
7.4Waiver by Borrower of Certain Laws                         62
7.5Waiver of Defaults                                     62
7.6Set Off                                         62
8.PAYMENTS, RECOVERIES AND COLLECTIONS.                     63
8.1Payment Procedure                                 63
8.2Application of Proceeds of Collateral                         63
8.3Pro-rata Recovery                                     64
8.4Treatment of a Defaulting Lender; Reallocation of Defaulting Lender’s
Fronting Exposure.                                         64
9.CHANGES IN LAW OR CIRCUMSTANCES; INCREASED COSTS.             65
9.1Circumstances Affecting LIBOR Rate Availability or Application             65
9.2Laws Affecting LIBOR Rate Availability                         65


ii

--------------------------------------------------------------------------------




9.3Increased Cost of Advances Carried at the LIBOR Rate                 66
9.4Capital Adequacy and Other Increased Costs.                     66
9.5Right of Lenders to Fund through Branches and Affiliates             67
9.6Taxes.                                         67
10.AGENT.                                             69
10.1Appointment of Agent                                 69
10.2Deposit Account with Agent or any Lender                     69
10.3Scope of Agent’s Duties                                 69
10.4Successor Agent                                     70
10.5Credit Decisions                                     70
10.6Authority of Agent to Enforce This Agreement                     70
10.7Indemnification of Agent                                 71
10.8Knowledge of Default                                 71
10.9Agent’s Authorization; Action by Lenders                         71
10.10Enforcement Actions by the Agent                             72
10.11Collateral Matters.                                     72
10.12Agents in their Individual Capacities                         72
10.13Agent’s Fees                                     73
10.14Documentation Agent or other Titles                         73
10.15No Reliance on Agent’s Customer Identification Program.             73
10.16Subordination Agreements                             73
10.17Indebtedness in respect of Lender Products and Hedge Agreements with
Lenders 73
11.MISCELLANEOUS.                                     74
11.1Accounting Principles                                 74
11.2Consent to Jurisdiction                                 74
11.3Law of Michigan                                     74
11.4Interest                                         74
11.5Closing Costs and Other Costs; Indemnification.                     75
11.6Notices.                                         76
11.7Further Action                                     77
11.8Successors and Assigns; Participations; Assignments.                 77
11.9Counterparts                                     80
11.10Amendment and Waiver.                                 80
11.11Confidentiality                                     82
11.12Substitution or Removal of Lenders                         82
11.13Withholding Taxes                                     83
11.14[Reserved]                                         85
11.15WAIVER OF JURY TRIAL                             85
11.16USA Patriot Act Notice                                 85
11.17Complete Agreement; Conflicts                             86
11.18Severability                                     86
11.19Table of Contents and Headings; Section References                 86
11.20Construction of Certain Provisions                         86
11.21Independence of Covenants                             86
11.22Electronic Transmissions.                                 86
11.23Advertisements                                     87
11.24Reliance on and Survival of Provisions                         87
11.25Amendment and Restatement.                             87








iii

--------------------------------------------------------------------------------




EXHIBITS


A FORM OF REVOLVING CREDIT NOTE
B FORM OF SWING LINE NOTE
C FORM OF SECURITY AGREEMENT
D FORM OF SUBSIDIARY GUARANTY
E FORM OF ASSIGNMENT AGREEMENT
F FORM OF COVENANT COMPLIANCE REPORT
G FORM OF SWING LINE PARTICIPATION CERTIFICATE
H FORM OF MORTGAGE REPURCHASE AND INDEMNIFICATION REPORT
I-1FORM OF U.S. TAX COMPLIANCE CERTIFICATE
I-2FORM OF U.S. TAX COMPLIANCE CERTIFICATE
I-3FORM OF U.S. TAX COMPLIANCE CERTIFICATE
I-4FORM OF U.S. TAX COMPLIANCE CERTIFICATE




SCHEDULES


1.1    Percentages and Allocations
1.2    Compliance Information
1.3    Approved Investors
4.4    Taxes
4.16    Subsidiaries
4.18    Tradenames
4.19    Capital Structure
4.20    Material Contingent Obligations
6.1    Existing Debt
6.2    Existing Liens
6.7    Existing Investments
6.8    Transactions with Affiliates
11.6    Addresses for Notices








iv

--------------------------------------------------------------------------------





SECOND AMENDED AND RESTATED
MORTGAGE WAREHOUSING AGREEMENT

This Second Amended and Restated Mortgage Warehousing Agreement (“Agreement”) is
made as of the 24th day of June, 2016, by and among the financial institutions
from time to time signatory hereto (individually a “Lender,” and any and all
such financial institutions collectively, the “Lenders”), Comerica Bank, as
Administrative Agent for the Lenders (in such capacity, the “Agent”) and Lead
Arranger, The Huntington National Bank, as Documentation Agent (“Documentation
Agent”) and M/I Financial, LLC, formerly known as M/I Financial Corp.
(“Borrower”).
RECITALS
A.    Borrower is engaged in the business of origination, purchase and sale of
single family residential mortgage loans, and Agent, Borrower and certain
financial institutions entered into that certain Amended and Restated Mortgage
Warehousing Agreement dated as of March 29, 2013 (as subsequently amended or
otherwise modified from time to time, the “Prior Agreement”), to finance the
same.
B.    Borrower now desires to amend and replace the Prior Agreement with an
amended and restated agreement evidenced by this Agreement.
C.    The Lenders are prepared to enter into such amended and restated agreement
and to continue to extend credit to Borrower as aforesaid, but only on the terms
and conditions set forth in this Agreement.
NOW THEREFORE, in consideration of the covenants contained herein, Borrower, the
Lenders, and the Agent agree as follows:

1.
DEFINITIONS.


1.1    Certain Defined Terms. For the purposes of this Agreement the following
terms will have the following meanings:
“Acquisition” shall mean any transaction by which a Person purchases or
otherwise acquires or becomes obligated for the purchase of all or substantially
all or any material portion of the assets or business interests or a division or
other business unit of any Person, or any Equity Interest of any Person, or any
business or going concern.
“Adjusted Net Income” shall mean for any period, the consolidated net income (or
loss) of Borrower, determined on a Consolidated basis in accordance with GAAP,
including the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with Borrower or any of
its Subsidiaries, if the Agent has received satisfactory (in form and substance)
financial information related to such Person; provided that there shall be
excluded (a) the income (or deficit) of Non-Guarantor Subsidiaries and Joint
Ventures, except to the extent that any such income is actually received by any
Credit Party in the form of dividends or similar distributions and, without
duplication, (b) the undistributed earnings of any Subsidiary Guarantor of
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary Guarantor is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
Requirement of Law applicable to such Subsidiary.




1

--------------------------------------------------------------------------------




“Adjusted Total Liabilities” shall mean, as of any applicable time of
determination thereof, the Total Liabilities of Borrower at such time, as
determined on a Consolidated basis in accordance with GAAP, including, without
limitation, amounts outstanding under all mortgage loan facilities reflected on
the balance sheet of Borrower, plus amounts outstanding under all mortgage loan
facilities that are not reflected on the balance sheet of Borrower and are not
provided by the end purchaser of such mortgage loans, minus Subordinated Debt,
and minus the Total Liabilities of the Non-Guarantor Subsidiaries and Joint
Ventures, collectively, at such time, to the extent such liabilities are
included on the Consolidated balance sheet of Borrower in accordance with GAAP.
“Advance(s)” shall mean, as the context may indicate, a borrowing requested by
the Borrower, and made by the Revolving Credit Lenders under Section 2.1 hereof,
or the Agent under Section 2.5 hereof, including without limitation any
readvance or refunding of such borrowing pursuant to Section 2.3 or 2.5 hereof.
“Advance Account” shall mean Borrower’s non-interest bearing deposit account no.
1852-717493 with Agent, which shall be titled as designated by Agent and to
which Agent shall have exclusive access and control. Agent shall disburse
Advances into the Advance Account from time to time for the purpose of Borrower
funding Drafts furnished to a Closing Agent and wire transfers pursuant to a
Wire Request, all subject to the terms and conditions of this Agreement.
“Affected Lender” shall have the meaning set forth in Section 11.12 hereof.
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with
such Person. A Person shall be deemed to control another Person for the purposes
of this definition if such Person possesses, directly or indirectly, the power
(i) to vote 10% or more of the Equity Interests having ordinary voting power for
the election of directors or managers of such other Person or (ii) to direct or
cause the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.
“Agency” shall mean Fannie Mae, Freddie Mac, Ginnie Mae, HUD, FHA, VA or USDA.
“Agency Guides” shall mean the Fannie Mae Guide, the Freddie Mac Guide, and the
Ginnie Mae Guide.
“Agency MBS” shall mean an MBS guaranteed or issued by Fannie Mae, Freddie Mac
or Ginnie Mae, in each case representing, secured or backed by a pool of
Mortgage Loans consisting of any Mortgage Loan that is a Pledged Mortgage Loan
at the time of formation of the related pool.
“Agent” shall have the meaning set forth in the preamble, and include any
successor agents appointed in accordance with Section 10.4 hereof.
“Anti-Terrorism Laws” shall mean any laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering, corruption or
bribery, and any regulation, order, or directive promulgated, issued or enforced
pursuant to such laws, all as amended, supplemented or replaced from time to
time.
“Applicable Advance Rate” shall mean the following:
(a)    With respect to a Conforming Mortgage Loan, 98%;


2

--------------------------------------------------------------------------------




(b)    With respect to a Jumbo Mortgage Loan, 97%; and
(c)    With respect to a Wet Funded Loan, the Applicable Advance Rate of the
underlying Mortgage Loan with respect thereto.
“Applicable Interest Rate” shall mean, the Daily Adjusting LIBOR Rate, except
during any period of time during which, in accordance with the terms and
conditions of this Agreement, the Indebtedness hereunder shall bear interest at
the Base Rate.
“Applicable Margin” shall mean (i) with respect to any Advance accruing interest
at the Daily Adjusting LIBOR Rate, two and one half of one percent (2.5%) per
annum and (ii) with respect to any Advance accruing interest at the Base Rate,
one and one half of one percent (1.50%) per annum.
“Approved Investor” shall mean those Persons set forth on Schedule1.3, as may be
updated from time to time with the approval of the Agent, in its sole
Discretion, and any other bank, trust company, savings and loan association,
credit union, pension fund, Governmental Authority, insurance company,
institutional investor, investment brokerage firm, mortgage banker, or other
entity, determined by Agent, in its sole Discretion, to be acceptable.
“Approved Subservicer” shall mean a subservicer acceptable to Agent with whom
Borrower has entered into a subservicing agreement acceptable to Agent.
“Assignment Agreement” shall mean an Assignment Agreement substantially in the
form of Exhibit E hereto.
“Authorized Agent” shall mean (a) each Person who has been authorized by a
resolution of the Borrower (i) to negotiate and procure loans and other credit
or financial accommodations from the Lenders for or on behalf of the Borrower,
(ii) to give security for any liabilities of the Borrower to the Lenders, (iii)
to execute and deliver in form and content as may be required by the Agent and
the Lenders any and all Loan Documents, and/or (iv) to pay the proceeds of any
such loans, advances or discounts as directed by the Person so authorized to
sign, (b) each employee, agent, third party vendor or other Person named under
documentation or Electronic Transmissions furnished by Borrower or any
Authorized Agent to the Agent from time to time in a manner determined by and
acceptable to Agent, as being authorized to give telephone or Electronic
Transmissions to Agent with respect to the Revolving Credit, the Collateral or
otherwise in connection with this Agreement or any of the other Loan Documents,
including, but not limited to, telephone or Electronic Transmissions under
Section 2.3 hereof, regardless of whether such Person has been expressly
authorized by a resolution of the Borrower (or otherwise authorized by the
Borrower) to give such telephone or Electronic Transmissions to Agent for or on
behalf of the Borrower, and (c) each Person who represents or purports to be, or
makes a telephone or Electronic Transmission as, one of the Persons described in
paragraph (a) or (b) above.
“Authorized Signer” shall mean each person who has been authorized by the
Borrower to execute and deliver any requests for Advances hereunder pursuant to
a written authorization delivered to the Agent and whose signature card or
incumbency certificate has been received by the Agent.
“Bankruptcy Code” shall mean Title 11 of the United States Code and the rules
promulgated thereunder.


3

--------------------------------------------------------------------------------




“Base Rate” shall mean the per annum rate of interest which is equal to the
Applicable Margin plus greater of (i) the Prime Rate for such day and (ii) the
Federal Funds Effective Rate in effect on such day, plus one percent (1.0%).
“Best Efforts Commitment” shall mean an unexpired written commitment held by
Borrower from an Approved Investor to purchase Mortgage Loans, in a form
satisfactory to Agent, (a) that specifies (i) the type or item(s) of Mortgage
Loans to be purchased, (ii) a purchase date or purchase deadline date, and (iii)
a purchase price or the criteria by which the purchase price will be determined,
and (b) that is a so-called “best efforts” commitment, under which the Borrower
has the right, but is not obligated, to sell such Mortgage Loan(s).
“Borrower” shall have the meaning set forth in the preamble to this Agreement.
“Borrowing Base” shall mean, as of any date of determination thereof, without
duplication, an amount equal to:
(a)
with respect to Pledged Conforming Mortgage Loans, other than Housing Authority
Loans, where the obligor on such Mortgage Loan has a FICO Score of 620 or
greater, the lesser of (i) the Collateral Value of all Pledged Conforming
Mortgage Loans, and (ii) 100% of the Revolving Credit Aggregate Commitment, plus

(b)
with respect to Pledged Conforming Mortgage Loans that are Housing Authority
Loans, the lesser of (i) the Collateral Value of all Pledged Conforming Mortgage
Loans, and (ii) 100% of the Revolving Credit Aggregate Commitment, plus

(c)
with respect to Pledged Conforming Mortgage Loans, other than Housing Authority
Loans, where the obligor on such Mortgage Loan has FICO Score of less than 620,
the least of (i) the Collateral Value of all Pledged Conforming Mortgage Loans,
(ii) $5,000,000 and (iii) 5% of the Revolving Credit Aggregate Commitment, plus

(d)
the lesser of (i) the Collateral Value of all Pledged Wet Funded Loans, and (ii)
(x) for the first five and last five Business Days of each month, 50% of the
Revolving Credit Aggregate Commitment and (y) at all other times, 35% of the
Revolving Credit Aggregate Commitment, plus

(e)
the lesser of (i) the Collateral Value of all Pledged Jumbo Loans, and (ii) 10%
of the Revolving Credit Aggregate Commitment;

provided, however, that (i) the Borrowing Base shall in no event include any
Mortgage Loan with respect to which the Draft or Wire Request has not been
honored or funded by the Lenders for any reason; and (ii) no Mortgage Loan, as
to which an unfunded Drafts have been issued, may be used to calculate the
Borrowing Base.
“Business Day” shall mean any day other than a Saturday or a Sunday on which
commercial banks are open for domestic and international business (including
dealings in foreign exchange) in Detroit, Michigan and New York, New York.
“Capitalized Lease” shall mean, as applied to any Person, any lease of any
property (whether real, personal or mixed) with respect to which the discounted
present value of the rental obligations of such Person


4

--------------------------------------------------------------------------------




as lessee thereunder, in conformity with GAAP, is required to be capitalized on
the balance sheet of that Person.
“Cash Collateral Account” shall mean Borrower’s non-interest bearing deposit
account no. 1852-717501 with Agent, which shall be titled as designated by Agent
and to which Agent shall have exclusive access and control. The Cash Collateral
Account shall be used for collection of payments from the proceeds of any sale
or other disposition of the Collateral, and repayment of Advances, subject to
the terms and conditions of this Agreement.
“Cash and Cash Equivalents” shall mean all cash and cash equivalents of any
Person acceptable to Agent as Agent shall determine from time to time in its
sole discretion.
“Cash and Cash Equivalents Collateral” shall mean any Cash and Cash Equivalents
of any Person (other than Borrower or a Subsidiary Guarantor), held at Agent,
and with respect to which such Person has granted Agent and Agent has a first
priority, perfected, exclusive security interest in and lien on such Cash and
Cash Equivalents to secure the Indebtedness, under security agreement(s),
account control agreement(s), guaranty(ies) and other documents acceptable to
Agent in its sole discretion, and which are unencumbered by any security
interest or lien (other than in favor of Agent).
“Change in Law” shall mean the occurrence, after the Effective Date, of any of
the following: (i) the adoption or introduction of, or any change in any
applicable law, treaty, rule or regulation (whether domestic or foreign) now or
hereafter in effect and whether or not applicable to any Lender or Agent on such
date, or (ii) any change in interpretation, administration or implementation of
any such law, treaty, rule or regulation by any Governmental Authority, or (iii)
the issuance, making or implementation by any Governmental Authority of any
interpretation, administration, request, regulation, guideline, or directive
(whether or not having the force of law), including any risk-based capital
guidelines. For purposes of this definition, (x) a change in law, treaty, rule,
regulation, interpretation, administration or implementation shall include,
without limitation, any change made or which becomes effective on the basis of a
law, treaty, rule, regulation, interpretation administration or implementation
then in force, the effective date of which change is delayed by the terms of
such law, treaty, rule, regulation, interpretation, administration or
implementation, (y) the Dodd-Frank Wall Street Reform and Consumer Protection
Act (Pub. L. 111-203, H.R. 4173) and all requests, rules, regulations,
guidelines, interpretations or directives promulgated thereunder or issued in
connection therewith shall be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or promulgated, and (z) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall each be deemed to be a "Change in Law", regardless of the date
enacted, adopted, issued or implemented.
“Change of Control” shall mean (a) the Parent ceases to own one hundred percent
(100%) of the voting power of the voting stock of Borrower, or (b) the
occurrence of any of the following: (i) any Person or group (as that term is
understood under Section 13(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and the rules and regulations thereunder) shall
have acquired beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of a percentage (based on voting power, in the event classes of
stock shall have different voting powers) of voting stock of the Parent equal to
at least fifty percent (50%); or (ii) as of any date a majority of the Board of
Directors of the Parent consists of individuals who were not either (A)
directors of the Parent as of the corresponding date of the previous year, (B)
selected or nominated to become directors by the Board of Directors of the
Parent of which a majority consisted of individuals described in clause (ii)(A)
above, or (C) selected or nominated to become directors by the Board


5

--------------------------------------------------------------------------------




of Directors of the Parent of which a majority consisted of individuals
described in clause (ii)(A) above and individuals described in clause (ii)(B)
above.
“Closing Agent” shall mean a title company, closing attorney or other entity
which will disburse funds at settlement and insure the lien of the Mortgage in
respect of any Mortgage Loan.
“Collateral” shall mean all property or rights in which a security interest,
mortgage, lien or other encumbrance for the benefit of the Lenders is or has
been granted or arises or has arisen, under or in connection with this
Agreement, the other Loan Documents, or otherwise to secure the Indebtedness,
including, without limitation, all Cash and Cash Equivalents Collateral, if any
and all “Collateral” as defined in the Security Agreement.
“Collateral Documents” shall mean the Security Agreement, and all other security
documents (and any joinders thereto) executed by any Credit Party in favor of
the Agent prior to, on or after the Effective Date, in connection with any of
the foregoing collateral documents, in each case, as such collateral documents
may be amended or otherwise modified from time to time.
“Collateral Value” shall mean, with respect to any applicable Mortgage Loan, the
Applicable Advance Rate for such Mortgage Loan of the least of (i) the original
principal amount of such Mortgage Loan, (ii) the outstanding principal amount of
such Mortgage Loan as of any applicable date of determination, (iii) the cost to
purchase such Mortgage Loan, if applicable, (iv) the Committed Purchase Price
for such Mortgage Loan, if applicable and (v) the Market Value of such Mortgage
Loan.
“Comerica Bank” shall mean Comerica Bank and its successors and permitted
assigns.
“Committed Purchase Price” shall mean, with respect to any Pledged Mortgage
Loan, the purchase price for such Mortgage Loan under the Take-Out Commitment
for such Mortgage Loan.
“Conforming Mortgage Loan” shall mean an Eligible Mortgage Loan with respect to
which each of the following statements shall be accurate and complete (and
Borrower by including such Mortgage Loan in any computation of the Borrowing
Base shall be deemed to so represent and warrant to Agent and the Lenders as of
the date of such computation):
(a) if such Mortgage Loan is a Conventional Mortgage Loan, such Mortgage Loan is
underwritten in conformity with the underwriting standards of Fannie Mae or
Freddie Mac in effect at the time of such underwriting, and is otherwise
eligible for inclusion in a pool supporting a Fannie Mae or Freddie Mac
mortgage-backed security;
(b) if such Mortgage Loan is not a Conventional Mortgage Loan, such Mortgage
Loan is (i) guaranteed or insured by FHA and/or VA (or a binding commitment to
issue such guaranty or insurance is in effect with respect thereto), or (ii) a
Housing Authority Loan, or (iii) a USDA Loan; and
(c) the obligor on such Mortgage Loan has a FICO Score of not less than 580.
“Consolidated” (or “consolidated”) or “Consolidating” (or “consolidating”) shall
mean, when used with reference to any financial term in this Agreement, the
aggregate for two or more Persons of the amounts signified by such term for all
such Persons determined on a consolidated (or consolidating) basis in accordance
with GAAP, applied on a consistent basis. Unless otherwise specified herein,
“Consolidated” and


6

--------------------------------------------------------------------------------




“Consolidating” shall refer to Borrower and its Subsidiaries, determined on a
Consolidated or Consolidating basis.
“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on,
or measured by, net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
“Conventional Mortgage Loan” shall mean a Mortgage Loan which meets all
underwriting guidelines of Fannie Mae or Freddie Mac for purchase at the time
made.
“Covenant Compliance Report” shall mean the report to be furnished by Borrower
to the Agent pursuant to Section 5.2(a) hereof, substantially in the form
attached hereto as Exhibit F and certified by a Responsible Officer of the
Borrower, in which report Borrower shall set forth the information specified
therein.
“Covered Entity” shall mean (a) each Credit Party, any other Persons that
guarantee the Indebtedness and/or pledge collateral to secure the Indebtedness,
(b) each Person that, directly or indirectly, is in control of a Person
described in clause (a) above, and (c) all brokers or other agents of any Credit
Party acting in any capacity in connection with this Agreement. For purposes of
this definition, control of a Person shall mean the direct or indirect (x)
ownership of, or power to vote, 25% or more of the issued and outstanding equity
interests having ordinary voting power for the election of directors of such
Person or other Persons performing similar functions for such Person, or (y)
power to direct or cause the direction of the management and policies of such
Person whether by ownership of equity interests, contract or otherwise.
“Credit Parties” shall mean, collectively, the Borrower and the Subsidiary
Guarantors, if any, and “Credit Party” shall mean any one of them, as the
context indicates or otherwise requires. As of the Effective Date, the only
Credit Party is Borrower.
“Custodial Account” shall mean a securities custodial account established and
maintained by the Borrower with Securities Custodian for the purpose of holding
all Agency MBS and the settlement proceeds thereof until such settlement
proceeds shall be transferred to the Cash Collateral Account pursuant to the
Securities Account Control Agreement. The Custodial Account shall be a “no
access” account to the Borrower maintained in the Securities Custodian’s or
nominee name (i.e., as bailee of, and custodian for, the Agent) for the benefit
of the Agent. The Agent shall have exclusive control over the disposition of all
Agency MBS and funds held in the Custodial Account, and the Borrower shall not
have any right to transfer, trade or otherwise direct the disposition of such
Agency MBS or funds held in the Custodial Account, except as otherwise
specifically set forth in the Securities Account Control Agreement.
“Daily Adjusting LIBOR Rate” shall mean for any day a per annum interest rate
which is equal to the Applicable Margin, plus the greater of (a) the LIBOR Floor
and (b) the quotient of:
(a)    the LIBOR Rate;
divided by
(b)
a percentage (expressed as a decimal) equal to 1.00 minus the maximum rate on
such date at which Agent is required to maintain reserves on "Euro-currency
Liabilities" as defined



7

--------------------------------------------------------------------------------




in and pursuant to Regulation D of the Board of Governors of the Federal Reserve
System or, if such regulation or definition is modified, and as long as Agent is
required to maintain reserves against a category of liabilities which includes
eurodollar deposits or includes a category of assets which includes eurodollar
loans, the rate at which such reserves are required to be maintained on such
category;
such sum to be rounded upward, if necessary, in the discretion of the Agent, to
the seventh decimal place.
“Debt” shall mean, as of any applicable time of determination thereof, with
respect to any Person all indebtedness or other obligations of such Person (and,
if applicable, that Person’s Subsidiaries, on a consolidated basis) that, in
accordance with GAAP, would be included in determining total liabilities as
shown on the liabilities side of a balance sheet of that Person on the date of
determination, plus to the extent not liabilities under GAAP, repurchase
facilities and early purchase programs.
“Debt-to-Tangible Net Worth Ratio” shall mean, as of any applicable time of
determination thereof, the ratio of (i) Adjusted Total Liabilities, to (ii) the
Tangible Net Worth at such time.
“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” shall mean any event that with the giving of notice or the passage of
time, or both, would constitute an Event of Default under this Agreement.
“Defaulting Lender” shall mean any Lender that (a) has failed to (i) fund all or
any portion of its Advances within two (2) Business Days of the date such
Advances were required to be funded hereunder unless such Lender notifies the
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Agent, any Swing Line Lender or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Swing
Line Advances) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Agent or Swing Line Lender in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement is
based on such Lender’s good faith determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) has not been
satisfied), (c) has failed, within three Business Days after written request by
the Agent or the Borrower, to confirm in writing to the Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Agent and the Borrower), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority, so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender


8

--------------------------------------------------------------------------------




(or such Governmental Authority) to reject, repudiate, disavow or disaffirm any
contracts or agreements made with such Lender. Any determination by the Agent
that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to the Borrower, each Swing Line Lender and each
Lender.
“Discretion” shall mean a determination made in good faith in the exercise of
commercially reasonably business judgment (from the perspective of a secured
mortgage warehouse line of credit lender).
“Distribution” is defined in Section 6.5 hereof.
“Document Custodian” shall mean any Person acting as the Borrower’s “document
custodian”, as such term is used in the Agency Guides, for purposes of (a)
certifying that the documentation relating to Mortgage Loans received by such
Person from the Borrower is complete and acceptable under an applicable Agency
Guide for purposes of including such Mortgage Loan in a pool of Mortgage Loans
in which Agency MBS will represent interests and (b) holding such documentation
following formation of such pools and issuance of such Agency MBS. Each Document
Custodian shall at all times meet the eligibility requirements set in the
applicable Agency Guide(s). As of the Effective Date, the Document Custodian
shall be Wells Fargo Bank, N.A. Before making any change in the Document
Custodian, the Borrower shall obtain the prior written approval of the Agent in
accordance with Section 5.19. At any time that there is more than one Document
Custodian, references in this Agreement to the “Document Custodian” shall mean
any or all Document Custodians, as applicable.
“Dollars” and the sign “$” shall mean lawful money of the United States of
America.
“Domestic Subsidiary” shall mean any Subsidiary of Borrower incorporated or
organized under the laws of the United States of America, or any state or other
political subdivision thereof or which is considered to be a “disregarded
entity” for United States federal income tax purposes and which is not a
“controlled foreign corporation” as defined under Section 957 of the Internal
Revenue Code, in each case provided such Subsidiary is owned by Borrower or a
Domestic Subsidiary of Borrower, and “Domestic Subsidiaries” shall mean any or
all of them.
“Draft” shall mean a draft on Borrower’s Advance Account which is signed by the
Borrower and presented to a title company or other closing agent for purpose of
closing a Mortgage Loan.
“Effective Date” shall mean the date on which all the conditions precedent set
forth in Sections 3.1 and 3.2 have been satisfied.
“Electronic Tracking Agreement” shall mean an Electronic Tracking Agreement by
and among the Borrower, the Agent, MERS and MERSCORP, in form acceptable to
Agent in its sole discretion.
“Electronic Transmission” shall mean each document, instruction, authorization,
file, information and any other communication transmitted, posted or otherwise
made or communicated by e-mail or E-Fax, or otherwise to or from an E-System or
other equivalent service.
“Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender; (c)
any Person (other than a natural person) that is or will be engaged in the
business of making, purchasing, holding or otherwise investing in commercial
loans or similar extensions of credit in the ordinary course of its business,
provided that such Person is administered or managed by a Lender, an Affiliate
of a Lender or an entity or Affiliate of an entity that administers or manages a
Lender; or (d) any other Person (other than a natural person)


9

--------------------------------------------------------------------------------




approved by the (i) Agent, and (ii) unless an Event of Default has occurred and
is continuing, the Borrower (each such approval not to be unreasonably withheld
or delayed); provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the Agent
within five (5) Business Days after having received notice thereof; provided
further that (x) notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower, or any of the Borrower’s Affiliates or Subsidiaries; and
(y) no assignment shall be made to a Defaulting Lender without the consent of
the Agent.
“Eligible Mortgage Loan” shall mean a Mortgage Loan (including a Wet Funded
Loan) with respect to which each of the following statements shall be accurate
and complete (and Borrower, by including such Mortgage Loan in any computation
of the Borrowing Base, shall be deemed to so represent and warrant to the
Lenders as of the date of such computation):
(a)    Such Mortgage Loan is a binding and valid obligation of the obligor
thereon, in full force and effect and enforceable in accordance with its terms;
(b)    Such Mortgage Loan is genuine in all respects as appearing on its face
and as represented in the books and records of Borrower and all information set
forth therein is true and correct;
(c)    Such Mortgage Loan is free of any default of any party thereto (including
Borrower), other than as expressly permitted pursuant to subparagraph (d) below,
counterclaims, offsets and defenses and from any rescission, cancellation or
avoidance, and all right thereof, whether by operation of law or otherwise;
(d)    No payment under such Mortgage Loan is more than 30 days past due the
payment due date set forth in the underlying Mortgage Note and Mortgage;
(e)    Such Mortgage Loan contains the entire agreement of the parties thereto
with respect to the subject matter thereof, has not been modified or amended in
any respect and is free of concessions or understandings with the obligor
thereon of any kind not expressed in writing therein;
(f)    Such Mortgage Loan, and if applicable, each Agency MBS, complies with all
applicable federal, state and local laws, rules and regulations governing the
same, including, without limitation, the federal Consumer Credit Protection Act
and the regulations promulgated thereunder, all applicable usury laws and
restrictions, and all applicable predatory and abusing lending laws. All
notices, disclosures and other statements or information required by applicable
federal, state and local law, rule or regulation to be given, and any other act
required by applicable federal, state or local law, rule or regulation to be
performed, in connection with said Mortgage Loan, have been given and performed
as required. Said Mortgage Loan is not “high cost”, “high rate”, “high fee” or
“predatory” as defined by any applicable federal, state or local predatory or
abusive lending laws, such Mortgage Loan complies with terms and requirements of
all Agency Guides relating to such Mortgage Loan and if applicable, each Agency
MBS;
(g)    All advance payments and other deposits required to be paid on such
Mortgage Loan have been paid in cash, and no part of said sums has been loaned,
directly or indirectly, by Borrower to the obligor (unless loaned by Borrower in
connection with its second mortgage lending program) and there have been no
prepayments on account of such Mortgage Loan;
(h)    At all times such Mortgage Loan will be free and clear of all Liens,
except in favor of Agent;
(i)    The property covered by such Mortgage Loan is insured against loss or
damage by fire, flood (when required by the investor) and all other hazards
normally included within standard extended


10

--------------------------------------------------------------------------------




coverage in accordance with the provisions of such Mortgage Loan with Borrower
named as a mortgagee under a standard mortgagee endorsement and loss payee
thereon;
(j)    The property covered by such Mortgage Loan (i) is free and clear of all
Liens, encumbrances, easements or restrictions, except (a) such Mortgage Loan,
(b) Liens for taxes, not yet due and payable, special assessments or similar
governmental charges not yet due and payable or still subject to payment without
interest or penalty, (c) zoning restrictions, utility easements, covenants, or
conditions and restrictions of record, which shall neither defeat nor render
invalid such lien or the priority thereof, nor materially impair the
marketability or value of such real estate, nor be violated by the existing
improvements or the intended use thereof, (d) subordinate Liens, and (e) such
other Liens as may have been approved in writing by Majority Lenders and (ii)
may exclude oil, gas and/or other minerals;
(k)    [Reserved];
(l)    The date of the underlying Mortgage Note is no earlier than 30 days prior
to the date such Mortgage Loan is first included in the Borrowing Base;
(m)    The improvements on the property consist of a completed one-to-four unit
single family residence, including but not limited to a condominium, planned
unit development or townhouse but excluding in any event a co-op;
(n)    There has been delivered to Agent and the Lenders the Required Documents
or the Wet Funded Required Documents;
(o)    Such Mortgage Loan is not subject to any servicing arrangement with any
person other than Borrower or an Approved Subservicer nor are any servicing
rights relating to such Mortgage Loan subject to any lien, claim, interest or
negative pledge in favor of any person other than Agent;
(p)    Such Mortgage Loan has not been included in the Borrowing Base (whether
as a Wet Funded Loan or otherwise) for more than the applicable Warehouse Period
for such Mortgage Loan;
(q)    Such Mortgage Loan has not been included in the Borrowing Base except as
a Wet Funded Loan, if applicable;
(r)    The Borrower has obtained an appraisal in connection with the origination
of such Mortgage Loan which would satisfy either Fannie Mae or Freddie Mac
appraisal requirements for such Mortgage Loan;
(s)    If the Mortgage Loan has been sent to an investor, not more than 45 days
have elapsed from the date of delivery, unless the Mortgage Loan has been
returned to Agent;
(t)    If the Mortgage Note or any other Required Document has been released to
Borrower, not more than 20 days shall have elapsed from the date of delivery to
Borrower;
(u)    The Mortgage Note with respect thereto matures not more than 30 years
from the date of such Mortgage Note;
(v)    Said Mortgage Loan has been fully funded and the obligor is not entitled
to any further advances under the Mortgage Note with respect thereto;


11

--------------------------------------------------------------------------------




(w)    Such Mortgage Loan shall comply with all of the terms, conditions and
requirements of this Agreement, including without limitation, Section 5.17
hereof;
(x)    The face amount of the Mortgage Note with respect thereto, plus the
aggregate face amount of all other Mortgage Notes made by the same obligor, the
Mortgage Loans for which are included in the Borrowing Base, shall not exceed
$1,000,000 without the prior written consent of Agent; and
(y)    Agent shall not have notified Borrower that such Mortgage Loan is, for
any reason in the exercise of Agent’s Discretion, ineligible.
“Equity Interest” shall mean (i) in the case of any corporation, all capital
stock and any securities exchangeable for or convertible into capital stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents of corporate stock
(however designated) in or to such association or entity, (iii) in the case of a
partnership or limited liability company, partnership or membership interests
(whether general or limited) and (iv) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distribution of assets of, the issuing Person, and including, in all of the
foregoing cases described in clauses (i), (ii), (iii) or (iv), any warrants,
rights or other options to purchase or otherwise acquire any of the interests
described in any of the foregoing cases.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor act or code and the regulations in effect from time to
time thereunder.
“E-System” shall mean any electronic system and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Agent, any of its Affiliates or any other Person, providing for access to
data protected by passcodes or other security system.
“Event of Default” shall mean each of the Events of Default specified in Section
7.1 hereof.
“Excluded Swap Obligation” shall mean any obligation of any Credit Party to any
Lender with respect to a “swap,” as defined in Section 1a(47) of the Commodity
Exchange Act (“CEA”), if and to the extent that such Credit Party’s guaranteeing
of, or granting of a security interest or lien to secure, such swap obligation,
is or becomes illegal under the CEA, or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof), by virtue of such Credit Party’s failure for any
reason to constitute an “eligible contract participant,” as defined in Section
1a(18) of the CEA and the regulations thereunder, at the time such guarantee or
such security interest grant becomes effective with respect to such swap
obligation. If any such swap obligation arises under a master agreement
governing more than one swap, the foregoing exclusion shall apply only to those
swap obligations that are attributable to swaps in respect of which such Credit
Party’s guaranteeing of, or granting of a security interest or lien to secure,
such swaps is or becomes illegal.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, backup withholding Taxes and branch profits
Taxes, in each case, (i) imposed as a result of such Recipient being organized
under the laws of, or having its principal office or, in the case of any Lender,
its applicable lending office located in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (ii) that are Other Connection Taxes, (b)
in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the loan or Commitment (other
than pursuant to an assignment


12

--------------------------------------------------------------------------------




request by the Borrower under Section 11.12) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section 9.6,
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 11.13 and (d) any U.S. federal
withholding Taxes imposed under FATCA.
“Fannie Mae” shall mean the Federal National Mortgage Association and any
successor thereto.
“Fannie Mae Guide” shall mean collectively, the “Sellers’ Servicers’ Guide”
published by Fannie Mae, as amended, modified, supplemented or restated from
time to time.
“FATCA” shall mean sections 1471 through 1474 of the Internal Revenue Code as of
the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), and
any current or future regulations or official interpretations thereof, any
agreement entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code as of the date of this Agreement (or any amended or successor version
described above), any intergovernmental agreement entered into in connection
with the implementation of such Sections of the Internal Revenue Code and any
fiscal or regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.
“Federal Funds Effective Rate” shall mean, for any day, a fluctuating interest
rate per annum equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by Agent from three Federal funds brokers of recognized standing
selected by Agent, all as conclusively determined by the Agent, such sum to be
rounded upward, if necessary, in the discretion of the Agent, to the nearest
whole multiple of 1/100th of 1%.
“Fee Letter” shall mean the fee letter by and between Borrower and Comerica Bank
dated as of April 24, 2015, relating to the Indebtedness hereunder, as amended,
restated, replaced or otherwise modified from time to time.
“Fees” shall mean the Revolving Credit Facility Fee and the other fees and
charges (including any agency fees) payable by Borrower to the Lenders, Agent
hereunder or under the Fee Letter.
“FHA” shall mean the Federal Housing Administration and any successor thereto.
“FICO Score” shall mean the Fair Isaac & Company or similar computer analytical
objective scoring model ascertaining a borrower’s credit reputation based on a
scale of 350-900, the lower the number, the greater the probability of default.
“Fiscal Year” shall mean the twelve-month period ending on each December 31.
“Foreign Lender” shall mean a Lender that is not a U.S. Person.
“Freddie Mac” shall mean the Federal Home Loan Mortgage Corporation and any
successor thereto.
“Freddie Mac Guide” shall mean the “Sellers’ Servicers’ Guide” published by
Freddie Mac, as amended, modified, supplemented or restated from time to time.


13

--------------------------------------------------------------------------------




“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to the Swing Line Lender, such Defaulting Lender’s Revolving Credit
Percentage of outstanding Swing Line Advances made by the Swing Line Lender.
“Funded Debt” of any Person shall mean, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services as of such date (other than operating leases and
trade liabilities incurred in the ordinary course of business and payable in
accordance with customary practices) or which is evidenced by a note, bond,
debenture or similar instrument, (b) the principal component of all obligations
of such Person under Capitalized Leases, (c) all reimbursement obligations
(actual, contingent or otherwise) of such Person in respect of letters of
credit, bankers acceptances or similar obligations issued or created for the
account of such Person, (d) all liabilities of the type described in (a), (b)
and (c) above that are secured by any Liens on any property owned by such Person
as of such date even though such Person has not assumed or otherwise become
liable for the payment thereof, the amount of which is determined in accordance
with GAAP; provided however that so long as such Person is not personally liable
for any such liability, the amount of such liability shall be deemed to be the
lesser of the fair market value at such date of the property subject to the Lien
securing such liability and the amount of the liability secured, and (e) all
Guarantee Obligations in respect of any liability which constitutes Funded Debt;
provided, however that Funded Debt shall not include any indebtedness under any
Hedge Agreement prior to the occurrence of a termination event with respect
thereto.
“GAAP” shall mean, as of any applicable date of determination, generally
accepted accounting principles in the United States of America, as applicable on
such date, consistently applied.
“General Account” shall mean Borrower’s demand deposit account no. 1852-717485
with Agent, which shall be a non-interest bearing account.
“Ginnie Mae” shall mean the Government National Mortgage Association and any
successor thereto or to the functions thereof.
“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including without limitation any supranational bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervision
or any successor or similar authority to any of the foregoing).
“Governmental Obligations” shall mean noncallable direct general obligations of
the United States of America or obligations the payment of principal of and
interest on which is unconditionally guaranteed by the United States of America.
“Guarantee Obligation” shall mean as to any Person (the “guaranteeing person”)
any obligation of the guaranteeing Person in respect of any obligation of
another Person (the “primary obligor”) (including, without limitation, any bank
under any letter of credit), the creation of which was induced by a
reimbursement agreement, guaranty agreement, keepwell agreement, purchase
agreement, counterindemnity or similar obligation issued by the guaranteeing
person, in either case guaranteeing or in effect guaranteeing any Funded Debt,
leases, dividends or other obligations (the “primary obligations”) of the
primary obligor in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or


14

--------------------------------------------------------------------------------




indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the applicable Person
in good faith.
“Hazardous Material” shall mean any hazardous or toxic waste, substance or
material defined or regulated as such in or for purposes of the Hazardous
Material Laws.
“Hazardous Material Law(s)” shall mean all laws, codes, ordinances, rules,
regulations and other governmental restrictions and requirements issued by any
federal, state, local or other governmental or quasi-Governmental Authority or
body (or any agency, instrumentality or political subdivision thereof)
pertaining to any substance or material which is regulated for reasons of
health, safety or the environment and which is present or alleged to be present
on or about or used in any facilities owned, leased or operated by any Credit
Party, or any portion thereof including, without limitation, those relating to
soil, surface, subsurface ground water conditions and the condition of the
indoor and outdoor ambient air; any so-called “superfund” or “superlien” law;
and any other United States federal, state or local statute, law, ordinance,
code, rule, regulation, order or decree regulating, relating to, or imposing
liability or standards of conduct concerning, any Hazardous Material, as now or
at any time during the term of the Agreement in effect.
“Hedge Agreement” shall mean an Interest Rate Protection Agreement or a forward
sales agreement entered into in the ordinary course of the Borrower’s business
to protect the Borrower against changes in interest rates or the market value of
assets.
“Hedging Obligations” shall mean the payment obligations of any Credit Party in
respect of any Hedge Agreement entered into between such Credit Party and any
Lender.
“Hereof”, “hereto”, “hereunder” and similar terms shall refer to this Agreement
and not to any particular paragraph or provision of this Agreement.
“Housing Authority Loan” shall mean a Mortgage Loan which is subject to a
Take-Out Commitment from a state housing authority under a government bond loan
program.
“HUD” shall mean the Department of Housing and Urban Development and any
successor thereto or to the functions thereof.
“Indebtedness” shall mean all indebtedness and liabilities (including without
limitation principal, interest (including without limitation interest accruing
at the then applicable rate provided in this Agreement or any other applicable
Loan Document after an applicable maturity date and interest accruing at the
then applicable rate provided in this Agreement or any other applicable Loan
Document after the filing of any


15

--------------------------------------------------------------------------------




petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Credit Parties whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding), fees,
expenses and other charges) arising under this Agreement or any of the other
Loan Documents, whether direct or indirect, absolute or contingent, of any
Credit Party to any of the Lenders or Affiliates thereof or to the Agent, in any
manner and at any time, whether arising under this Agreement, the Subsidiary
Guaranty or any of the other Loan Documents (including without limitation, net
obligations arising under agreements in respect of Hedging Obligations), due or
hereafter to become due, now owing or that may hereafter be incurred by any
Credit Party to any of the Lenders or Affiliates thereof or to the Agent, and
which shall be deemed to include protective advances made by Agent with respect
to the Collateral under or pursuant to the terms of any Loan Document and any
liabilities of any Credit Party to Agent or any Lender arising in connection
with any Lender Products in each case whether or not reduced to judgment, with
interest according to the rates and terms specified, and any and all
consolidations, amendments, renewals, replacements, substitutions or extensions
of any of the foregoing; provided, however that for purposes of calculating the
Indebtedness outstanding under this Agreement or any of the other Loan
Documents, the direct and indirect and absolute and contingent obligations of
the Credit Parties (whether direct or contingent) shall be determined without
duplication. Notwithstanding the foregoing, the term “Indebtedness” shall not be
deemed to include any Excluded Swap Obligations.
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“Interest Rate Protection Agreement” shall mean, with respect to any or all of
the Pledged Mortgage Loans, any short sale of any U.S. Treasury securities,
futures contract, mortgage related security, eurodollar futures contract,
options related contract, interest rate swap, cap or collar agreement or similar
arrangement providing for protection against fluctuations in interest rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies, that is entered into by the Borrower and a financial institution
and is acceptable to the Agent.
“Internal Revenue Code” shall mean the Internal Revenue Code of 1986 of the
United States of America, as amended from time to time, and the regulations
promulgated thereunder.
“Investment” shall mean, when used with respect to any Person, (a) any loan,
investment or advance made by such Person to any other Person and (b) any other
investment made by such Person (however acquired) in Equity Interests in any
other Person, including, without limitation, any investment made in exchange for
the issuance of Equity Interest of such Person and any investment made as a
capital contribution to such other Person.
“Joint Venture” shall mean any corporation, association, joint stock company,
business trust, limited liability company, partnership or any other business
entity that is not a Subsidiary, with outstanding voting stock, share capital,
membership, partnership or other interests, as the case may be, that is owned
either directly or indirectly by Borrower or one or more of its Subsidiaries.
“Jumbo Loan” shall mean an Eligible Mortgage Loan with respect to which each of
the following statements shall be accurate and complete (and Borrower by
including such Mortgage Loan in any computation of the Borrowing Base shall be
deemed to so represent and warrant to the Agent and the Lenders as of the date
of such computation):
(a)    such Eligible Mortgage Loan would be a Conforming Mortgage Loan except
that it does not meet Fannie Mae or Freddie Mac underwriting guidelines with
respect to the maximum principal amount


16

--------------------------------------------------------------------------------




of the Mortgage Loan, but which has a maximum principal amount of not more than
$1,000,000 unless approved in writing by Agent; and
(b)    the obligor on such Mortgage Loan has a FICO Score of 680 or above.
“Knowledge” of a Person shall mean, when used in the context of the phrase “to a
Person’s Knowledge” or a similar reference to “Knowledge,” to such Person’s
actual knowledge after reasonable inquiry and investigation.
“Lender Products” shall mean any one or more of the following types of services
or facilities extended to the Credit Parties by any Lender: (i) credit cards,
(ii) credit card processing services, (iii) debit cards, (iv) purchase cards,
(v) Automated Clearing House (ACH) transactions, (vi) cash management, including
controlled disbursement services, and (vii) establishing and maintaining deposit
accounts.
“Lenders” shall have the meaning set forth in the preamble, and shall include
the Revolving Credit Lenders and any assignee which becomes a Lender pursuant to
Section 11.8 hereof.
“LIBOR Floor” shall mean one quarter of one percent (0.25%) per annum.
“LIBOR Lending Office” shall mean, (a) with respect to the Agent, Agent’s office
located at its Grand Caymans Branch or such other branch of Agent, domestic or
foreign, as it may hereafter designate as its LIBOR Lending Office by written
notice to Borrower and the Lenders and (b) as to each of the Lenders, its
office, branch or affiliate located at its address set forth on the signature
pages hereof (or identified thereon as its LIBOR Lending Office), or at such
other office, branch or affiliate of such Lender as it may hereafter designate
as its LIBOR Lending Office by written notice to Borrower and Agent.
“LIBOR Rate” shall mean the per annum rate of interest determined on the basis
of the rate for deposits in United States Dollars for a period equal to one (1)
month appearing on Page BBAM of the Bloomberg Financial Markets Information
Service as of 11:00 a.m. (Detroit, Michigan time) (or soon thereafter as
practical) on such day, or if such day is not a Business Day, on the immediately
preceding Business Day. In the event that such rate does not appear on Page BBAM
of the Bloomberg Financial Markets Information Service (or otherwise on such
Service), the “LIBOR Rate” shall be determined by reference to such other
publicly available service for displaying eurodollar rates as may be agreed upon
by Agent and Borrower, or, in the absence of such agreement, the “LIBOR Rate”
shall, instead, be the per annum rate equal to the average of the rate at which
Agent is offered dollar deposits at or about 11:00 a.m. (Detroit, Michigan time)
(or soon thereafter as practical) on such day in the interbank eurodollar market
in an amount comparable to the principal amount of the Indebtedness hereunder
which is to bear interest at such “LIBOR Rate” and for a period equal to one (1)
month; provided, however, that notwithstanding anything to the contrary
contained in this Agreement, if any LIBOR Rate as so determined is less than
zero percent, then it shall be deemed to be zero percent for all purposes of
this Agreement.
“Lien” shall mean any pledge, assignment, hypothecation, mortgage, security
interest, deposit arrangement, option, trust receipt, conditional sale or title
retaining contract, sale and leaseback transaction, Capitalized Lease, or any
other similar type of lien, charge, encumbrance, preferential or priority
arrangement, whether based on common law or statute.
“Liquidity” shall mean, as of any applicable date of determination, the sum of
(a) Unencumbered Cash and Cash Equivalents of the Borrower on such date of
determination plus (b) the Unused Revolving Credit Availability on such date of
determination, plus (c) the unused availability (after giving effect to the


17

--------------------------------------------------------------------------------




applicable borrowing base) on such date under the Other Warehouse Lines in an
aggregate amount under this clause (c) not to exceed $1,500,000.
“Loan Documents” shall mean, collectively, this Agreement, the Notes (if
issued), the Subsidiary Guaranty, if any, the Subordination Agreements, if any,
the Securities Account Control Agreement, the Collateral Documents, each
agreement in respect of any Hedging Obligations, if any, any intercreditor
agreements, and any other documents, certificates or agreements (including,
without limitations, documents executed in connection with any Cash and Cash
Equivalents Collateral, if any.) that are executed and required to be delivered
pursuant to any of the foregoing documents, as such documents may be amended,
restated or otherwise modified from time to time.
“Majority Lenders” shall mean at any time, Lenders holding more than 50.0% of
the Revolving Credit Aggregate Commitment (or, if the Revolving Credit Aggregate
Commitment has been terminated (whether by maturity, acceleration or otherwise),
Lenders holding more than 50.0% of the aggregate principal amount of Advances
then outstanding under the Revolving Credit and Swing Line; provided that, for
purposes of determining Majority Lenders hereunder, the principal amount
outstanding under the Swing Line shall be allocated among the Revolving Credit
Lenders based on their respective Revolving Credit Percentages; provided further
that so long as there are fewer than three Lenders, considering any Lender and
its Affiliates as a single Lender, “Majority Lenders” shall mean all Lenders.
The commitments of, and portion of the Indebtedness attributable to, any
Defaulting Lender shall be excluded for purposes of making a determination of
“Majority Lenders”.
“Mandatory Commitment” shall mean an unexpired written commitment held by
Borrower from an Approved Investor to purchase Mortgage Loans, in a form
satisfactory to Agent, (a) that specifies (i) the type or item(s) of Mortgage
Loans to be purchased, (ii) a purchase date or purchase deadline date, and (iii)
a purchase price or the criteria by which the purchase price will be determined,
and (b) that is a so-called “mandatory” commitment, under which the Borrower is
obligated to sell such Mortgage Loan(s).
“Market Value” shall mean what the Agent determines as the market value of any
Mortgage Loan, using a commercially reasonable methodology that is, as
determined in its Discretion, in accordance with standards customarily
applicable in the financial industry to third party service providers providing
values on comparable assets to be used in connection with the financing of such
assets, without reference to Hedge Agreements or Take-Out Commitment. The
Agent’s determination of Market Value hereunder shall be conclusive and binding
upon the parties, absent manifest error.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), business, performance, operations or
properties of the Credit Parties taken as a whole, (b) the ability of any Credit
Party to perform its obligations under this Agreement, the Notes or any other
Loan Document to which it is a party, or (c) the validity or enforceability of
this Agreement, any of the Notes or any of the other Loan Documents or the
rights or remedies of the Agent or the Lenders hereunder or thereunder.
“MBS” shall mean a mortgage pass-through security, collateralized mortgage
obligation, real estate mortgage investment conduit or other security that (i)
is based on and backed by an underlying pool of Mortgage Loans and (ii) provides
for payment by its issuer to its holder of specified principal installments
and/or a fixed or floating rate of interest on the unpaid balance and for all
prepayments to be passed through to the holder, whether issued in certificated
or book-entry form and whether or not issued, guaranteed, insured or bonded by
Ginnie Mae, Fannie Mae, Freddie Mac, an insurance company, a private issuer or
any other investor.
“MERS” shall mean Mortgage Electronic Registration Systems, Inc.


18

--------------------------------------------------------------------------------




“MERSCORP” shall mean MERSCORP, Inc.
“MERS Loan” shall mean any Mortgage Loan made by the Borrower that is secured by
a MERS Mortgage.
“MERS Member” shall mean any entity which is a member of MERS, in good standing
and in compliance with all rules, regulations, procedures and requirements set
forth by MERS, including, but not limited to the payment of membership dues.
“MERS Mortgage” shall mean any Mortgage registered by the Borrower on the MERS
System.
“MERS System” shall mean the Mortgage Electronic Registration System established
by MERS.
“Mortgage” shall mean a mortgage or a deed of trust on real estate, and securing
a Mortgage Loan and also creating a valid first lien on the fee simple title to
real estate referred therein.
“Mortgage Loan” shall mean a loan evidenced by a Mortgage Note and secured by a
Mortgage encumbering a fee simple interest in a residential parcel of real
property located in the United States, on which is situated a one to four unit
single family residence together with all improvements.
“Mortgage Note” shall mean a valid and binding note, bond or other evidence of
indebtedness evidencing a Mortgage Loan and secured by a Mortgage, which (a) was
executed by a bona fide third person who had capacity to contract, (b) matures
30 years or less from the date thereof, and (c) complies with any other terms as
may be required in writing by Agent in advance of the closing date of the
applicable Mortgage Loan.
“Mortgage Servicing Rights” shall mean, with respect to the Borrower’s Servicing
Portfolio, the Borrower’s servicing rights with respect thereto.
“Multiemployer Plan” shall mean a Pension Plan which is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.
“Non-Defaulting Lender” shall mean any Lender that is not, as of the date of
relevance, a Defaulting Lender.
“Non-Guarantor Subsidiary” shall mean each Subsidiary of Borrower for which
Borrower has not elected, pursuant to Section 5.13, to cause such Subsidiary to
execute a Subsidiary Guaranty. As of the Effective Date, M/I Title Agency, Ltd.
and Washington/Metro Residential Title Agency, LLC are Non-Guarantor
Subsidiaries.
“Notes” shall mean the Revolving Credit Notes and the Swing Line Note.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


19

--------------------------------------------------------------------------------




“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 11.12).
“Other Warehouse Lines” is defined in Section 6.1(e) hereof.
“Parent” shall mean M/I Homes, Inc., an Ohio corporation.
“Participant Register” has the meaning specified in Section 11.8(f).
“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.
“Pension Plan” shall mean any plan established and maintained by a Credit Party,
or contributed to by a Credit Party, which is qualified under Section 401(a) of
the Internal Revenue Code and subject to the minimum funding standards of
Section 412 of the Internal Revenue Code.
“Permitted Acquisitions” shall mean any Acquisition (other than by means of a
hostile takeover, hostile tender offer or other similar hostile transaction) of
a business or entity engaged primarily in the business of Borrower or its
Subsidiaries substantially as conducted on the Effective Date, subject to the
following conditions:
(a)
immediately before and after giving effect to such Acquisition, no Default or
Event of Default has occurred and is continuing;

(b)
the purchase price of such Acquisition, computed on the basis of total
acquisition consideration paid or incurred, or required to be paid or incurred,
with respect thereto, including the amount of Debt (such Debt being otherwise
permitted under this Agreement) assumed or to which such assets, businesses or
business or Equity Interests, or any Person so acquired is subject and including
any portion of the purchase price allocated to any non-compete agreements, is
less than Five Million Dollars ($5,000,000); and

(c)
Borrower shall have notified Agent of such Acquisition not less than ten (10)
days prior to the consummation of such Acquisition.

“Permitted Investments” shall mean with respect to any Person:
(a)
(i) Governmental Obligations and (ii) mortgage backed securities issued or fully
guaranteed or insured by the Freddie Mac, Fannie Mae, or a similar government
sponsored enterprise or mortgage agency;

(b)
Obligations of a state or commonwealth of the United States or the obligations
of the District of Columbia or any possession of the United States, or any
political subdivision of any of the foregoing, with ratings of at least “A” or
the equivalent thereof by a Rating Agency;

(c)
Banker’s acceptances, commercial accounts, demand deposit accounts, certificates
of deposit, other time deposits or depository receipts issued by or maintained
with



20

--------------------------------------------------------------------------------




any Lender or any Affiliate thereof, or any bank, trust company, savings and
loan association, savings bank or other financial institution whose deposits are
insured by the Federal Deposit Insurance Corporation and whose reported capital
and surplus equal at least $200,000,000 and which has (or the holding company of
which has) a commercial paper rating of at least A-1 or the equivalent thereof
by a Rating Agency, provided that such minimum capital and surplus requirement
shall not apply to demand deposit accounts maintained by any Credit Party in the
ordinary course of business;
(d)
Commercial paper of a domestic issuer rated at least A-1 or the equivalent
thereof by a Rating Agency;

(e)
Secured repurchase agreements against obligations itemized in paragraph (a)
above, and executed by a bank or trust company or by members of the association
of primary dealers or other recognized dealers in United States government
securities, the market value of which must be maintained at levels at least
equal to the amounts advanced;

(f)
Any fund or other pooling arrangement which exclusively purchases and holds the
investments itemized in (a) through (e) above; and

(g)
Any securities or evidences of indebtedness of others when acquired by Borrower
or any of its Subsidiaries in settlement of accounts receivable or other debts
arising in the ordinary course of its business, so long as the aggregate amount
of any such securities or evidences of indebtedness is not material to the
business or condition (financial or otherwise) of Borrower or any Subsidiary, as
applicable.

“Permitted Liens” shall mean with respect to any Person:
(a)
Liens for (i) taxes or governmental assessments or charges or (ii) customs
duties in connection with the importation of goods to the extent such Liens
attach to the imported goods that are the subject of the duties, in each case
(x) to the extent not yet due, (y) as to which the period of grace, if any,
related thereto has not expired or (z) which are being contested in good faith
by appropriate proceedings, provided that in the case of any such contest, any
proceedings for the enforcement of such liens have been suspended and adequate
reserves with respect thereto are maintained on the books of such Person in
conformity with GAAP;

(b)
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, processor’s,
landlord’s liens or other like liens arising in the ordinary course of business
which secure obligations that are not overdue for a period of more than 30 days
or which are being contested in good faith by appropriate proceedings, provided
that in the case of any such contest, (x) any proceedings commenced for the
enforcement of such Liens have been suspended and (y) appropriate reserves with
respect thereto are maintained on the books of such Person in conformity with
GAAP;

(c)
(i) Liens incurred in the ordinary course of business to secure the performance
of statutory obligations arising in connection with progress payments or advance
payments due under contracts with the United States government or any agency
thereof entered into in the ordinary course of business and (ii) Liens incurred
or



21

--------------------------------------------------------------------------------




deposits made in the ordinary course of business to secure the performance of
statutory obligations (not otherwise permitted under subsection (g) of this
definition), bids, leases, fee and expense arrangements with trustees and fiscal
agents, trade contracts, surety and appeal bonds, performance bonds and other
similar obligations (exclusive of obligations incurred in connection with the
borrowing of money, any lease-purchase arrangements or the payment of the
deferred purchase price of property), provided, that in each case full provision
for the payment of all such obligations has been made on the books of such
Person as may be required by GAAP;
(d)
any attachment or judgment lien that remains unpaid, unvacated, unbonded or
unstayed by appeal or otherwise for a period ending on the earlier of (i) thirty
(30) consecutive days from the date of its attachment or entry (as applicable)
or (ii) the commencement of enforcement steps with respect thereto, other than
the filing of notice thereof in the public record;

(e)
minor survey exceptions or minor encumbrances, easements or reservations, or
rights of others for rights-of-way, utilities and other similar purposes, or
zoning or other restrictions as to the use of real properties, or any interest
of any lessor or sublessor under any lease permitted hereunder which, in each
case, does not materially interfere with the business of such Person;

(f)
Liens arising in connection with worker’s compensation, unemployment insurance,
old age pensions and social security benefits and similar statutory obligations
(excluding Liens arising under ERISA), provided that no enforcement proceedings
in respect of such Liens are pending and provisions have been made for the
payment of such liens on the books of such Person as may be required by GAAP;
and

(g)
continuations of Liens that are permitted under subsections (a)-(f) hereof,
provided such continuations do not violate the specific time periods set forth
in subsections (b) and (d) and provided further that such Liens do not extend to
any additional property or assets of any Credit Party or secure any additional
obligations of any Credit Party.

“Person” shall mean a natural person, corporation, limited liability company,
partnership, limited liability partnership, trust, incorporated or
unincorporated organization, joint venture, joint stock company, firm or
association or a government or any agency or political subdivision thereof or
other entity of any kind.
“Pledged” shall mean, with respect to any Mortgage Loan, that (a) such Mortgage
Loan was originated or acquired with the proceeds of a Revolving Credit Advance
hereunder, (b) the Agent holds a first priority perfected exclusive security
interest in and lien on such Mortgage Loan, and (c) the Required Documents or
Wet Funded Required Documents, as applicable, have been delivered to Agent.
“Prime Rate” shall mean the per annum rate of interest announced by the Agent,
at its main office from time to time as its “prime rate” (it being acknowledged
that such announced rate may not necessarily be the lowest rate charged by the
Agent to any of its customers), which Prime Rate shall change simultaneously
with any change in such announced rate.
“Purchasing Lender” shall have the meaning set forth in Section 11.12.


22

--------------------------------------------------------------------------------




“Rating Agency” shall mean Moody’s Investor Services, Inc., Standard and Poor’s
Ratings Services, their respective successors or any other nationally recognized
statistical rating organization which is acceptable to the Agent.
“Recipient” shall mean (a) the Agent, and (b) any Lender.
“Register” is defined in Section 11.8(h) hereof.
“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is indicted, arraigned, investigated or custodially
detained, or receives an inquiry from regulatory or law enforcement officials,
in connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or has knowledge of or self-discovers facts or circumstances
implicating any aspect of its operations with the actual or possible violation
of any Anti-Terrorism Law.
“Request for Advance” shall mean a request for an Advance submitted by the
Borrower in electronic form under Article 2 of this Agreement pursuant to the
customary practices and procedures of the Agent for warehouse credit facilities.
“Required Documents” shall mean, for any applicable Mortgage Loan, all of the
following:
(a)
a Request for Advance in form and substance reasonably satisfactory to Agent;

(b)
the original Mortgage Note endorsed by Borrower in blank (including all interim
endorsements, if applicable), in form and substance satisfactory to Agent;

(c)
a copy of the Mortgage;

(d)
(i) an original executed assignment of the Mortgage in recordable form
satisfactory to Agent, or (ii) a MERS assignment of the Mortgage securing the
Mortgage Note by the Borrower, in the format as may be prescribed by MERS from
time to time, executed by MERS, as nominee of the Borrower, in recordable form
in blank, or (iii) where the Agent, the Borrower, MERS and MERSCORP have
executed an Electronic Tracking Agreement, evidence in form and substance
satisfactory to the Agent, of (A) all assignments of the Mortgage Loan to
Borrower (including all intervening assignments), and (B) the designation of the
Agent as the “Warehouse/Gestation Lender” in the Associated Member category for
the subject Mortgage, all of which occurred on the MERS System. If appropriate
filing and recording information regarding such Mortgage, including the MERS
Identification Number (“MIN”), has not been inserted into the assignment and the
Agent has determined that such information is necessary to perfect its security
interest in such Mortgage and the Mortgage Loan secured thereby, the Borrower
shall promptly provide such information to the Agent when available and hereby
authorizes the Agent to insert such information as appropriate (whether or not
such information is supplied to the Agent by the Borrower); provided, however,
the Agent shall not have any obligation to insert such information, and may
require the missing information to be completed by the Borrower;

(e)
copies of all interim assignments of the Mortgage in form and substance
satisfactory to Agent;



23

--------------------------------------------------------------------------------




(f)
a lien letter insuring the Mortgage Loan to be a first lien on the property,
from a Person unaffiliated with Borrower or any Subsidiary Guarantor, or, if a
first lien letter is not available, a title policy or commitment from a title
company unaffiliated with Borrower or any Subsidiary Guarantor together with a
copy of the HUD-1 Settlement Statement, in each case in form and substance
satisfactory to Agent;

(g)
a copy of the Take-Out Commitment, if applicable; and

(h)
any other loan documents required by Agent or any Lender from time to time.

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation, bylaws, articles of organization, operating agreement, the
partnership agreement or other organizational or governing documents of such
Person and any law, treaty, rule or regulation or determination of an
arbitration or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
“Responsible Officer” shall mean, with respect to any Person, the chief
executive officer, chief financial officer, treasurer, president or controller
of such Person, or with respect to compliance with financial covenants, the
chief financial officer or the treasurer of such Person, or any other officer of
such Person having substantially the same authority and responsibility.
“Revolving Credit” shall mean the warehouse revolving credit loans to be
advanced to Borrower by the applicable Revolving Credit Lenders pursuant to
Article 2 hereof, in an aggregate amount (subject to the terms hereof), not to
exceed, at any one time outstanding, the Revolving Credit Aggregate Commitment.
“Revolving Credit Advance” shall mean a borrowing requested by Borrower and made
by the Revolving Credit Lenders under Section 2.1 of this Agreement, including
without limitation any readvance or refunding of such borrowing pursuant to
Section 2.3 hereof.
“Revolving Credit Aggregate Commitment” shall mean (a) during the Step-Up
Periods, One Hundred Fifty Million Dollars ($150,000,000) and (b) at all other
times, One Hundred Twenty Five Million Dollars ($125,000,000), in each case,
subject to reduction or termination under Section 2.9 or 7.2 hereof.
“Revolving Credit Commitment Amount” shall mean with respect to any Revolving
Credit Lender, (i) if the Revolving Credit Aggregate Commitment has not been
terminated, the amount specified opposite such Revolving Credit Lender’s name in
the column entitled “Revolving Credit Commitment Amount” on Schedule 1.1, as
adjusted from time to time in accordance with the terms hereof; and (ii) if the
Revolving Credit Aggregate Commitment has been terminated (whether by maturity,
acceleration or otherwise), the amount equal to its Revolving Credit Percentage
of the aggregate principal amount outstanding under the Revolving Credit.
“Revolving Credit Facility Fee” shall mean the fee payable to Agent for
distribution to the Revolving Credit Lenders in accordance with Section 2.7
hereof.
“Revolving Credit Lenders” shall mean the financial institutions from time to
time parties hereto as lenders of the Revolving Credit.
“Revolving Credit Maturity Date” shall mean the earlier to occur of (i) June 23,
2017, and (ii) the date on which the Revolving Credit Aggregate Commitment shall
terminate in accordance with the provisions of this Agreement.


24

--------------------------------------------------------------------------------




“Revolving Credit Notes” shall mean the revolving credit notes described in
Section 2.2 hereof, made by Borrower to each of the Revolving Credit Lenders in
the form attached hereto as Exhibit A, as such notes may be amended or
supplemented from time to time, and any other notes issued in substitution,
replacement or renewal thereof from time to time.
“Revolving Credit Percentage” shall mean, with respect to any Revolving Credit
Lender, the percentage specified opposite such Revolving Credit Lender’s name in
the column entitled “Revolving Credit Percentage” on Schedule 1.1, as adjusted
from time to time in accordance with the terms hereof.
“Sanctioned Country” shall mean a country subject to a Sanctions program
maintained under any Anti-Terrorism Law.
“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.
“Sanction(s)” shall mean any sanction administered or enforced by the United
States Government (including, without limitation, OFAC), or the U.S. Dept. of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.
“Securities Custodian” shall mean the Person designated to receive Agency MBS of
Borrower upon issuance thereof. Subject to Section 5.19(a), each Securities
Custodian shall at all times meet the eligibility requirements, if any, set
forth in the applicable Agency Guide(s), and the initial Securities Custodian
shall be Bank of New York Mellon or Comerica Bank. Before making any change in
the Securities Custodian, the Borrower shall obtain the prior written approval
of the Agent in accordance with Section 5.19. At any time that there is more
than one Securities Custodian, references in this Agreement to the “Securities
Custodian” shall mean any or all Securities Custodians, as applicable.
“Securities Account Control Agreement” shall mean a written Securities Account
Control Agreement among the Agent, the Borrower and the Securities Custodian, in
a form and substance acceptable to the Borrower and the Agent, as it may be
supplemented, amended, restated or replaced from time to time.
“Security Agreement” shall mean, collectively, the amended and restated security
agreement(s) executed and delivered by Borrower, prior to or on the Effective
Date pursuant to Section 3.1 hereof, and any such agreements executed and
delivered after the Effective Date (whether by execution of a joinder agreement
to any existing security agreement or otherwise) pursuant to Section 5.13 hereof
or otherwise, in the form of the Security Agreement attached hereto as Exhibit
C, as amended, restated or otherwise modified from time to time.
“Servicing Portfolio” shall mean, as of any applicable date of determination,
the portfolio of Mortgage Loans with respect to which Borrower has direct
servicing rights.
“Step-Up Period” shall mean the period from September 25 to October 15 of each
year and from December 15 of each year to February 2 of the next year.
“Subordinated Debt” shall mean any unsecured Funded Debt of any Credit Party and
other obligations under the Subordinated Debt Documents and any other Funded
Debt of any Credit Party which has been subordinated in right of payment and
priority to the Indebtedness, all on terms and conditions satisfactory to the
Agent.


25

--------------------------------------------------------------------------------




“Subordinated Debt Documents” shall mean and include any documents evidencing
any Subordinated Debt, in each case, as the same may be amended, modified,
supplemented or otherwise modified from time to time in compliance with the
terms of this Agreement.
“Subordination Agreements” shall mean, collectively, any subordination
agreements entered into by any Person from time to time in favor of Agent in
connection with any Subordinated Debt, the terms of which are acceptable to the
Agent, in each case as the same may be amended, restated or otherwise modified
from time to time, and “Subordination Agreement” shall mean any one of them.
“Subsidiary(ies)” shall mean any other corporation, association, joint stock
company, business trust, limited liability company, partnership or any other
business entity of which more than fifty percent (50%) of the outstanding voting
stock, share capital, membership, partnership or other interests, as the case
may be, is owned either directly or indirectly by any Person or one or more of
its Subsidiaries, or the management of which is otherwise controlled, directly,
or indirectly through one or more intermediaries, or both, by any Person and/or
its Subsidiaries. Unless otherwise specified to the contrary herein or the
context otherwise requires, Subsidiary(ies) shall refer to the Subsidiary(ies)
of Borrower.
“Subsidiary Guarantor(s)” shall mean each Subsidiary of Borrower which has, at
Borrower’s election pursuant to Section 5.13, executed and delivered to Agent a
Subsidiary Guaranty; provided that, for the avoidance of doubt, neither M/I
Title Agency, Ltd. nor Washington/Metro Residential Title Agency, LLC shall be
Subsidiary Guarantors hereunder as of the date hereof, but may, at Borrower’s
election as stated above, become a Subsidiary Guarantor in the future.
“Subsidiary Guaranty” shall mean, collectively, the guaranty agreements executed
and delivered from time to time after the Effective Date (whether by execution
of joinder agreements or otherwise) pursuant to Section 5.13 hereof or
otherwise, in each case in the form attached hereto as Exhibit D, as amended,
restated or otherwise modified from time to time.
“Swing Line” shall mean the revolving credit loans to be advanced to Borrower by
the Agent pursuant to Section 2.5 hereof, in an aggregate amount (subject to the
terms hereof), not to exceed, at any one time outstanding, the Swing Line
Maximum Amount.
“Swing Line Advance” shall mean a borrowing requested by Borrower and made by
Agent pursuant to Section 2.5 hereof.
“Swing Line Maximum Amount” shall mean Fifteen Million Dollars ($15,000,000).
“Swing Line Note” shall mean the swing line note issued by Borrower to Agent
pursuant to Section 2.5(b)(ii) hereof in the form attached hereto as Exhibit B,
as such note may be amended or supplemented from time to time, and any note or
notes issued in substitution, replacement or renewal thereof from time to time.
“Swing Line Participation Certificate” shall mean the Swing Line Participation
Certificate delivered by Agent to each Revolving Credit Lender pursuant to
Section 2.5(d)(ii) hereof in the form attached hereto as Exhibit G.
“Take-Out Commitment” shall mean a Mandatory Commitment or a Best Efforts
Commitment.
“Tangible Net Worth” shall mean, as of any applicable time of determination, the
excess of (i) (a) the net book value of the assets of Borrower and any
Subsidiary Guarantor at such time, as determined for


26

--------------------------------------------------------------------------------




each asset in accordance with GAAP (other than patents, patent rights,
trademarks, trade names, franchises, copyrights, licenses, goodwill, capitalized
servicing rights, notes and accounts receivable due from stockholders,
directors, officers, employees, Affiliates or other related Persons that are not
Subsidiary Guarantors, subscribed stock, Mortgage Loans held for investment (net
of reserves), real property acquired by Borrower by foreclosure or deed in lieu
of foreclosure (net of reserves), Mortgage Servicing Rights, and any other
assets which are deemed to be intangible assets by Agent, in its sole
Discretion), after all appropriate deductions in accordance with GAAP
(including, without limitation, reserves for doubtful receivables, obsolescence,
depreciation and amortization), less the long term component of deferred taxes
and charges, plus (b) the value, as determined by Agent in its sole Discretion
(and, in determining such value, Agent may discount such value by margins as
Agent shall determine from time to time in its sole discretion), of all Cash and
Cash Equivalents Collateral, minus (c) the aggregate amount then outstanding in
respect of intercompany loans or advances made by any Credit Party to or in any
Non-Guarantor Subsidiary, plus (d) the least of (x) the net book value of
Mortgage Servicing Rights, (y) the most recent third party valuation of Mortgage
Servicing Rights acceptable to Agent, and (z) one percent (1%) of the aggregate
outstanding principal amount of the Mortgage Loans included in the Borrower’s
Servicing Portfolio on such date of determination over (ii) the Adjusted Total
Liabilities at such time.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions or tax or penalties applicable thereto.
“Total Liabilities” shall mean, as of any applicable time of determination
thereof, with respect to any Person, all indebtedness, accrued expenses,
accounts payable or other obligations of such Person (and, if applicable, that
Person’s Subsidiaries, on a Consolidated basis) that, in accordance with GAAP,
would be included in determining total liabilities as shown on a balance sheet
of that Person on the date of determination.
“Unencumbered Cash and Cash Equivalents” shall mean, as of any date of
determination, the sum of all Cash and Cash Equivalents of Borrower which are
not subject to any pledge, security interest, lien, mortgage, hypothecation,
restriction or other encumbrance (other than in favor of Agent and other than
normal and customary rights of setoff upon deposits of cash in favor of banks or
other depository institutions).
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect in any applicable state; provided that, unless specified otherwise or the
context otherwise requires, such terms shall refer to the Uniform Commercial
Code as in effect in the State of Michigan.
“Unused Revolving Credit Availability” shall mean, on any date of determination,
the amount equal to the lesser of (i) the Revolving Credit Aggregate Commitment
and (ii) the then applicable Borrowing Base, minus the aggregate outstanding
principal amount of all Advances (including Swing Line Advances).
“U.S. Borrower” is any Borrower that is a U.S. Person.
“USA Patriot Act” is defined in Section 4.7.
“USDA” shall mean the United States Department of Agriculture.
“USDA Loan” shall mean a Mortgage Loan guaranteed under the United States
Department of Agriculture Guaranteed Rural Housing Loan Program.
“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Internal Revenue Code.


27

--------------------------------------------------------------------------------




“VA” shall mean the Veterans Administration and any successor thereto.
“Warehouse Period” shall mean (a) with respect to a Pledged Mortgage Loan which
is a Wet Funded Loan, seven (7) Business Days, (b) with respect to a Conforming
Mortgage Loan which is not a Wet Funded Loan, ninety (90) days, and (c) with
respect to a Jumbo Mortgage Loan which is not a Wet Funded Loan, sixty (60)
days.
“Wet Funded Loan” shall mean a Conforming Mortgage Loan or a Jumbo Loan with
respect to which the Required Documents have not been delivered to Agent.
“Wet Funded Required Documents” shall mean a request for wet funded advance and
security agreement and a Wire Request, each in form and substance satisfactory
to Agent.
“Wire Request” shall mean an electronic request from the Borrower to wire funds
from the Advance Account to a Closing Agent for the purpose of closing a
Mortgage Loan.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” shall mean any Credit Party and the Agent.

2.
REVOLVING CREDIT.


2.1    Commitment. Subject to the terms and conditions of this Agreement
(including without limitation Section 2.3 hereof), each Revolving Credit Lender
severally and for itself alone agrees to make Advances of the Revolving Credit
in Dollars to Borrower from time to time on any Business Day during the period
from the Effective Date hereof until (but excluding) the Revolving Credit
Maturity Date in an aggregate amount not to exceed at any one time outstanding
such Lender’s Revolving Credit Percentage of the Revolving Credit Aggregate
Commitment. Subject to the terms and conditions set forth herein, advances,
repayments and readvances may be made under the Revolving Credit.

2.2    Accrual of Interest and Maturity; Evidence of Indebtedness.
(a)
Borrower hereby unconditionally promises to pay to the Agent for the account of
each Revolving Credit Lender the then unpaid principal amount of each Revolving
Credit Advance (plus all accrued and unpaid interest) of such Revolving Credit
Lender to Borrower on the Revolving Credit Maturity Date and on such other dates
and in such other amounts as may be required from time to time pursuant to this
Agreement. Subject to the terms and conditions hereof, each Revolving Credit
Advance shall, from time to time from and after the date of such Advance (until
paid), bear interest at its Applicable Interest Rate.

(b)
Each Revolving Credit Lender shall maintain in accordance with its usual
practice an account or accounts evidencing indebtedness of Borrower to the
appropriate lending office of such Revolving Credit Lender resulting from each
Revolving Credit Advance made by such lending office of such Revolving Credit
Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Revolving Credit Lender from time to time under
this Agreement.



28

--------------------------------------------------------------------------------




(c)
The Agent shall maintain the Register pursuant to Section 11.8(h), and a
subaccount therein for each Revolving Credit Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Revolving
Credit Advance made hereunder, (ii) the amount of any principal or interest due
and payable or to become due and payable from Borrower to each Revolving Credit
Lender hereunder in respect of the Revolving Credit Advances and (iii) both the
amount of any sum received by the Agent hereunder from Borrower in respect of
the Revolving Credit Advances and each Revolving Credit Lender’s share thereof.

(d)
The entries made in the Register maintained pursuant to paragraph (c) of this
Section 2.2 shall, absent manifest error, to the extent permitted by applicable
law, be prima facie evidence of the existence and amounts of the obligations of
Borrower therein recorded; provided, however, that the failure of any Revolving
Credit Lender or the Agent to maintain the Register or any account, as
applicable, or any error therein, shall not in any manner affect the obligation
of Borrower to repay the Revolving Credit Advances (and all other amounts owing
with respect thereto) made to Borrower by the Revolving Credit Lenders in
accordance with the terms of this Agreement.

(e)
Borrower’s obligations with respect to the Revolving Credit Advances owing to
each Revolving Credit Lender shall be evidenced by a Revolving Credit Note,
executed and delivered by Borrower to each such Revolving Credit Lender.


2.3    Requests for Advances. Borrower may request an Advance only by delivery
to Agent of a Request for Advance delivered by an Authorized Signer for the
Borrower, subject to the following:
(a)
each such Request for Advance shall set forth the information required on the
Request for Advance, including without limitation:

(i)
the proposed date of such Advance, which must be a Business Day; and

(ii)
a description of the specific Mortgage Loans to be funded or purchased with the
proceeds of such Advance;

(b)
each such Request for Advance shall be accompanied by Required Documents and/or
Wet Funded Required Documents, as applicable, for the Mortgage Loans to be
funded or purchased with respect thereto, and, unless the Borrower has
previously funded or purchased the Mortgage Loan to be pledged with Borrower’s
own funds, the Borrower shall also deliver to the Agent (a) unless such Mortgage
Loan is a Wet Funded Loan, promptly but in any event within three (3) calendar
days after the Required Documents with respect thereto have been delivered to
Agent and on or prior to the proposed date for funding of such Advance, the
Draft with respect thereto, and (b) with respect to a Wet Funded Loan, with the
Wet Funded Required Documents, the Wire Request with respect thereto;

(c)
each such Request for Advance and Required Documents and/or Wet Funded Required
Documents, as applicable, shall be delivered to Agent by 2:00 p.m. (Detroit
time) on the proposed date for such Advance;

(d)
on the proposed date of such Advance,



29

--------------------------------------------------------------------------------




(i)
the sum of the aggregate principal amount of all Revolving Credit Advances and
Swing Line Advances outstanding on such date, after giving effect to all
outstanding Requests for Advances, shall not exceed the lesser of (i) the
Revolving Credit Aggregate Commitment and (ii) the then applicable Borrowing
Base;

(ii)
with respect to any Advance to be funded as a Swing Line Advance, the sum of the
aggregate principal amount of all Swing Line Advances outstanding on such date,
after giving effect to all outstanding Requests for Advances as of the date of
determination, shall not exceed the Swing Line Maximum Amount; and

(iii)
no Advance shall exceed the Collateral Value of the Pledged Mortgage Loans with
respect thereto;

(e)
a Request for Advance, once delivered to Agent, shall not be revocable by
Borrower and shall constitute a certification by Borrower as of the date thereof
that:

(i)
all conditions to the making of Advances set forth in this Agreement have been
satisfied and shall remain satisfied to the date of such Advance (both before
and immediately after giving effect to such Advance);

(ii)
there is no Default or Event of Default in existence, and none will exist upon
the making of such Advance (both before and immediately after giving effect to
such Advance);

(iii)
with respect to each Mortgage Loan to be funded or purchased with the proceeds
of such Advance, each of the statements set forth in the definition of Eligible
Mortgage Loan is true and correct; and

(iv)
the representations and warranties of the Credit Parties contained in this
Agreement and the other Loan Documents are true and correct in all material
respects and shall be true and correct in all material respects as of the date
of the making of such Advance (both before and immediately after giving effect
to such Advance), other than any representation or warranty that expressly
speaks only as of a different date;

(f)
Agent, acting on behalf of the Lenders, will lend upon the telephone or
Electronic Transmission request of any Authorized Agent, and Borrower hereby
authorizes Agent, on behalf of the Lenders, to disburse advances of the
Revolving Credit pursuant to such telephone or Electronic Transmissions. Each
telephone or Electronic Transmission request for an advance of the Revolving
Credit from an Authorized Agent shall constitute a certification of the matters
stated or set forth in such telephone or Electronic Transmission and that all
conditions to advances set forth in Section 2.3 hereof have been satisfied.

(g)
Authorized Agents may from time to time take any or all of the following actions
by telephone or Electronic Transmission given or made to Agent: (i) request
Advances of the Revolving Credit from Agent and provide information to Agent
with respect to such Advances from time to time, (ii) execute and deliver to
Agent



30

--------------------------------------------------------------------------------




documents, instruments and agreements for the purpose of pledging, assigning,
and granting Agent, for the benefit of the Lenders, a continuing security
interest and lien in and on Mortgage Loans, and other Collateral, (iii) request
that Agent deliver Mortgage Loans, and other Collateral to investors and others
for sale, securitization or other disposition from time to time, (iv) provide
Agent with instructions for the allocation, application, distribution or other
disposition of Mortgage Loans, proceeds thereof, and other Collateral from time
to time, including, but not limited to, repayment of any Indebtedness, and (v)
give other Electronic Transmissions to Agent from time to time with respect to
the Revolving Credit, the Collateral and the Loan Documents.
(h)
Borrower expressly acknowledges and agrees that (i) Agent is authorized to lend,
repay the Indebtedness and take other actions under this Agreement and the other
Loan Documents in reliance on any telephone or Electronic Transmissions of an
Authorized Agent, (ii) the procedure permitting requests for advances and
repayments and request for the taking of other actions by an Authorized Agent
based on a telephone or Electronic Transmission is for the convenience of the
Borrower, is not necessarily secure and there are risks associated with such
use, including risks of interception, disclosure and abuse, and Borrower assumes
and accepts such risks; and (iii) all risks involved in the use of this
procedure, including, but not limited to, the risk that an Authorized Agent may
not be authorized by Borrower to make such requests, shall be borne by the
Borrower, including but not limited to all risk of loss resulting from Advances
made, Indebtedness repaid and other actions taken by Agent upon any such
telephone or Electronic Transmissions, and the Borrower expressly agrees to
indemnify and hold Agent harmless therefor. Without limiting the foregoing, the
Borrower expressly acknowledges and agrees that Agent shall have no duty to
confirm the identify or authority of any Authorized Agent requesting an Advance
or repayment or other action by telephone or Electronic Transmission, and
Borrower shall be obligated to assure that all Authorized Agents making requests
for Advances and repayments and requesting other actions by telephone or
Electronic Transmission do in fact have the authority to do so for and on behalf
of Borrower. Borrower shall remain fully responsible for any amounts outstanding
under the Revolving Credit if Borrower’s accounts with Agent are insufficient
for the repayment of the Revolving Credit. All requests for payments are to be
against collected funds.

(i)
Agent may, in its sole discretion, change its procedures for Advances from time
to time upon not less than three (3) Business Days' prior notice to Borrower.


2.4    Disbursement of Revolving Credit Advances.
(a)    Upon receiving any Request for Advance from Borrower under Section 2.3
hereof, unless Agent has elected, at its option and in its sole discretion, to
fund such requested Advance as a Swing Line Advance under Section 2.5, Agent
shall promptly notify each Revolving Credit Lender by email, facsimile or
telephone (confirmed by email or facsimile) of the amount of such Advance being
requested and the date such Revolving Credit Advance is to be made by each
Revolving Credit Lender in an amount equal to its Revolving Credit Percentage of
such Advance. Unless such Revolving Credit Lender’s commitment to make Revolving
Credit Advances hereunder shall have been suspended or terminated in accordance
with this Agreement, each such Revolving Credit Lender shall make available the
amount of its Revolving Credit


31

--------------------------------------------------------------------------------




Percentage of each Revolving Credit Advance in immediately available funds to
Agent, at the office of Agent located at 411 West Lafayette, 7th Floor, MC 3289,
Detroit, Michigan 48226, not later than 4:00 p.m. (Detroit time) on the date of
such Advance.
(b)    Subject to submission of a Request for Advance by Borrower and
satisfaction of all conditions for the making of an Advance hereunder
(including, without limitation, the conditions set forth in Section 2.3 hereof),
Agent shall make available to Borrower the aggregate of the amounts so received
by it from the Revolving Credit Lenders in like funds and currencies, on the
date of such Revolving Credit Advance, (i) in the case of a Mortgage Loan with
respect to which a Wire Request has been submitted by Borrower to Agent, by wire
transfer from the Advance Account to the Closing Agent account designated in the
applicable Wire Request, (ii) in the case of a Mortgage Loan with respect to
which a Draft has been received by Agent, by depositing such amount in the
Advance Account and honoring the Draft, and (iii) in the case of a Mortgage Loan
which was previously funded by the Borrower with its own funds, by depositing
such amount to the General Account.
(c)    At the request of such Revolving Credit Lender, Agent shall deliver such
reports as are routinely available from the Agent’s mortgage warehouse
collateral system. Unless Agent shall have been notified by any Revolving Credit
Lender prior to the date of any proposed Revolving Credit Advance that such
Revolving Credit Lender does not intend to make available to Agent such
Revolving Credit Lender’s Revolving Credit Percentage of such Advance, Agent may
assume that such Revolving Credit Lender has made such amount available to Agent
on such date, as aforesaid. Agent may, but shall not be obligated to, make
available to Borrower the amount of such payment in reliance on such assumption.
If such amount is not in fact made available to Agent by such Revolving Credit
Lender, as aforesaid, Agent shall be entitled to recover such amount on demand
from such Revolving Credit Lender. If such Revolving Credit Lender does not pay
such amount forthwith upon Agent’s demand therefor and the Agent has in fact
made a corresponding amount available to Borrower, the Agent shall promptly
notify Borrower and Borrower shall pay such amount to Agent, if such notice is
delivered to Borrower prior to 1:00 p.m. (Detroit time) on a Business Day, on
the day such notice is received, and otherwise on the next Business Day, and
such amount paid by Borrower shall be applied as a prepayment of the Revolving
Credit (without any corresponding reduction in the Revolving Credit Aggregate
Commitment), reimbursing Agent for having funded said amounts on behalf of such
Revolving Credit Lender. The Borrower shall retain its claim against such
Revolving Credit Lender with respect to the amounts repaid by it to Agent and,
if such Revolving Credit Lender subsequently makes such amounts available to
Agent, Agent shall promptly make such amounts available to the Borrower as a
Revolving Credit Advance. Agent shall also be entitled to recover from such
Revolving Credit Lender or Borrower, as the case may be, but without
duplication, interest on such amount in respect of each day from the date such
amount was made available by Agent to Borrower, to the date such amount is
recovered by Agent, at a rate per annum equal to:
(i)
in the case of such Revolving Credit Lender, for the first two (2) Business Days
such amount remains unpaid, the Federal Funds Effective Rate, and thereafter, at
the rate of interest then applicable to such Revolving Credit Advances (plus any
administrative, processing or similar fees assessed by Agent in connection with
the foregoing); and

(ii)
in the case of Borrower, the rate of interest then applicable to such Advance of
the Revolving Credit.

Until such Revolving Credit Lender has paid Agent such amount, such Revolving
Credit Lender shall have no interest in or rights with respect to such Advance
for any purpose whatsoever. The obligation of any


32

--------------------------------------------------------------------------------




Revolving Credit Lender to make any Revolving Credit Advance hereunder shall not
be affected by the failure of any other Revolving Credit Lender to make any
Advance hereunder, and no Revolving Credit Lender shall have any liability to
Borrower or any of its Subsidiaries, the Agent, any other Revolving Credit
Lender, or any other party for another Revolving Credit Lender’s failure to make
any loan or Advance hereunder.

2.5    Swing Line. (a) Swing Line Advances. The Agent may, on the terms and
subject to the conditions hereinafter set forth (including without limitation
Section 2.3 and 2.5(b) hereof), but shall not be required to, make one or more
Advances (each such advance being a “Swing Line Advance”) to the Borrower from
time to time on any Business Day during the period from the Effective Date
hereof until (but excluding) the Revolving Credit Maturity Date in an aggregate
amount not to exceed at any one time outstanding (i) the Swing Line Maximum
Amount and (ii) when added to the sum of the aggregate principal amount of all
Revolving Credit Advances and the Swing Line Advances outstanding on such date,
the lesser of (A) the Revolving Credit Aggregate Commitment and (B) the then
applicable Borrowing Base. Subject to the terms set forth herein, advances,
repayments and readvances may be made under the Swing Line.
(b)    Accrual of Interest and Maturity; Evidence of Indebtedness.
(i)
Agent shall maintain in accordance with its usual practice an account or
accounts evidencing indebtedness of the Borrower to Agent resulting from each
Swing Line Advance from time to time, including the amount and date of each
Swing Line Advance, its Applicable Interest Rate, and the amount and date of any
repayment made on any Swing Line Advance from time to time. The entries made in
such account or accounts of Agent shall be prima facie evidence, absent manifest
error, of the existence and amounts of the obligations of the Borrower therein
recorded; provided, however, that the failure of Agent to maintain such account,
as applicable, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay the Swing Line Advances (and all other
amounts owing with respect thereto) in accordance with the terms of this
Agreement.

(ii)
Borrower’s obligations with respect to the Swing Line Advances owing to Agent
shall be evidenced by the Swing Line Note, executed and delivered by Borrower to
Agent.

(iii)
Borrower unconditionally promises to pay to the Agent the then unpaid principal
amount of such Swing Line Advance (plus all accrued and unpaid interest) on the
Revolving Credit Maturity Date and on such other dates and in such other amounts
as may be required from time to time pursuant to this Agreement. Subject to the
terms and conditions hereof, each Swing Line Advance shall, from time to time
after the date of such Advance (until paid), bear interest at its Applicable
Interest Rate.

(c)
Disbursement of Swing Line Advances. Upon receiving any executed Request for
Advance from the Borrower and the satisfaction of the conditions set forth in
Section 2.3 hereof, Agent may, at its option, make available to Borrower the
amount so requested in Dollars on the date of such Advance, by credit to an
account of Borrower maintained with Agent or to such other account or third
party as the Borrower may



33

--------------------------------------------------------------------------------




reasonably direct in writing, subject to applicable law, provided such direction
is timely given.
(d)
Refunding of or Participation Interest in Swing Line Advances.

(i)
The Agent, at any time in its sole and absolute discretion, may, in each case on
behalf of the Borrower (which hereby irrevocably directs the Agent to act on its
behalf) request each of the Revolving Credit Lenders (including the Agent in its
capacity as a Revolving Credit Lender) to make an Advance of the Revolving
Credit to Borrower, in an amount equal to such Revolving Credit Lender’s
Revolving Credit Percentage of the aggregate principal amount of the Swing Line
Advances outstanding on the date such notice is given (the “Refunded Swing Line
Advances”). In connection with the making of any such Refunded Swing Line
Advances or the purchase of a participation interest in Swing Line Advances
under Section 2.5(d)(ii) hereof, the Agent shall retain its claim against
Borrower for any unpaid interest or fees in respect thereof accrued to the date
of such refunding. Unless any of the events described in Section 7.1(i) hereof
shall have occurred (in which event the procedures of Section 2.5(d)(ii) shall
apply) and regardless of whether the conditions precedent set forth in this
Agreement to the making of a Revolving Credit Advance are then satisfied (but
subject to Section 2.5(d)(iii)), each Revolving Credit Lender shall make the
proceeds of its Revolving Credit Advance available to the Agent for the benefit
of the Agent at the office of the Agent specified in Section 2.4(a) hereof prior
to 11:00 a.m. Detroit time on the Business Day next succeeding the date such
notice is given, in immediately available funds. The proceeds of such Revolving
Credit Advances shall be immediately applied to repay the Refunded Swing Line
Advances, subject to Section 9.1 hereof.

(ii)
If, prior to the making of an Advance of the Revolving Credit pursuant to
Section 2.5(d)(i) hereof, one of the events described in Section 7.1(i) hereof
shall have occurred, each Revolving Credit Lender will, on the date such Advance
of the Revolving Credit was to have been made, purchase from the Agent an
undivided participating interest in each Swing Line Advance that was to have
been refunded in an amount equal to its Revolving Credit Percentage of such
Swing Line Advance. Each Revolving Credit Lender within the time periods
specified in Section 2.5(d)(i) hereof, as applicable, shall immediately transfer
to the Agent, for the benefit of the Agent, in immediately available funds, an
amount equal to its Revolving Credit Percentage of the aggregate principal
amount of all Swing Line Advances outstanding as of such date. Upon receipt
thereof, the Agent will deliver to such Revolving Credit Lender a Swing Line
Participation Certificate evidencing such participation. Notwithstanding
anything to the contrary, at no time shall any Lender's Advances of the
Revolving Credit, plus, its pro-rata share of Refunded Swing Line Advances,
plus, its pro-rata share of participation liability in Swing Line Advances
exceed such Lender's Revolving Credit Commitment Amount.



34

--------------------------------------------------------------------------------




(iii)
Each Revolving Credit Lender’s obligation to make Revolving Credit Advances to
refund Swing Line Advances, and to purchase participation interests, in
accordance with Section 2.5(d)(i) and (ii), respectively, shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (A) any set-off, counterclaim, recoupment, defense or other right
which such Revolving Credit Lender may have against Agent, Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of any
Default or Event of Default; (C) any adverse change in the condition (financial
or otherwise) of Borrower or any other Person; (D) any breach of this Agreement
or any other Loan Document by Borrower or any other Person; (E) any inability of
Borrower to satisfy the conditions precedent to borrowing set forth in this
Agreement on the date upon which such Revolving Credit Advance is to be made or
such participating interest is to be purchased; (F) the termination of the
Revolving Credit Aggregate Commitment hereunder; or (G) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
If any Revolving Credit Lender does not make available to the Agent the amount
required pursuant to Section 2.5(d)(i) or (ii) hereof, as the case may be, the
Agent on behalf of the Agent, shall be entitled to recover such amount on demand
from such Revolving Credit Lender, together with interest thereon for each day
from the date of non-payment until such amount is paid in full (x) for the first
two (2) Business Days such amount remains unpaid, at the Federal Funds Effective
Rate and (y) thereafter, at the rate of interest then applicable to such Swing
Line Advances. The obligation of any Revolving Credit Lender to make available
its pro rata portion of the amounts required pursuant to Section 2.5(d)(i) or
(ii) hereof shall not be affected by the failure of any other Revolving Credit
Lender to make such amounts available, and no Revolving Credit Lender shall have
any liability to any Credit Party, the Agent, or any other Revolving Credit
Lender or any other party for another Revolving Credit Lender’s failure to make
available the amounts required under Section 2.5(d)(i) or (ii) hereof.

(iv)
Notwithstanding the foregoing, no Revolving Credit Lender shall be required to
make any Revolving Credit Advance to refund a Swing Line Advance or to purchase
a participation in a Swing Line Advance if at least two (2) Business Days prior
to the making of such Swing Line Advance by the Agent, the officers of the Agent
immediately responsible for matters concerning this Agreement shall have
received written notice from Agent or any Lender that Swing Line Advances should
be suspended based on the occurrence and continuance of a Default or Event of
Default and stating that such notice is a “notice of default”; provided, however
that the obligation of the Revolving Credit Lenders to make refund such Swing
Line Advance or purchase a participation in such Swing Line Advance) shall be
reinstated upon the date on which such Default or Event of Default has been
waived by the requisite Lenders.


2.6    Interest Payments; Default Interest.


35

--------------------------------------------------------------------------------




(a)    Interest on the unpaid balance of all Advances of the Revolving Credit
and the Swing Line from time to time outstanding shall accrue from the date of
such Advance to the date repaid (or, with respect to any Advance made under the
Prior Agreement and outstanding as of the Effective Date, from the Effective
Date until the date repaid), at a per annum interest rate equal to the
Applicable Interest Rate, and shall be payable in immediately available funds
commencing on August 1, 2016, and on the first day of each month thereafter.
Whenever any payment under this Section 2.6(a) shall become due on a day which
is not a Business Day, the date for payment thereof shall be extended to the
next Business Day. Interest shall be computed on the basis of a 360 day year and
assessed for the actual number of days elapsed, and in such computation effect
shall be given to any change in the interest rate resulting from a change in the
Applicable Interest Rate on the date of such change in the Applicable Interest
Rate. Agent may, at its option, directly charge the General Account, the Advance
Account and/or the Cash Collateral Account for interest due hereunder and for
any Fees, and shall promptly thereafter notify the Borrower of the occurrence
thereof.
(b)    In the case of any Event of Default under Section 7.1(i), immediately
upon the occurrence thereof, and in the case of any other Event of Default,
immediately upon the request of the Majority Lenders, interest shall be payable
on demand on all Revolving Credit Advances and Swing Line Advances from time to
time outstanding at a per annum rate equal to the Applicable Interest Rate in
respect of each such Advance plus three percent (3%), but in each case only
during the continuance of such Event of Default.

2.7    Fees.
(a)
From the Effective Date to the Revolving Credit Maturity Date, the Borrower
shall pay to the Agent for distribution to the Revolving Credit Lenders pro-rata
in accordance with their respective Revolving Credit Percentages, a Revolving
Credit Facility Fee quarterly in arrears commencing August 1, 2016, and on the
first day of each November, February, May and August thereafter (in respect of
the prior three months or any portion thereof). The Revolving Credit Facility
Fee payable to each Revolving Credit Lender shall be determined by multiplying
0.125% times the Revolving Credit Aggregate Commitment then in effect (whether
used or unused). The Revolving Credit Facility Fee shall be computed on the
basis of a year of three hundred sixty (360) days and assessed for the actual
number of days elapsed. Whenever any payment of the Revolving Credit Facility
Fee shall be due on a day which is not a Business Day, the date for payment
thereof shall be extended to the next Business Day. Upon receipt of such
payment, Agent shall make prompt payment to each Revolving Credit Lender of its
share of the Revolving Credit Facility Fee based upon its respective Revolving
Credit Percentage. It is expressly understood that the Revolving Credit Facility
Fees described in this Section are not refundable.

(b)
In addition to the foregoing, Borrower shall pay or reimburse Agent and/or
Lenders for any transaction fees payable to MERS in connection with the
registration of mortgage assignments to Lenders if Borrower uses MERS.


2.8    Mandatory Repayment of Revolving Credit Advances; Borrowing Base
Conformity.
(a)
Notwithstanding any other provisions of this Agreement, Borrower shall prepay,
within one (1) Business Day after the occurrence of any circumstance described
in clause (i) or (ii) below:



36

--------------------------------------------------------------------------------




(i)
Revolving Credit Advances and Swing Line Advances, as applicable, to the extent
that the aggregate outstanding principal amount of such Advances exceeds the
lesser of (A) the Revolving Credit Aggregate Commitment, and (B) the Borrowing
Base value of the outstanding Mortgage Loans funded with such Revolving Credit
Advances or Swing Line Advances, with such payments to be applied between the
Revolving Credit Advances and Swing Line Advances as determined by the Agent;
and

(ii)
Swing Line Advances to the extent that the aggregate outstanding principal
amount of Swing-Line Advances exceeds the lesser of (A) the Swing Line Maximum
Amount Limit and (B) the Borrowing Base value of the outstanding Mortgage Loans
funded with such Swing Line Advances.

(b)
Borrower shall cause to be maintained at all times a Borrowing Base such that
the Borrowing Base value of the Pledged Conforming Mortgage Loans, Pledged Jumbo
Loans and Pledged Wet Funded Loans are each not less than, at any date, the sum
of the aggregate outstanding principal amounts of Advances with respect thereto
and no Advance shall exceed the Borrowing Base value of the Pledged Mortgage
Loans with respect thereto.

(c)
Borrower shall repay the principal amount of each Advance on the date of closing
of the sale or other disposition of the specific Mortgage Loan(s) or Agency MBS,
if applicable, supporting such Advance. The proceeds of any such sale, unless
otherwise directed by Agent in writing, shall be paid directly to Agent (and
Borrower shall so notify each investor of this requirement) by wire transfer to
the Cash Collateral Account, accompanied by a copy of the Approved Investors'
written purchase advice, and such wire, among other things, shall specify the
applicable Mortgage Loan(s).

(d)
Notwithstanding anything to the contrary in this Agreement, in determining the
Borrowing Base and the eligibility of any Mortgage Loan for inclusion therein,
Agent may waive the requirement of paragraph (p) of the definition of Eligible
Mortgage Loan that such Mortgage Loan not have been included in the Borrowing
Base for more than the applicable Warehouse Period; provided, however, that any
Mortgage Loan which is accepted by the Agent pursuant to such a waiver shall
cease to be included in the Borrowing Base upon the earlier to occur of (i) one
Business Day after notice of the retraction of such waiver is given to Borrower
by the Agent unless at the time of giving of such notice the deficiency which
originally required such waiver has been cured and (ii) three (3) Business Days
after the date the waiver with respect to such Mortgage Loan became effective;
and provided further, that the Borrowing Base value of such Mortgage Loan when
added to the Borrowing Base value of all other Mortgage Loans included in the
computation of the Borrowing Base pursuant to a waiver hereunder shall not
exceed Two Million Dollars ($2,000,000) at any date.


2.9    Optional Reduction or Termination of Revolving Credit Aggregate
Commitment.
Borrower may, upon at least five (5) Business Days’ prior written notice to the
Agent, permanently reduce the Revolving Credit Aggregate Commitment in whole at
any time, or in part from time to time, without


37

--------------------------------------------------------------------------------




premium or penalty, provided that: (i) each partial reduction of the Revolving
Credit Aggregate Commitment shall be in an aggregate amount equal to Five
Million Dollars ($5,000,000) or a larger integral multiple of One Hundred
Thousand Dollars ($100,000); (ii) Borrower shall prepay in accordance with the
terms hereof the amount, if any, by which the aggregate unpaid principal amount
of Revolving Credit Advances and Swing Line Advances outstanding hereunder
exceeds the amount of the then applicable Revolving Credit Aggregate Commitment
as so reduced, together with interest thereon to the date of prepayment; and
(iii) no such reduction shall reduce the Swing Line Maximum Amount unless
Borrower so elects, provided that the Swing Line Maximum Amount shall at no time
be greater than the Revolving Credit Aggregate Commitment. Reductions of the
Revolving Credit Aggregate Commitment and any accompanying prepayments of
Advances of the Revolving Credit shall be distributed by Agent to each Revolving
Credit Lender in accordance with such Revolving Credit Lender’s Revolving Credit
Percentage thereof, and will not be available for reinstatement by or readvance
to Borrower, and any accompanying prepayments of Advances of the Swing Line
shall be distributed by Agent to the Agent and will not be available for
reinstatement by or readvance to the Borrower. Any reductions of the Revolving
Credit Aggregate Commitment hereunder shall reduce each Revolving Credit
Lender’s portion thereof proportionately (based on the applicable Revolving
Credit Percentages), and shall be permanent and irrevocable. Any payments made
pursuant to this Section shall be applied first to outstanding Revolving Credit
Advances, next to Swing Line Advances.

2.10    Use of Proceeds of Advances. Advances of the Revolving Credit shall be
used solely to originate or acquire Pledged Mortgage Loans which are eligible
for inclusion in the Borrowing Base, subject to the terms and conditions hereof.

3.
CONDITIONS.

The obligations of the Lenders to make Advances or loans pursuant to this
Agreement are subject to the following conditions:

3.1    Conditions of Initial Advances. The obligations of the Lenders to make
initial Advances or loans pursuant to this Agreement on the Effective Date only,
are subject to the following conditions:
(a)    Notes, this Agreement and the other Loan Documents. Borrower shall have
executed and delivered the Notes to Agent for the account of each Lender;
Borrower shall have executed and delivered this Agreement; and each Credit Party
shall have executed and delivered the other Loan Documents to which such Credit
Party is required to be a party (including all schedules and other documents to
be delivered pursuant hereto); and such Notes (if any), this Agreement and the
other Loan Documents shall be in full force and effect.
(b)    Corporate Authority. Agent shall have received, with a counterpart
thereof for each Lender, from each Credit Party, a certificate of its Secretary
or Assistant Secretary dated as of the Effective Date as to:
(i)
corporate resolutions (or the equivalent) of each Credit Party authorizing the
transactions contemplated by this Agreement and the other Loan Documents
approval of this Agreement and the other Loan Documents, in each case to which
such Credit Party is party, and authorizing the execution and delivery of this
Agreement and the other Loan Documents, and in the case of Borrower, authorizing
the execution and delivery of requests for Advances,



38

--------------------------------------------------------------------------------




(ii)
the incumbency and signature of the officers or other authorized persons of such
Credit Party executing any Loan Document and in the case of the Borrower, the
officers who are authorized to execute any Requests for Advance,

(iii)
a certificate of good standing or continued existence (or the equivalent
thereof) from the state of its incorporation or formation, and

(iv)
copies of such Credit Party’s articles of incorporation and bylaws or other
constitutional documents, as in effect on the Effective Date.

(c)    Collateral Documents, Guaranties and other Loan Documents. The Agent
shall have received the following documents, each in form and substance
satisfactory to Agent and fully executed by each party thereto:
(i)
The Amended and Restated Security Agreement, in form and substance acceptable to
Agent and fully executed by each party thereto and dated as of the Effective
Date.

(ii)
Certified copies of Uniform Commercial Code requests for information, or a
similar search report certified by a party acceptable to the Agent, dated a date
reasonably prior to the Effective Date, listing all effective financing
statements in the State of Ohio which name any Borrower (under its present names
or under any previous names used within five (5) years prior to the date hereof)
as debtors, together with (x) copies of such financing statements, and (y)
authorized Uniform Commercial Code (Form UCC-3) Termination Statements, if any,
necessary to release all Liens and other rights of any Person in any Collateral
described in the Collateral Documents previously granted by any Person (other
than Liens permitted by Section 6.2 of this Agreement).

(iii)
Any documents (including, without limitation, financing statements, amendments
to financing statements and assignments of financing statements, stock powers
executed in blank and any endorsements) requested by Agent and reasonably
required to be provided in connection with the Collateral Documents to create,
in favor of the Agent (for and on behalf of the Lenders), a first priority
perfected security interest in the Collateral thereunder shall have been filed,
registered or recorded, or shall have been delivered to Agent in proper form for
filing, registration or recordation.

(d)    Insurance. The Agent shall have received evidence reasonably satisfactory
to it that the Credit Parties have obtained the insurance policies required by
Section 5.5 hereof and that such insurance policies are in full force and
effect.
(e)    Compliance with Certain Documents and Agreements. Each Credit Party shall
have each performed and complied in all material respects with all agreements
and conditions contained in this Agreement and the other Loan Documents, to the
extent required to be performed or complied with by such Credit Party. No Person
(other than Agent and Lenders) party to this Agreement or any other Loan
Document shall be in material default in the performance or compliance with any
of the terms or provisions of this


39

--------------------------------------------------------------------------------




Agreement or the other Loan Documents or shall be in material default in the
performance or compliance with any of the material terms or material provisions
of any Contractual Obligations, in each case to which such Person is a party or
by which such Person is bound.
(f)    Opinions of Counsel. The Credit Parties shall furnish Agent prior to the
initial Advance under this Agreement, with signed copies for each Lender,
opinions of counsel to the Credit Parties in each case dated the Effective Date
and covering such matters as reasonably required by and otherwise reasonably
satisfactory in form and substance to the Agent and each of the Lenders.
(g)    Payment of Fees. Borrower shall have paid to Comerica Bank any fees due
under the terms of the Fee Letter, all interest and fees owing by Borrower and
accrued through the Effective Date under the Prior Agreement, along with any
other fees, costs or expenses due and outstanding to the Agent or the Lenders as
of the Effective Date (including reasonable fees, disbursements and other
charges of counsel to Agent).
(h)    Due Diligence. Agent and Lenders shall have received, in each case in
form and substance satisfactory to the Agent, such reports or due diligence
materials as Agent and the Majority Lenders may reasonably request. By their
signatures hereon, Agent and the Lenders acknowledge and agree that they have
received all such reports and due diligence materials.
(i)    Closing Certificate. The Agent shall have received, with a signed
counterpart for each Lender, a certificate of a Responsible Officer of Borrower
dated the Effective Date (or, if different, the date of the initial Advance
hereunder), stating that to his or her respective Knowledge, (a) the conditions
set forth in this Section 3 have been satisfied to the extent required to be
satisfied by any Credit Party; (b) the representations and warranties made by
the Credit Parties in this Agreement or any of the other Loan Documents, as
applicable, are true and correct in all material respects; (c) no Default or
Event of Default shall have occurred and be continuing; and (d) since December
31, 2015, nothing shall have occurred which has had, or could reasonably be
expected to have, a material adverse change on the business, results of
operations, conditions, property or prospects (financial or otherwise) of
Borrower or any other Credit Party.
(j)    Customer Identification Forms. The Agent shall have received completed
customer identification forms (forms to be provided by Agent to Borrower) from
Borrower.
(k)    Evidence of Accounts. Agent shall have received satisfactory evidence
that the Advance Account, the General Account and the Cash Collateral Account
are open.

3.2    Continuing Conditions. The obligations of each Lender to make Advances
(including the initial Advance) under this Agreement shall be subject to the
continuing conditions that:
(a)    No Default or Event of Default shall exist as of the date of the Advance;
and
(b)    Each of the representations and warranties contained in this Agreement
and in each of the other Loan Documents shall be true and correct in all
material respects as of the date of the Advance as if made on and as of such
date (other than any representation or warranty that expressly speaks only as of
a different date).

4.
REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants to the Agent and the Lenders as follows:


40

--------------------------------------------------------------------------------





4.1    Corporate Authority. Each Credit Party is a limited liability company (or
other business entity) duly formed and existing in good standing under the laws
of the state or jurisdiction of its incorporation or formation, as applicable,
and each Credit Party is duly qualified and authorized to do business as a
foreign corporation in each jurisdiction where the character of its assets or
the nature of its activities makes such qualification and authorization
necessary, and is in good standing in each such jurisdiction, except where
failure to be so qualified or be in good standing could not reasonably be
expected to have a Material Adverse Effect. Each Credit Party has all requisite
corporate, limited liability or partnership power and authority to own all its
property (whether real, personal, tangible or intangible or of any kind
whatsoever) and to carry on its business.

4.2    Due Authorization. Execution, delivery and performance of this Agreement,
and the other Loan Documents, to which each Credit Party is party, and the
issuance of the Notes by Borrower (if requested) are within such Person’s
corporate, limited liability or partnership power, have been duly authorized,
are not in contravention of any law applicable to such Credit Party or the terms
of such Credit Party’s organizational documents and, except as have been
previously obtained or as referred to in Section 4.10, below, do not require the
consent or approval of any Governmental Authority or any other third party
except to the extent that such consent or approval is not material to the
transactions contemplated by the Loan Documents.

4.3    Good Title; Leases; Assets; No Liens.
(a)    Each Credit Party, to the extent applicable, has good and valid title
(or, in the case of real property, good and marketable title) to all assets
owned by it and that are material to the operation of such Credit Party’s
business, subject only to the Liens permitted under section 6.2 hereof, and each
Credit Party has a valid leasehold or interest as a lessee or a licensee in all
of its leased real property;
(b)    The Credit Parties will collectively own or collectively have a valid
leasehold interest in all assets that were owned or leased (as lessee) by the
Credit Parties immediately prior to the Effective Date to the extent that such
assets are necessary for the continued operation of the Credit Parties’
businesses in substantially the manner as such businesses were operated
immediately prior to the Effective Date;
(c)    Each Credit Party owns or has a valid leasehold interest in all real
property necessary for its continued operations and, to the Knowledge of all
Responsible Officers (or any one of them) of Borrower, no material condemnation,
eminent domain or expropriation action has been commenced or threatened against
any such owned or leased real property; and
(d)    There are no Liens on and no financing statements on file with respect to
any of the assets owned by the Credit Parties, except for the Liens permitted
pursuant to Section 6.2 of this Agreement.

4.4    Taxes. Except as set forth on Schedule 4.4 hereof, each Credit Party has
filed on or before their respective due dates or within the applicable grace
periods, all United States federal, state, local and other tax returns which are
required to be filed or has obtained extensions for filing such tax returns and
is not delinquent in filing such returns in accordance with such extensions and
has paid all material taxes which have become due pursuant to those returns or
pursuant to any assessments received by any such Credit Party, as the case may
be, to the extent such taxes have become due, except to the extent such taxes
are being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate provision has been made on the
books of such Credit Party as may be required by GAAP.

4.5    No Defaults. No Credit Party is in default under or with respect to any
agreement, instrument or undertaking to which is a party or by which it or any
of its property is bound which would cause or would reasonably be expected to
cause a Material Adverse Effect.


41

--------------------------------------------------------------------------------





4.6    Enforceability of Agreement and Loan Documents. This Agreement and each
of the other Loan Documents to which any Credit Party is a party (including
without limitation, each Request for Advance), have each been duly executed and
delivered by its duly authorized officers and constitute the valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms, except as enforcement thereof may be
limited by applicable bankruptcy, reorganization, insolvency, fraudulent
conveyance, moratorium or similar laws affecting the enforcement of creditors’
rights, generally and by general principles of equity (regardless of whether
enforcement is considered in a proceeding in law or equity).

4.7    Compliance with Laws. (a) To the Knowledge of all Responsible Officers
(or any one of them) of Borrower, each Credit Party has complied with all
applicable federal, state and local laws, ordinances, codes, rules, regulations
and guidelines (including consent decrees and administrative orders) including
but not limited to Hazardous Material Laws, and is in compliance with any
Requirement of Law, except to the extent that failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect; and (b) neither
the extension of credit made pursuant to this Agreement or the use of the
proceeds thereof by the Credit Parties will violate the Trading with the Enemy
Act, as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto, or The United and
Strengthening America by providing appropriate Tools Required to Intercept and
Obstruct Terrorism (“USA Patriot Act”) Act of 2001, Public Law 10756, October
26, 2001 or Executive Order 13224 of September 23, 2001 issued by the President
of the United States (66 Fed. Reg. 49049 (2001)).

4.8    Non-contravention. The execution, delivery and performance of this
Agreement and the other Loan Documents (including each Request for Advance) to
which each Credit Party is a party are not in contravention of the terms of any
indenture, agreement or undertaking to which such Credit Party is a party or by
which it or its properties are bound where such violation could reasonably be
expected to have a Material Adverse Effect.

4.9    Litigation. There is no suit, action, proceeding, including, without
limitation, any bankruptcy proceeding or governmental investigation pending
against or to the Knowledge of Borrower, threatened against any Credit Party
(other than any suit, action or proceeding in which a Credit Party is the
plaintiff and in which no counterclaim or cross-claim against such Credit Party
has been filed), or any judgment, decree, injunction, rule, or order of any
court, government, department, commission, agency, instrumentality or arbitrator
outstanding against any Credit Party, nor is any Credit Party in violation of
any applicable law, regulation, ordinance, order, injunction, decree or
requirement of any governmental body or court which could in any of the
foregoing events reasonably be expected to have a Material Adverse Effect.

4.10    Consents, Approvals and Filings, Etc. No material authorization,
consent, approval, license, qualification or formal exemption from, nor any
filing, declaration or registration with, any court, Governmental Authority or
any securities exchange or any other Person (whether or not governmental) is
required in connection with (a) the execution, delivery and performance: (i) by
any Credit Party of this Agreement and any of the other Loan Documents to which
such Credit Party is a party or (ii) by the Credit Parties of the grant of Liens
granted, conveyed or otherwise established (or to be granted, conveyed or
otherwise established) by or under this Agreement or the other Loan Documents,
as applicable, and (b) otherwise necessary to the operation of its business,
except in each case for (x) such matters which have been previously obtained,
and (y) such filings to be made concurrently herewith or promptly following the
Effective Date as are required by the Collateral Documents to perfect Liens in
favor of the Agent. All such material authorizations, consents, approvals,
licenses, qualifications, exemptions, filings, declarations and registrations
which have previously been obtained or made, as the case may be, are in full
force and effect


42

--------------------------------------------------------------------------------




and, to the Knowledge of all Responsible Officers (or any one of them) of
Borrower, are not the subject of any attack or threatened attack (in each case
in any material respect) by appeal or direct proceeding or otherwise.

4.11    Agreements Affecting Financial Condition. No Credit Party is party to
any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse
Effect.

4.12    No Investment Company or Margin Stock. No Credit Party is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
No Credit Party is engaged principally, or as one of its important activities,
directly or indirectly, in the business of extending credit for the purpose of
purchasing or carrying margin stock. None of the proceeds of any of the Advances
will be used by any Credit Party to purchase or carry margin stock. Terms for
which meanings are provided in Regulation U of the Board of Governors of the
Federal Reserve System or any regulations substituted therefore, as from time to
time in effect, are used in this paragraph with such meanings.

4.13    ERISA. No Credit Party maintains or contributes to any Pension Plan
subject to Title IV of ERISA. There is no accumulated funding deficiency within
the meaning of Section 412 of the Internal Revenue Code or Section 302 of ERISA,
or any outstanding liability with respect to any Pension Plans owed to the PBGC
other than future premiums due and owing pursuant to Section 4007 of ERISA, and
no “reportable event” as defined in Section 4043(c) of ERISA has occurred with
respect to any Pension Plan other than an event for which the notice requirement
has been waived by the PBGC. None of the Credit Parties has engaged in a
prohibited transaction with respect to any Pension Plan, other than a prohibited
transaction for which an exemption is available and has been obtained, which
could subject such Credit Parties to a material tax or penalty imposed by
Section 4975 of the Internal Revenue Code or Section 502(i) of ERISA. Each
Pension Plan is being maintained and funded in accordance with its terms and is
in material compliance with the requirements of the Internal Revenue Code and
ERISA. No Credit Party has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to have
resulted in any Withdrawal Liability and, except as notified to Agent in writing
following the Effective Date, no such Multiemployer Plan is in reorganization
(within the meaning of Section 4241 of ERISA) or insolvent (within the meaning
of Section 4245 of ERISA).

4.14    Conditions Affecting Business or Properties. Neither the respective
businesses nor the properties of any Credit Party is affected by any fire,
explosion, accident, strike, lockout or other dispute, drought, storm, hail,
earthquake, embargo, Act of God, or other casualty (except to the extent such
event is covered by insurance sufficient to ensure that upon application of the
proceeds thereof, no Material Adverse Effect could reasonably be expected to
occur) which could reasonably be expected to have a Material Adverse Effect.

4.15    Environmental and Safety Matters.
(a)
All facilities and property owned or leased by the Credit Parties are in
compliance with all Hazardous Material Laws;

(b)
to the Knowledge of all Responsible Officers (or any one of them) of Borrower,
there have been no unresolved and outstanding past, and there are no pending or
threatened:



43

--------------------------------------------------------------------------------




(i)
claims, complaints, notices or requests for information received by any Credit
Party with respect to any alleged violation of any Hazardous Material Law, or

(ii)
written complaints, notices or inquiries to any Credit Party regarding potential
liability of any Credit Parties under any Hazardous Material Law; and

(c)
to the Knowledge of all Responsible Officers (or any one of them) of Borrower,
no conditions exist at, on or under any property now or previously owned or
leased by any Credit Party which, with the passage of time, or the giving of
notice or both, are reasonably likely to give rise to liability under any
Hazardous Material Law or create a significant adverse effect on the value of
the property.


4.16    Subsidiaries. Except as set forth on Schedule 4.16, no Credit Party has
any Subsidiaries.

4.17    Approved Lender; Compliance with Agency Guides. (a) Borrower is (i) a
Freddie Mac, Fannie Mae and Ginnie Mae approved seller (issuer)/servicer, (ii) a
HUD direct endorsement lender, and (iii) an FHA/VA and USDA approved lender, in
each case, in good standing; and (b) Borrower is (i) in compliance in all
material respects with the terms and requirements of each Agency Guide
applicable to it; and (ii) duly qualified and licensed as a mortgage banker or
mortgage broker in each jurisdiction where such qualification is required in
order for the Borrower to transact its business as presently conducted or
proposed to be conducted.

4.18    Franchises, Patents, Copyrights, Tradenames, etc. The Credit Parties
possess all franchises, patents, copyrights, trademarks, trade names, licenses
and permits, and rights in respect of the foregoing, adequate for the conduct of
their business substantially as now conducted without known conflict with any
rights of others. Schedule 4.18 contains a true and accurate list of all prior
names used by any Credit Party during the five-year period ending as of the
Effective Date.

4.19    Capital Structure. Schedule 4.19 attached hereto sets forth (i) the
holders of all of the Equity Interests of the Borrower on and as of the
Effective Date and (ii) all issued and outstanding Equity Interests of each
other Credit Party, including the number of authorized, issued and outstanding
Equity Interests of each such Credit Party, the par value of such Equity
Interests and the holders of such Equity Interests, all on and as of the
Effective Date. All issued and outstanding Equity Interests of each Credit Party
are duly authorized and validly issued, fully paid, nonassessable, free and
clear of all Liens (except as set forth on Schedule 4.19 and except with respect
to any Lien granted on the Equity Interests of the Borrower) and such Equity
Interests were issued in compliance with all applicable state, federal and
foreign laws concerning the issuance of securities. Except as disclosed on
Schedule 4.19, there are no preemptive or other outstanding rights, options,
warrants, conversion rights or similar agreements or understandings for the
purchase or acquisition from any Credit Party, of any Equity Interests of any
Credit Party.

4.20    Accuracy of Information. (a) The audited financial statements for the
Fiscal Year ended December 31, 2015, furnished to Agent and the Lenders prior to
the Effective Date fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries and the results of their
operations for the periods covered thereby, and have been prepared in accordance
with GAAP. Any projections and other pro forma financial information delivered
to the Agent prior to the Effective Date are based upon good faith estimates and
assumptions believed by management of the Borrower to be accurate and reasonable
at the time made, it being recognized by the Lenders that such financial
information as it relates to future events


44

--------------------------------------------------------------------------------




is not to be viewed as fact and that actual results during the period or periods
covered by such financial information may differ from the projected results set
forth therein.
(b)    From December 31, 2015, there has been no material adverse change in the
business, operations, condition or property of the Credit Parties, taken as a
whole.
(c)    To the Knowledge of all Responsible Officers (or any one of them) of
Borrower, as of the Effective Date, (i) except as set forth on Schedule 4.20,
the Credit Parties do not have any material contingent obligations (including
any liability for taxes) not disclosed or reserved against and (ii) there are no
unrealized or anticipated losses from any present Contractual Obligations of the
Credit Parties which, in the case of subsections (i) and (ii), such contingent
obligations and losses in the aggregate could reasonably be expected to have a
Material Adverse Effect.

4.21    Solvency. After giving effect to the consummation of the transactions
contemplated by this Agreement and other Loan Documents, each Credit Party will
be solvent, able to pay its indebtedness as it matures and will have capital
sufficient to carry on its businesses and all business in which it is about to
engage. This Agreement is being executed and delivered by the Borrower to Agent
and the Lenders in good faith and in exchange for fair, equivalent
consideration. The Credit Parties do not intend to nor does management of the
Credit Parties believe the Credit Parties will incur debts beyond their ability
to pay as they mature. The Credit Parties do not contemplate filing a petition
in bankruptcy or for an arrangement or reorganization under the Bankruptcy Code
or any similar law of any jurisdiction now or hereafter in effect relating to
any Credit Party, nor do the Responsible Officers (or any one of them) of
Borrower have any Knowledge of any threatened bankruptcy or insolvency
proceedings against a Credit Party.

4.22    Employee Matters. There are no strikes, slowdowns, work stoppages,
unfair labor practice complaints, grievances, arbitration proceedings or
controversies pending or, to the Knowledge of all Responsible Officers (or any
one of them) of Borrower, threatened against any Credit Party by any employees
of any Credit Party, other than non-material employee grievances or
controversies arising in the ordinary course of business. There are no union
contracts or agreements to which any Credit Party is party as of the Effective
Date.

4.23    No Misrepresentation. Neither this Agreement nor any other Loan
Document, certificate, information or report furnished or to be furnished by or
on behalf of a Credit Party to Agent or any Lender in connection with any of the
transactions contemplated hereby or thereby, contains a misstatement of material
fact, or omits to state a material fact required to be stated in order to make
the statements contained herein or therein, taken as a whole, not misleading in
the light of the circumstances under which such statements were made. There is
no fact, other than information known to the public generally, that, to the
Knowledge of all Responsible Officers (or any one of them) of Borrower, could
reasonably be expected to have a Material Adverse Effect that has not expressly
been disclosed to Agent in writing.

4.24    Corporate Documents and Corporate Existence. As to each Credit Party,
(a) it is an organization as described on Schedule 1.2 hereto and has provided
the Agent and the Lenders with complete and correct copies of its articles of
organization, operating agreement and all other applicable charter and other
organizational documents, and, if applicable, a good standing certificate and
(b) its correct legal name, business address, type of organization and
jurisdiction of organization, tax identification number and other relevant
identification numbers are set forth on Schedule 1.2 hereto.

4.25    Anti-Money Laundering/Anti-Terrorism


45

--------------------------------------------------------------------------------




No Covered Entity (a) is a Sanctioned Person; or (b) either in its own right or
through any third party, (i) has any of its assets in a Sanctioned Country or to
its knowledge, in the possession, custody or control of a Sanctioned Person;
(ii) to its knowledge, does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (iii) engages in any dealings
or transactions prohibited by any Anti-Terrorism Laws.

5.
AFFIRMATIVE COVENANTS.

Borrower covenants and agrees, so long as any Lender has any commitment to
extend credit hereunder, or any of the Indebtedness remains outstanding and
unpaid, that it will, and, as applicable, it will cause each of the Subsidiary
Guarantors to:

5.1    Financial Statements. Furnish to the Agent, in form and detail
satisfactory to Agent, with sufficient copies for each Lender, the following
documents:
(a)
(i) as soon as available, but in any event within ninety (90) days after the end
of each Fiscal Year, a copy of the audited Consolidated and unaudited
Consolidating financial statements of the Borrower and its Consolidated
Subsidiaries as at the end of such Fiscal Year and the related audited
Consolidated and unaudited Consolidating statements of income, members equity,
and cash flows of the Borrower and its Consolidated Subsidiaries for such Fiscal
Year or partial Fiscal Year and underlying assumptions, setting forth in each
case in comparative form the figures for the previous Fiscal Year, certified as
being fairly stated in all material respects by an independent certified public
accounting firm reasonably satisfactory to the Agent; and

(b)
as soon as available, but in any event within thirty (30) days after the end of
each fiscal quarter (unless such fiscal quarter end is also the end of a Fiscal
Year), commencing with the first fiscal quarter end after the Effective Date,
Borrower prepared unaudited Consolidated and Consolidating balance sheets of the
Borrower and its Consolidated Subsidiaries as at the end of such quarter and the
related unaudited statements of income, members equity and cash flows of the
Borrower and its Consolidated Subsidiaries for the portion of the Fiscal Year
through the end of such fiscal quarter, setting forth in each case in
comparative form the figures for the corresponding periods in the previous year,
and certified by a Responsible Officer of the Borrower as being fairly stated in
all material respects;

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
throughout the periods reflected therein and with prior periods (except as
approved by a Responsible Officer and disclosed therein), provided however that
the financial statements delivered pursuant to clause (b) hereof will not be
required to include footnotes and will be subject to change from audit and
year-end adjustments.

5.2    Certificates; Other Information. Furnish to the Agent, in form and detail
acceptable to Agent, with sufficient copies for each Lender, the following
documents:
(a)
Concurrently with the delivery of the financial statements described in Sections
5.1(a) for each fiscal year end, and 5.1(b) for each quarter end, a Covenant
Compliance Report (or, in the case of the Borrower prepared financial statements
for the last



46

--------------------------------------------------------------------------------




fiscal quarter of each fiscal year, a draft Covenant Compliance Report) duly
executed by a Responsible Officer of Borrower;
(b)
[Reserved];

(c)
As of the last day of each quarter or more frequently as reasonably requested by
the Agent or the Majority Lenders, a mortgage pipeline and hedge position report
in form and substance satisfactory to Agent;

(d)
As soon as available, but in any event no later than thirty (30) days after and
as of the end of each quarter, a loan closing detail report in form and detail
satisfactory to Agent;

(e)
As soon as available, and in any event on the last day of each quarter, a
secondary marketing report;

(f)
Within fifteen (15) days after receipt of each agency audit, including audits of
HUD, Fannie Mae, Freddie Mac and any other investors, a copy of such agency
audit, and copies of Borrower’s responses within fifteen (15) days of filing or
submission;

(g)
Promptly upon receipt thereof, copies of all significant reports submitted by
the Credit Parties’ firm(s) of certified public accountants in connection with
each annual, interim or special audit or review of any type of the financial
statements or related internal control systems of the Credit Parties made by
such accountants, including any comment letter submitted by such accountants to
management in connection with their services;

(h)
Any financial reports, statements, press releases, other material information or
written notices delivered to the holders of the Subordinated Debt pursuant to
any applicable Subordinated Debt Documents (to the extent not otherwise required
hereunder), as and when delivered to such Persons;

(i)
Within thirty (30) days after the end of each quarter, a mortgage repurchase and
indemnification request report in the form attached hereto as Exhibit H;

(j)
Any additional information as required by any Loan Document, and such additional
schedules, certificates and reports respecting all or any of the Collateral, the
items or amounts received by the Credit Parties in full or partial payment
thereof, and any goods (the sale or lease of which shall have given rise to any
of the Collateral) possession of which has been obtained by the Credit Parties,
all to such extent as Agent may reasonably request from time to time, any such
schedule, certificate or report to be certified as true and correct in all
material respects by a Responsible Officer of the applicable Credit Party and
shall be in such form and detail as Agent may reasonably specify; and

(k)
Such additional financial and/or other information as Agent or any Lender may
from time to time reasonably request, promptly following such request.


5.3    Payment of Obligations. Pay, discharge or otherwise satisfy, before they
become delinquent, all of its material obligations of whatever nature, including
without limitation all assessments, governmental


47

--------------------------------------------------------------------------------




charges, claims for labor, supplies, rent or other obligations, except where the
amount or validity thereof is currently being appropriately contested in good
faith and reserves in conformity with GAAP with respect thereto have been
provided on the books of the Credit Parties.

5.4    Conduct of Business and Maintenance of Existence; Compliance with Laws.
(a)    Continue to engage in their respective business and operations
substantially as conducted immediately prior to the Effective Date;
(b)    Preserve, renew and keep in full force and effect its existence and
maintain its qualifications to do business in each jurisdiction where such
qualifications are necessary for its operations, except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect or as
otherwise permitted pursuant to Section 6.4;
(c)    Take such actions or cause to be done all things necessary to preserve
and keep in full force and effect Borrower’s corporate or limited liability
company existence, rights, franchises, licenses and approvals, including without
limitation, its status as a Freddie Mac, Fannie Mae and Ginnie Mae approved
seller (issuer)/servicer, an FHA/VA and USDA approved lender, and a HUD direct
endorsement lender, a Ginnie Mae approved lender and an FHA/VA approved lender,
in each case, in good standing; comply with the terms and requirements of each
Agency Guide applicable to it and all Requirements of Law, including but not
limited to the Secure and Fair Enforcement for Mortgage Licensing Act, 12 USC
5101-5116 (the “SAFE Act”), all state mortgage loan originator licensing acts
and all other state laws mandated by the SAFE Act; maintain all permits,
licenses, approvals and agreements which it is required to maintain or comply
with where failure to do so could result in a Material Adverse Effect; continue
to conduct and operate its business substantially as conducted and operated
during the present and preceding calendar year; at all times maintain, preserve
and protect all franchises and trade names and preserve all the remainder of its
property and keep the same in good repair, working order and condition; and from
time to time make, or cause to be made, all needed and proper repairs, renewals,
replacements, betterments and improvements thereto so that the business carried
on in connection therewith may be properly and advantageously conducted at all
times;
(d)    Comply with all Contractual Obligations and Requirements of Law, except
to the extent that failure to comply therewith could not, either singly or in
the aggregate, reasonably be expected to have a Material Adverse Effect; and
(e)    (i) Continue to be a Person whose property or interests in property is
not blocked or subject to blocking pursuant to Section 1 of Executive Order
13224 of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Order”), (ii) not engage in the transactions prohibited by Section
2 of that Order or become associated with Persons such that a violation of
Section 2 of the Order would arise, and (iii) not become a Person on the list of
Specially Designated National and Blocked Persons, or (iv) otherwise not become
subject to the limitation of any OFAC regulation or executive order.

5.5    Maintenance of Property; Insurance. Keep its insurable properties
(including, without limitation, any Collateral at any time securing all or any
part of the Indebtedness) adequately insured and maintain (i) insurance against
fire and other risks customarily insured against under a “broad form property
coverage” policy and such additional risks customarily insured against by
companies engaged in the same or a similar business to that of Borrower, (ii)
necessary workers’ compensation insurance, (iii) public liability and product
liability insurance, and (iv) such other insurance as may be required by law or
as may be reasonably required in writing by Agent, all of which insurance shall
be in such amounts, contain such terms, be in such form, be for such purposes,
prepaid for such time periods, and written by such companies as may


48

--------------------------------------------------------------------------------




be satisfactory to Agent. Borrower will promptly deliver to Agent, at Agent’s
request, evidence satisfactory to Agent that such insurance has been so
procured. If Borrower fails to maintain satisfactory insurance as herein
provided, Agent shall have the option (but not the obligation) to do so, and
Borrower agrees to repay the Lenders, upon demand, with interest at the highest
rate of interest applicable to any of the Indebtedness, all amounts so expended
by Lenders. Borrower hereby appoints Agent, or any employee or agent of Agent,
as Borrower’s attorney-in-fact, which appointment is coupled with an interest
and irrevocable, and authorizes Agent, or any employee or agent of Agent, on
behalf of such Borrower, exercisable after the occurrence and during the
continuance of an Event of Default, to adjust and compromise any loss under any
insurance constituting or pertaining to the Collateral, including without
limitation, any insurance obtained by Agent under the preceding sentence, and to
endorse any check or draft payable to Borrower in connection with returned or
unearned premiums on said insurance or the proceeds of said insurance, and any
amount so collected may be applied toward satisfaction of the Indebtedness;
provided, however, that Agent shall not be required hereunder so to act.

5.6    Inspection of Property; Books and Records, Discussions. Permit Agent and
each Lender, through their authorized attorneys, accountants and representatives
(a) at all reasonable times during normal business hours, upon the request of
Agent or such Lender, to examine each Credit Party’s books, accounts, records,
ledgers and assets and properties; (b) from time to time, during normal business
hours, upon the request of the Agent, to conduct full or partial collateral
audits of the Collateral, such audits and appraisals to be completed by an
appraiser as may be selected by Agent and consented to by Borrower (such consent
not to be unreasonably withheld), with all reasonable costs and expenses of such
audits to be reimbursed by the Credit Parties, provided that, absent the
occurrence and continuance of an Event of Default, the Credit Parties shall not
be obligated to reimburse for more than one such audit and one such appraisal
per fiscal year; (c) during normal business hours and at their own risk, to
enter onto the real property owned or leased by any Credit Party to conduct
inspections, investigations or other reviews of such real property; and (d) at
reasonable times during normal business hours and at reasonable intervals, to
visit all of the Credit Parties’ offices, discuss each Credit Party’s respective
financial matters with their respective officers, as applicable, and, by this
provision, Borrower authorizes, and will cause each of their respective
Subsidiaries to authorize, its independent certified or chartered public
accountants to discuss the finances and affairs of any Credit Party and examine
any of such Credit Party’s books, reports or records held by such accountants.

5.7    Notices. Promptly give written notice to the Agent of:
(a)
the occurrence of any Default or Event of Default of which any Credit Party has
Knowledge and the occurrence of any Reportable Compliance Event of which any
Credit Party has Knowledge;

(b)
any (i) litigation or proceeding existing at any time between any Credit Party
and any Governmental Authority or other third party, or any investigation of any
Credit Party conducted by any Governmental Authority, in each case of which any
Responsible Officers of any Credit Party has Knowledge which in any case if
adversely determined would have a Material Adverse Effect or (ii) any material
adverse change in the financial condition of any Credit Party since the date of
the last audited financial statements delivered pursuant to Section 5.1(a)
hereof, in each case of which any Responsible Officers of any Credit Party has
Knowledge;

(c)
the occurrence of any event which any Credit Party believes could reasonably be
expected to have a Material Adverse Effect, promptly after concluding that such
event could reasonably be expected to have such a Material Adverse Effect;



49

--------------------------------------------------------------------------------




(d)
the taking by the Internal Revenue Service or any foreign taxing jurisdiction of
a written tax position (or any such tax position taken by any Credit Party in a
filing with the Internal Revenue Service or any foreign taxing jurisdiction) of
which any Responsible Officer of any Credit Party has Knowledge which could
reasonably be expected to have a Material Adverse Effect, setting forth the
details of such position and the financial impact thereof;

(e)
(i) all jurisdictions in which any Credit Party proposes to become qualified
after the Effective Date to transact business, (ii) the acquisition or creation
of any new Subsidiaries, (iii) any material change after the Effective Date in
the authorized and issued Equity Interests of any Credit Party or any other
material amendment to any Credit Party’s charter, by-laws or other
organizational documents, such notice, in each case, to identify the applicable
jurisdictions, capital structures or amendments as applicable, provided that
such notice shall be given not less than ten (10) Business Days prior to the
proposed effectiveness of such changes, acquisition or creation, as the case may
be (or such shorter period to which Agent may consent);

(f)
not less than fifteen (15) Business Days (or such other shorter period to which
Agent may agree) prior to the proposed effective date thereof, any proposed
material amendments, restatements or other modifications to any Subordinated
Debt Documents; and

(g)
any default or event of default by any Person under any Subordinated Debt
Document, concurrently with delivery or promptly after receipt (as the case may
be) of any notice of default or event of default under the applicable document,
as the case may be.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and, in the case of notices referred to in clauses (a), (b), (c), (d)
and (g) hereof stating what action the applicable Credit Party has taken or
proposes to take with respect thereto.

5.8    Hazardous Material Laws.
(a)    Use and operate all of its facilities and properties in material
compliance with all applicable Hazardous Material Laws, keep all material
required permits, approvals, certificates, licenses and other authorizations
required under such Hazardous Material Laws in effect and remain in compliance
therewith, and handle all Hazardous Materials in material compliance with all
applicable Hazardous Material Laws;
(b)    (i) Promptly notify Agent and provide copies upon receipt of all written
claims, complaints, notices or inquiries received by any Credit Party relating
to its facilities and properties or compliance with Hazardous Material Laws
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect and (ii) promptly cure and have dismissed with prejudice to the
reasonable satisfaction of Agent and the Majority Lenders any material actions
and proceedings relating to compliance with Hazardous Material Laws to which any
Credit Party is named a party, other than such actions or proceedings being
contested in good faith and with the establishment of reasonable reserves;
(c)    To the extent necessary to comply in all material respects with Hazardous
Material Laws, remediate or monitor contamination arising from a release or
disposal of Hazardous Material, which solely,


50

--------------------------------------------------------------------------------




or together with other releases or disposals of Hazardous Materials could
reasonably be expected to have a Material Adverse Effect;
(d)    Provide such information and certifications which Agent or any Lender may
reasonably request from time to time to evidence compliance with this Section
5.8.

5.9    Financial Covenants.
(a)    Maintain at all times Tangible Net Worth of not less than $12,500,000.
(b)    Maintain at all times Liquidity of not less than $6,250,000.
(c)    Maintain at all times a Debt to Tangible Net Worth Ratio of not more than
10:1.
(d)    Maintain, as of the end of each calendar month, for the twelve months
then ending, Adjusted Net Income of not less than $1.00.

5.10    Governmental and Other Approvals. Apply for, obtain and/or maintain in
effect, as applicable, all authorizations, consents, approvals, licenses,
qualifications, exemptions, filings, declarations and registrations (whether
with any court, Governmental Authority or otherwise) which are necessary or
reasonably requested by Agent in connection with the execution, delivery and
performance by any Credit Party of, as applicable, this Agreement, the other
Loan Documents, the Subordinated Debt Documents, or any other documents or
instruments to be executed and/or delivered by any Credit Party, as applicable
in connection therewith or herewith, except where the failure to so apply for,
obtain or maintain could not reasonably be expected to have a Material Adverse
Effect.

5.11    Compliance with ERISA; ERISA Notices. (a) Comply in all material
respects with all material requirements imposed by ERISA and the Internal
Revenue Code, including, but not limited to, the minimum funding requirements
for any Pension Plan, except to the extent that any noncompliance could not
reasonably be expected to have a Material Adverse Effect.
(b)    Promptly notify Agent upon the occurrence of any of the following events
in writing: (i) the termination, other than a standard termination, as defined
in ERISA, of any Pension Plan subject to Subtitle C of Title IV of ERISA by any
Credit Party; (ii) the appointment of a trustee by a United States District
Court to administer any Pension Plan subject to Title IV of ERISA; (iii) the
commencement by the PBGC, of any proceeding to terminate any Pension Plan
subject to Title IV of ERISA; (iv) the failure of any Credit Party to make any
payment in respect of any Pension Plan required under Section 412 of the
Internal Revenue Code or Section 302 of ERISA; (v) the withdrawal of any Credit
Party from any Multiemployer Plan if any Credit Party reasonably believes that
such withdrawal would give rise to the imposition of Withdrawal Liability with
respect thereto; or (vi) the occurrence of (x) a “reportable event” which is
required to be reported by a Credit Party under Section 4043 of ERISA other than
any event for which the reporting requirement has been waived by the PBGC or (y)
a “prohibited transaction” as defined in Section 406 of ERISA or Section 4975 of
the Internal Revenue Code other than a transaction for which a statutory
exemption is available or an administrative exemption has been obtained.

5.12    Defense of Collateral. Defend the Collateral from any Liens other than
Liens permitted by Section 6.2.

5.13    Future Subsidiaries.


51

--------------------------------------------------------------------------------




Cause each new, existing or hereafter created or acquired Domestic Subsidiary
that Borrower elects to designate as a Subsidiary Guarantor to execute and
deliver to Agent, for and on behalf of each of the Lenders (unless waived by
Agent), within thirty (30) days after the date Borrower notifies Agent of
Borrower’s election to so designate such Domestic Subsidiary (or such longer
time period as Agent may determine), a Subsidiary Guaranty in form reasonably
satisfactory to Agent, in its sole discretion, together with such supporting
documentation, including without limitation corporate authority items,
certificates and opinions of counsel, as reasonably required by Agent.

5.14    Accounts. Maintain the Advance Account, Cash Collateral Account and the
General Account with Agent.

5.15    Use of Proceeds. Use all Advances of the Revolving Credit as set forth
in Section 2.10 hereof. Borrower shall not use any portion of the proceeds of
any such advances for the purpose of purchasing or carrying any “margin stock”
(as defined in Regulation U of the Board of Governors of the Federal Reserve
System) in any manner which violates the provisions of Regulation T, U or X of
said Board of Governors or for any other purpose in violation of any applicable
statute or regulation.

5.16    Mortgage Loans; Hedge Agreements.
(a)
Enforce payment and collection, at Borrower’s expense, of all Pledged Mortgage
Loans;

(b)
make appropriate notations on its books of all assignments and pledges of
Mortgage Loans to Agent in connection herewith;

(c)
promptly notify Agent of any default under any such Mortgage Loan, or of the
cancellation, revocation or termination of any Take-Out Commitment related
thereto or of the refusal by an investor to purchase any such Mortgage Loan;

(d)
comply with and maintain in full force and effect all Take-Out Commitments with
respect to such Mortgage Loans and subject to no liens, assignments or other
interests (other than to Agent); and

(e)
with respect to all Pledged Mortgage Loans not covered by a Best Efforts
Commitment, maintain at all times a Hedge Agreement with respect thereto
acceptable to Agent.


5.17    MERS System. The Agent, Lenders and the Borrower hereby confirm the
appointment of Comerica Bank as collateral agent with respect to MERS Loans.
During any time during which Borrower is using the MERS System, Borrower shall
(a) at all times, maintain its status as a MERS Member, (b) at all times, employ
officers who have the authority, pursuant to a corporate resolution from MERS,
to execute assignments of mortgage in the name of MERS in the event
deregistration from the MERS System is necessary or desirable, (c) at all times
remain in full compliance with all terms and conditions of membership in MERS,
including the MERSCORP, Inc. “Rules of Membership” most recently promulgated by
MERSCORP, Inc., the “MERS Procedures Manual” most recently promulgated by MERS,
and any and all other guidelines or requirements set forth by MERS or MERSCORP,
as each of the foregoing may be modified from time to time, including, but in no
way limited to, compliance with guidelines and procedures set forth with respect
to technological capabilities, drafting and recordation of mortgages,
registration of mortgages on the MERS System, including registration of the
interest of the Agent in such mortgages and membership requirements, (d)
promptly, upon the request of the Agent, execute and deliver to the Agent an
assignment of mortgage, in


52

--------------------------------------------------------------------------------




blank, with respect to any MERS Mortgage that the Agent determines shall be
removed from the MERS System, (e) at all times maintain the Electronic Tracking
Agreement in full force and effect, (f) promptly provide to Agent a copy of any
notice received from MERS or MERSCORP pursuant to Section 4(a) of Borrower’s
Electronic Tracking Agreement, and (g) as soon as practical but in any event not
later than seven (7) business days after any MERS Mortgage is funded from an
advance of the Revolving Credit, cause Agent (by its OrgID 1005205) to be
designated as the “Warehouse/Gestation Lender” in the Associated Member category
for such MERS Mortgage on the Registration Details Screen of the MERS System
(and any MERS Mortgage not so designated within said period shall automatically
cease to be an Eligible Mortgage Loan, anything in this Agreement to the
contrary notwithstanding). Borrower shall not de-register or attempt to
de-register any Pledged Mortgage Loan from the MERS System unless Borrower has
complied with the requirements set forth in the Electronic Tracking Agreement
and the requirements hereof and the other Loan Documents relating to a release
of a Pledged Mortgage Loan. Borrower shall indemnify, defend (using counsel
selected by Agent) and hold harmless Agent and the other Lenders, its employees,
agents, shareholders, officers and directors, from and against any and all
claims, demands, penalties, fines, liabilities, settlements, damages, costs or
expenses (including, without limit, attorney fees) of whatever kind (excluding,
however, any such claims, demands, penalties, fines, liabilities, settlements,
damages, costs or expenses to the extent arising as a result of the gross
negligence or willful misconduct of Agent, the other Lenders or any of their
respective Affiliates) (collectively, “Losses”) arising out of or related to (i)
Borrower’s failure to comply with or breach of the provisions of this paragraph
or the Electronic Tracking Agreement, or (ii) the use by Borrower and Agent of
the MERS System in connection with Mortgage Loans under or in connection with
this Agreement.

5.18    Further Assurances and Information. (a) Take such actions as the Agent
or Majority Lenders may from time to time reasonably request to establish and
maintain first priority perfected security interests in and Liens on all of the
Collateral, subject only to those Liens permitted under Section 6.2 hereof,
including executing and delivering such additional pledges, assignments,
mortgages, lien instruments or other security instruments covering any or all of
the Credit Parties’ assets as Agent may reasonably require, such documentation
to be in form and substance reasonably acceptable to Agent, and prepared at the
expense of the Borrower.
(b)    Execute and deliver or cause to be executed and delivered to Agent within
a reasonable time following Agent’s request, and at the expense of the Borrower,
such other documents or instruments as Agent may reasonably require to
effectuate more fully the purposes of this Agreement or the other Loan
Documents.
(c)    Provide the Agent and the Lenders with any other information required by
Section 326 of the USA Patriot Act or necessary for the Agent and the Lenders to
verify the identity of any Credit Party as required by Section 326 of the USA
Patriot Act.

5.19    Custodians.
(a)
On or before August 23, 2016 (or such later date as agreed to by Agent in its
sole discretion), establish a Custodial Account with the Securities Custodian
and deliver to the Agent a Securities Account Control Agreement, executed by the
Agent, the Borrower and the Securities Custodian, as the custodian.

(b)
Provide the Agent with at least thirty (30) days’ prior written notice of any
proposed initial appointment of, or change in, as applicable, the Document
Custodian and Securities Custodian, and in connection therewith, if the Agent’s
consent to such initial appointment or change, as applicable, is given, the
Borrower shall make any revisions to its warehousing



53

--------------------------------------------------------------------------------




procedures that are required to satisfy the Agent’s operations policies in place
at such time, including, if requested or required by the Agent, furnishing or
causing to be furnished to the Agent custodial and/or intercreditor agreements,
in form and substance satisfactory to the Agent, from the Borrower’s proposed
Document Custodian and/or Securities Custodian. Further, the Borrower shall at
all times maintain the Custodial Account in a manner acceptable to the Agent and
comply with its obligations under the Securities Account Control Agreement.

6.
NEGATIVE COVENANTS.

Borrower covenants and agrees that, so long as any Lender has any commitment to
extend credit hereunder, or any of the Indebtedness remains outstanding and
unpaid, it will not, and, as applicable, it will not permit any of the
Subsidiary Guarantors to:

6.1    Limitation on Funded Debt. Create, incur, assume or suffer to exist any
Funded Debt, except:
(a)
The Indebtedness;

(b)
any Funded Debt of Borrower or any Subsidiary incurred to finance the
acquisition of fixed or capital assets, all of such Funded Debt existing on the
Effective Date being set forth in Schedule 6.1 attached hereto, whether pursuant
to a loan or a Capitalized Lease provided that both at the time of and
immediately after giving effect to the incurrence or renewal thereof (i) no
Default or Event of Default shall have occurred and be continuing, and (ii) the
aggregate amount of all such Funded Debt at any one time outstanding (including,
without limitation, any Funded Debt of the type described in this clause (b)
which is set forth on Schedule 6.1 hereof) shall not exceed $500,000, and any
renewals or refinancings of such Funded Debt on terms substantially the same or
better than those in effect at the time of the original incurrence of such
Funded Debt;

(c)
Subordinated Debt;

(d)
Funded Debt owing to a Person that is a Credit Party, but only to the extent
permitted under Section 6.7 hereof;

(e)
Funded Debt constituting other mortgage warehouse lines of credit and mortgage
loan purchase facilities from time to time obtained by Borrower (“Other
Warehouse Lines”), all of such Other Warehouse Lines existing on the Effective
Date being set forth in Schedule 6.1 attached hereto, provided that both at the
time of and immediately after giving effect to the incurrence of the commitment
thereunder or renewal thereof no Event of Default shall have occurred and be
continuing, provided in the case of an Event of Default that is capable of cure,
Borrower shall not be precluded from incurring a commitment for or renewing
Funded Debt from Other Warehouse Lines unless Borrower has failed to cure such
Event of Default within thirty (30) days of the earlier of (i) Agent’s delivery
of notice to Borrower of such Event of Default and (ii) the date that the
Borrower became aware of such Event of Default;



54

--------------------------------------------------------------------------------




(f)
other Funded Debt existing on the Effective Date which is otherwise not
expressly provided for in this Section 6.1, all of which is set forth in
Schedule 6.1 attached hereto and any renewals or refinancing of such Funded
Debt, provided that (i) the aggregate principal amount of such renewed or
refinanced Funded Debt shall not exceed the aggregate principal amount of such
Funded Debt outstanding on the Effective Date, (ii) the renewal or refinancing
of such Funded Debt shall be on substantially the same or no less favorable
terms to Borrower as in effect on the Effective Date, and shall otherwise be in
compliance with this Agreement, and (iii) at the time of such renewal or
refinancing no Default or Event of Default has occurred and is continuing or
would result from the renewal or refinancing of such Funded Debt; and

(g)
any other Funded Debt which is otherwise not expressly provided for in this
Section 6.1 in an aggregate principal amount outstanding from time to time not
to exceed $5,000,000.


6.2    Limitation on Liens. Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, except for:
(a)
Permitted Liens;

(b)
Liens securing Debt permitted by Section 6.1(b), provided that (i) such Liens
are created upon fixed or capital assets acquired by the applicable Credit Party
after the date of this Agreement (including without limitation by virtue of a
loan or a Capitalized Lease), (ii) any such Lien is created solely for the
purpose of securing indebtedness representing or incurred to finance the cost of
the acquisition of the item of property subject thereto, (iii) the principal
amount of the Debt secured by any such Lien shall at no time exceed 100% of the
sum of the purchase price or cost of the applicable property, equipment or
improvements and the related costs and charges imposed by the vendors thereof
and (iv) the Lien does not cover any property other than the fixed or capital
asset acquired;

(c)
Liens in favor of the Agent created pursuant to the Loan Documents;

(d)
Liens on Mortgage Loans of Borrower, other than the Collateral, to secure Other
Warehouse Lines permitted under Section 6.1(e);

(e)
Liens, existing on the Effective Date which are otherwise not expressly provided
for in this Section 6.2, all of which are set forth on Schedule 6.2 and
renewals, refinancings and extensions thereof on substantially the same or no
less favorable terms to the Borrower as in effect on the Effective Date and
otherwise in compliance with this Agreement; and

(f)
any other Liens (other than with respect to Collateral) which are not otherwise
expressly provided for in this Section 6.2 to secure Funded Debt permitted under
Section 6.1(h) in an aggregate principal amount outstanding from time to time
not to exceed $5,000,000.


6.3    Acquisitions. Except for acquisitions permitted under Section 6.7 and
Permitted Acquisitions, enter into any Acquisition without the prior written
consent of the Required Lenders.


55

--------------------------------------------------------------------------------





6.4    Limitation on Mergers, Dissolution or Sale of Assets. Enter into any
merger or consolidation or convey, sell, lease, assign, transfer or otherwise
dispose of any of its property, business or assets, whether now owned or
hereafter acquired or liquidate, wind up or dissolve, except:
(a)
Sales of any MBS and Mortgage Loans (not constituting Collateral) in the
ordinary course of business;

(b)
obsolete, damaged, uneconomic or worn out machinery, parts or equipment, or
machinery, parts or equipment no longer used or useful in the conduct of the
applicable Credit Party’s business;

(c)
mergers or consolidations of any Subsidiary of Borrower with or into Borrower or
any Subsidiary Guarantor so long as the Borrower or such Subsidiary Guarantor
shall be the continuing or surviving entity; provided that at the time of each
such merger or consolidation, both before and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing or result from
such merger or consolidation;

(d)
any Subsidiary of Borrower may liquidate or dissolve into Borrower or a
Subsidiary Guarantor if Borrower determines in good faith that such liquidation
or dissolution is in the best interests of Borrower, so long as no Default or
Event of Default has occurred and is continuing or would result therefrom;

(e)
sales or transfers, including without limitation upon voluntary liquidation from
any Credit Party to Borrower or a Subsidiary Guarantor, provided that the
applicable Borrower or Subsidiary Guarantor takes such actions as Agent may
reasonably request to ensure the perfection and priority of the Liens in favor
of the Lenders over such transferred assets;

(f)
sales of Mortgage Loans that constitute Collateral to Approved Investors, to the
extent permitted and subject to the terms under the Security Agreement;

(g)
the sale or disposition of Permitted Investments and other cash equivalents in
the ordinary course of business;

(h)
dispositions of owned or leased vehicles in the ordinary course of business and

(i)
so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, any sale or disposition of assets (not constituting
Collateral) which are otherwise not expressly provided for in this Section 6.4,
as to which the consideration received is cash or cash equivalents and the sales
price is at least equal to the fair market value of the assets sold and does not
exceed $2,000,000 for each such sale or disposition or series of related sales
or dispositions.

The Lenders hereby consent and agree to the release by Agent of any and all
Liens on the property sold or otherwise disposed of in compliance with this
Section 6.4.

6.5    Restricted Payments. Declare or make any distributions, dividend, payment
or other distribution of assets, properties, cash, rights, obligations or
securities (collectively, “Distributions”) on account of any of its Equity
Interests, as applicable, or purchase, redeem or otherwise acquire for value any


56

--------------------------------------------------------------------------------




of its Equity Interests, as applicable, or any warrants, rights or options to
acquire any of its Equity Interests, now or hereafter outstanding (collectively,
“Purchases”), except that:
(a)
each Credit Party may pay cash Distributions to the Borrower;

(b)
each Credit Party may declare and make Distributions payable in the Equity
Interests of such Credit Party, provided that the issuance of such Equity
Interests does not otherwise violate the terms of this Agreement and no Default
or Event of Default has occurred and is continuing at the time of making such
Distribution or would result from the making of such Distribution; and

(c)
Borrower may pay cash Distributions to its shareholders, so long as, both before
and after giving effect to such cash Distributions, no Default or Event of
Default has occurred and is continuing or would result therefrom.


6.6    Reserved.

6.7    Limitation on Investments, Loans and Advances. Make or allow to remain
outstanding any Investment (whether such investment shall be of the character of
investment in shares of stock, evidences of indebtedness or other securities or
otherwise) in, or any loans or advances to, any Person other than:
(a)
Permitted Investments;

(b)
sales on open account in the ordinary course of business;

(c)
Investments in respect of Hedge Agreements provided that such transaction is
entered into for risk management purposes and not for speculative purposes;

(d)
Investments in Mortgage Loans in the ordinary course of business;

(e)
so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, joint ventures with financial institutions to facilitate
the origination and sale of Mortgage Loans;

(f)
(i) intercompany loans or advances made by any Credit Party to or in Borrower or
any Subsidiary Guarantor; and (ii) intercompany loans or advances made by any
Credit Party to or in any Non-Guarantor Subsidiary;

(g)
Investments in Subsidiaries (not otherwise expressly provided for in this
Section 6.7);

(h)
Investments existing on the Effective Date which are otherwise not expressly
provided for in this Section 6.7 and listed on Schedule 6.7 hereof;

(i)
Permitted Acquisitions; and

(j)
so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, Investments not otherwise expressly provided for in this
Section 6.7 which are made in the ordinary course of business in an aggregate
unpaid principal amount not to exceed $5,000,000 at any one time.



57

--------------------------------------------------------------------------------




In valuing any Investments for the purpose of applying the limitations set forth
in this Section 6.7 (except as otherwise expressly provided herein), such
Investment shall be taken at the original cost thereof, without allowance for
any subsequent write-offs or appreciation or depreciation, but less any amount
repaid or recovered on account of capital or principal.

6.8    Transactions with Affiliates. Except as set forth in Schedule 6.8, enter
into any transaction, including, without limitation, any purchase, sale, lease
or exchange of property or the rendering of any service, with any Affiliates of
the Credit Parties except: (a) transactions with Affiliates that are the
Borrower or Subsidiary Guarantors; (b) transactions otherwise permitted under
this Agreement; and (c) transactions in the ordinary course of a Credit Party’s
business and upon fair and reasonable terms no less favorable to such Credit
Party than it would obtain in a comparable arms length transaction from
unrelated third parties.

6.9    Limitations on Other Restrictions. Except for this Agreement or any other
Loan Document, enter into any agreement, document or instrument which would (i)
restrict the ability of any Subsidiary of the Borrower to pay or make dividends
or distributions in cash or kind to Borrower or any Subsidiary Guarantor, to
make loans, advances or other payments of whatever nature to any Credit Party,
or to make transfers or distributions of all or any part of its assets to any
Credit Party; or (ii) restrict or prevent any Credit Party from granting Agent
on behalf of Lenders Liens upon, security interests in and pledges of their
respective assets, except that documents evidencing the Debt permitted under
Sections 6.1(b) and 6.1(e) may include such restrictions solely with respect to
the assets that are permitted to secure such Debt under Sections 6.2(b) and
6.2(d).

6.10    Prepayment of Debt. Make any prepayment (whether optional or mandatory),
repurchase, redemption, defeasance or any other payment in respect of any
Subordinated Debt, except to the extent permitted under the applicable
Subordinated Debt Documents and, if one exists, the applicable Subordination
Agreement.

6.11    Amendment of Subordinated Debt Documents. Amend, modify or otherwise
alter (or suffer to be amended, modified or altered) the Subordinated Debt
Documents except as permitted in the applicable Subordinated Debt Documents and
Subordination Agreements, or if no such restrictions exist in the applicable
Subordinated Debt Documents or Subordination Agreements, without the prior
written consent of the Agent.

6.12    Modification of Certain Agreements. Make, permit or consent to any
amendment or other modification to the constitutional documents of any Credit
Party except to the extent that any such amendment or modification (i) does not
violate the terms and conditions of this Agreement or any of the other Loan
Documents, (ii) does not materially adversely affect the interest of the Lenders
as creditors and/or secured parties under any Loan Document and (iii) could not
reasonably be expected to have a Material Adverse Effect.

6.13    Fiscal Year. Permit the Fiscal Year of any Credit Party to end on a day
other than December 31.

6.14    Gestation Repurchase Agreements. Enter into any gestation repurchase or
similar agreements binding on the Borrower.

6.15    Anti-Terrorism. Permit (i) any Covered Entity to become a Sanctioned
Person, (ii) any Covered Entity, either in its own right or through any third
party, to (A) have any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) to its Knowledge, do business in or with, or derive any
of its income from investments in or transactions with, any Sanctioned Country
or Sanctioned Person in violation of any Anti-Terrorism Law;


58

--------------------------------------------------------------------------------




(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law;
or (D) use the Advances to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law, (iii) the funds used to repay the
Indebtedness will not be derived from any unlawful activity, and shall cause
each Covered Entity to comply with all Anti-Terrorism Laws.

7.
DEFAULTS.


7.1    Events of Default. The occurrence of any of the following events shall
constitute an Event of Default hereunder:
(a)
non-payment when due of (i) the principal on the Indebtedness under the
Revolving Credit (including the Swing Line), (ii) interest on the Indebtedness
under the Revolving Credit (including the Swing Line) within three (3) Business
Days after the same is due and payable, or (ii) any Fees within three (3)
Business Days after the same is due and payable;

(b)
non-payment of any other amounts due and owing by Borrower under this Agreement
or by any Borrower under any of the other Loan Documents to which it is a party,
other than as set forth in subsection (a) above, within three (3) Business Days
after the same is due and payable;

(c)
default in the observance or performance of any of the conditions, covenants or
agreements of Borrower set forth in Sections 5.1, 5.2, 5.4(a) and (e), 5.5, 5.6,
5.7, 5.9, 5.13 through 5.18, inclusive or Article 6 in its entirety, provided
that an Event of Default arising from a breach of Sections 5.1 or 5.2 shall be
deemed to have been cured upon delivery of the required item; and provided
further that any Event of Default arising solely due to a breach of Section
5.7(a) shall be deemed cured upon the earlier of (x) the giving of the notice
required by Section 5.7(a) and (y) the date upon which the Default or Event of
Default giving rise to the notice obligation is cured or waived;

(d)
default in the observance or performance of any of the other conditions,
covenants or agreements set forth in this Agreement or any of the other Loan
Documents by Borrower or any Subsidiary Guarantor and continuance thereof for a
period of thirty (30) consecutive days;

(e)
any representation or warranty made by Borrower or any Subsidiary Guarantor
herein or in any certificate, instrument or other document submitted pursuant
hereto proves untrue or misleading in any material adverse respect when made;

(f)
(i) default by Borrower or any Subsidiary Guarantor in the payment of any
indebtedness for borrowed money (other than Indebtedness hereunder and other
than with respect to any Other Warehouse Line), whether under a direct
obligation or guaranty of Borrower or any Subsidiary Guarantor in excess of
$250,000 (or the equivalent thereof in any currency other than Dollars)
individually or in the aggregate when due and continuance thereof beyond any
applicable period of cure and/or (ii) failure to comply with the terms of any
obligations of Borrower or any Subsidiary Guarantor with respect to any
indebtedness for borrowed money (other than Indebtedness hereunder and other
than with respect to any Other Warehouse



59

--------------------------------------------------------------------------------




Line) in excess of $250,000 (or the equivalent thereof in any currency other
than Dollars) individually or in the aggregate, which in each case of subclause
(i) and (ii), continues beyond any applicable period of cure and which would
permit the holder or holders thereto to accelerate such other indebtedness for
borrowed money, or to require the prepayment, repurchase, redemption or
defeasance of such indebtedness;
(g)
the rendering of any judgment(s) (not covered by adequate insurance from a
solvent carrier which is defending such action without reservation of rights)
for the payment of money in excess of the sum of $200,000 (or the equivalent
thereof in any currency other than Dollars) individually or in the aggregate
against Borrower or any Subsidiary Guarantor, and such judgments shall remain
unpaid, unvacated, unbonded or unstayed by appeal or otherwise for a period of
thirty (30) consecutive days from the date of its entry;

(h)
the occurrence of (i) a “reportable event”, as defined in ERISA, which is
determined by the PBGC to constitute grounds for a distress termination of any
Pension Plan subject to Title IV of ERISA maintained or contributed to by or on
behalf of any Credit Party for the benefit of any of its employees or for the
appointment by the appropriate United States District Court of a trustee to
administer such Pension Plan and such reportable event is not corrected and such
determination is not revoked within sixty (60) days after notice thereof has
been given to the plan administrator of such Pension Plan (without limiting any
of Agent’s or any Lender’s other rights or remedies hereunder), or (ii) the
termination or the institution of proceedings by the PBGC to terminate any such
Pension Plan, or (iii) the appointment of a trustee by the appropriate United
States District Court to administer any such Pension Plan, or (iv) the
reorganization (within the meaning of Section 4241 of ERISA) or insolvency
(within the meaning of Section 4245 of ERISA) of any Multiemployer Plan, or
receipt of notice from any Multiemployer Plan that it is in reorganization or
insolvency, or the complete or partial withdrawal by any Credit Party from any
Multiemployer Plan, which in the case of any of the foregoing, could reasonably
be expected to have a Material Adverse Effect;

(i)
except as expressly permitted under this Agreement, any Credit Party shall be
dissolved or liquidated (or any judgment, order or decree therefor shall be
entered) except as otherwise permitted herein; or if a creditors’ committee
shall have been appointed for the business of any Credit Party; or if any Credit
Party shall have made a general assignment for the benefit of creditors or shall
have been adjudicated bankrupt and if not an adjudication based on a filing by
such Credit Party, it shall not have been dismissed within sixty (60) days, or
shall have filed a voluntary petition in bankruptcy or for reorganization or to
effect a plan or arrangement with creditors or shall fail to pay its debts
generally as such debts become due in the ordinary course of business (except as
contested in good faith and for which adequate reserves are made in such party’s
financial statements); or shall file an answer to a creditor’s petition or other
petition filed against it, admitting the material allegations thereof for an
adjudication in bankruptcy or for reorganization; or shall have applied for or
permitted the appointment of a receiver or trustee or custodian for any of its
property or assets; or such receiver, trustee or custodian shall have been
appointed for any of its property or assets (otherwise than upon application or
consent of a



60

--------------------------------------------------------------------------------




Credit Party) and shall not have been removed within sixty (60) days; or if an
order shall be entered approving any petition for reorganization of any Credit
Party and shall not have been reversed or dismissed within sixty (60) days;
(j)
if there shall occur any Change of Control;

(k)
(i) the revocation, termination or attempted revocation or termination of, or
the failure of any party (other than the Agent and the Lenders) to comply with,
or any breach by any party (other than the Agent and the Lenders) under, any
Subsidiary Guaranty, Subordination Agreement or intercreditor agreement, if
executed, (ii) the validity, binding effect or enforceability of any
subordination provisions relating to any Subordinated Debt shall be contested by
any Person party thereto (other than any Lender or Agent), (iii) such
subordination provisions shall fail to be enforceable by Agent and the Lenders
in accordance with the terms thereof, or (iv) the Indebtedness shall for any
reason not have the priority contemplated by this Agreement or such
subordination provisions;

(l)
[Reserved];

(m)
a default or event of default by Borrower under or with respect to any Other
Warehouse Lines which continues beyond any applicable period of cure and which
would permit the holder or holders thereto to accelerate all or any of the
indebtedness thereunder; and

(n)
any Loan Document shall at any time for any reason cease to be in full force and
effect (other than in accordance with the terms thereof or the terms of any
other Loan Document), as applicable, or the validity, binding effect or
enforceability thereof shall be contested by any party thereto (other than any
Lender or Agent), or any Person shall deny that it has any or further liability
or obligation under any Loan Document, or any such Loan Document shall be
terminated (other than in accordance with the terms thereof or the terms of any
other Loan Document), invalidated, revoked or set aside or in any way cease to
give or provide to the Lenders and the Agent the benefits purported to be
created thereby, or any Loan Document purporting to grant a Lien to secure any
Indebtedness shall, at any time after the delivery of such Loan Document, fail
to create a valid and enforceable Lien on any Collateral purported to be covered
thereby or such Lien shall fail to cease to be a perfected Lien with the
priority required in the relevant Loan Document.


7.2    Exercise of Remedies. If an Event of Default has occurred and is
continuing hereunder: (a) the Agent may, and shall, upon being directed to do so
by the Majority Lenders, declare the Revolving Credit Aggregate Commitment
terminated; (b) the Agent may, and shall, upon being directed to do so by the
Majority Lenders, declare the entire unpaid principal Indebtedness, including
the Notes, immediately due and payable, without presentment, notice or demand,
all of which are hereby expressly waived by the Borrower; (c) upon the
occurrence of any Event of Default specified in Section 7.1(i) and
notwithstanding the lack of any declaration by Agent under preceding clauses (a)
or (b), the entire unpaid principal Indebtedness shall become automatically and
immediately due and payable, and the Revolving Credit Aggregate Commitment shall
be automatically and immediately terminated; (d) the Agent may, and shall, upon
being directed to do so by the Majority Lenders, charge any deposit or other
account of Borrower with Agent or any Lender, including without limitation, the
General Account, Cash Collateral Account and Advance Account, for any or all of


61

--------------------------------------------------------------------------------




the Indebtedness, without notice to Borrower (any requirement for such notice
being expressly waived by Borrower); (e) the Agent may, and shall, upon being
directed to do so by the Majority Lenders, notify Borrower or any Credit Party
that interest shall be payable on demand on all Indebtedness (other than
Revolving Credit Advances and Swing Line Advances with respect to which Section
2.6 hereof shall govern) owing from time to time to the Agent or any Lender, at
a per annum rate equal to the then Applicable Interest Rate plus three percent
(3%); and (f) the Agent may, and shall, upon being directed to do so by the
Majority Lenders or the Lenders, as applicable (subject to the terms hereof),
exercise any remedy permitted by this Agreement, the other Loan Documents or
law. In addition, upon the occurrence and during the continuance of an Event of
Default, Agent may, with respect to Pledged MERS Loans, direct MERS, pursuant to
the applicable Electronic Tracking Agreement, to remove Borrower from the
“Servicer” category on the MERS System and insert in place thereof, the Agent or
its designee, or direct MERS to take such other action with respect to the
Pledged MERS Loans as the Agent deems advisable.

7.3    Rights Cumulative. No delay or failure of Agent and/or Lenders in
exercising any right, power or privilege hereunder shall affect such right,
power or privilege, nor shall any single or partial exercise thereof preclude
any further exercise thereof, or the exercise of any other power, right or
privilege. The rights of Agent and Lenders under this Agreement are cumulative
and not exclusive of any right or remedies which Lenders would otherwise have.

7.4    Waiver by Borrower of Certain Laws. To the extent permitted by applicable
law, Borrower hereby agrees to waive, and does hereby absolutely and irrevocably
waive and relinquish the benefit and advantage of any valuation, stay,
appraisement, extension or redemption laws now existing or which may hereafter
exist, which, but for this provision, might be applicable to any sale made under
the judgment, order or decree of any court, on any claim for interest on the
Notes, or any security interest or mortgage contemplated by or granted under or
in connection with this Agreement. These waivers have been voluntarily given,
with full knowledge of the consequences thereof.

7.5    Waiver of Defaults. No Event of Default shall be waived by the Lenders
except in a writing signed by an officer of the Agent in accordance with Section
11.10 hereof. No single or partial exercise of any right, power or privilege
hereunder, nor any delay in the exercise thereof, shall preclude other or
further exercise of their rights by Agent or the Lenders. No waiver of any Event
of Default shall extend to any other or further Event of Default. No forbearance
on the part of the Agent or the Lenders in enforcing any of their rights shall
constitute a waiver of any of their rights. The Borrower expressly agrees that
this Section may not be waived or modified by the Lenders or Agent by course of
performance, estoppel or otherwise.

7.6    Set Off. Upon the occurrence and during the continuance of any Event of
Default, each Lender may at any time and from time to time, without notice to
Borrower but subject to the provisions of Section 8.3 hereof (any requirement
for such notice being expressly waived by Borrower), setoff and apply against
any and all of the obligations of Borrower now or hereafter existing under this
Agreement, whether owing to such Lender, any Affiliate of such Lender or any
other Lender or the Agent, any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender to or for the credit or the account of Borrower and
any property of Borrower from time to time in possession of such Lender,
irrespective of whether or not such deposits held or indebtedness owing by such
Lender may be contingent and unmatured and regardless of whether any Collateral
then held by Agent or any Lender is adequate to cover the Indebtedness. Promptly
following any such setoff, such Lender shall give written notice to Agent and
Borrower of the occurrence thereof; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Agent for further application in
accordance with the provisions of Section 8.4 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held


62

--------------------------------------------------------------------------------




for the benefit of the Agent, and the Lenders, and (y) the Defaulting Lender
shall provide promptly to the Agent a statement describing in reasonable detail
the Indebtedness owing to such Defaulting Lender as to which it exercised such
right of setoff. Borrower hereby grants to the Lenders and the Agent a lien on
and security interest in all such deposits, indebtedness and property as
collateral security for the payment and performance of all of the obligations of
Borrower under this Agreement. The rights of each Lender under this Section 7.6
are in addition to the other rights and remedies (including, without limitation,
other rights of setoff) which such Lender may have.

8.
PAYMENTS, RECOVERIES AND COLLECTIONS.


8.1    Payment Procedure.
(a)    All payments to be made by Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise provided herein, all payments made by the Borrower of principal,
interest or fees hereunder shall be made without setoff or counterclaim on the
date specified for payment under this Agreement and must be received by Agent
not later than 1:00 p.m. (Detroit time) (or such later time as agreed to by
Agent) on the date such payment is required or intended to be made in Dollars in
immediately available funds to Agent at Agent’s office located at 411 West
Lafayette, 7th Floor, MC 3289, Detroit, Michigan 48226, for the ratable benefit
of the Revolving Credit Lenders in the case of payments in respect of the
Revolving Credit. Any payment received by the Agent after 1:00 p.m. (Detroit
time) (or such later time as agreed to by Agent) shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. Upon receipt of each such payment, the Agent shall make prompt
payment to each applicable Lender, in like funds and currencies, of all amounts
received by it for the account of such Lender.
(b)    Unless the Agent shall have been notified in writing by Borrower at least
two (2) Business Days prior to the date on which any payment to be made by
Borrower is due that Borrower does not intend to remit such payment, the Agent
may, in its sole discretion and without obligation to do so, assume that
Borrower has remitted such payment when so due and the Agent may, in reliance
upon such assumption, make available to each Revolving Credit Lender on such
payment date an amount equal to such Lender’s share of such assumed payment. If
Borrower has not in fact remitted such payment to the Agent, each Lender shall
forthwith on demand repay to the Agent the amount of such assumed payment made
available or transferred to such Lender, together with the interest thereon, in
respect of each day from and including the date such amount was made available
by the Agent to such Lender to the date such amount is repaid to the Agent at a
rate per annum equal to the Federal Funds Effective Rate for the first two (2)
Business Days that such amount remains unpaid, and thereafter at a rate of
interest then applicable to such Revolving Credit Advances.
(c)    Whenever any payment to be made hereunder shall otherwise be due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in computing interest,
if any, in connection with such payment.

8.2    Application of Proceeds of Collateral. Notwithstanding anything to the
contrary in this Agreement, in the case of any Event of Default under Section
7.1(i), immediately following the occurrence thereof, and in the case of any
other Event of Default: (a) upon the termination of the Revolving Credit
Aggregate Commitment, (b) the acceleration of any Indebtedness arising under
this Agreement, (c) at the Agent’s option, or (d) upon the request of the
Majority Lenders after the commencement of any remedies hereunder, the Agent
shall apply the proceeds of any Collateral, together with any offsets, voluntary
payments by any Credit Party or others and any other sums received or collected
in respect of the Indebtedness first,


63

--------------------------------------------------------------------------------




to pay all incurred and unpaid fees and expenses of the Agent under the Loan
Documents and any protective advances made by Agent with respect to the
Collateral under or pursuant to the terms of any Loan Document, next, to all
principal, interest and fees owing under or in connection with the Revolving
Credit (including the Swing Line), next to any obligations owing by any Credit
Party in respect of any Hedging Obligations on a pro rata basis, next, to any
other Indebtedness on a pro rata basis, and then, if there is any excess, to the
Credit Parties, as the case may be.

8.3    Pro-rata Recovery. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of principal of, or interest on, any of the Advances made by it, or
the participations in Swing Line Advances held by it in excess of its pro rata
share of payments then or thereafter obtained by all Lenders upon principal of
and interest on all such Indebtedness, such Lender shall purchase from the other
Lenders such participations in the Swing Line held by them as shall be necessary
to cause such purchasing Lender to share the excess payment or other recovery
ratably in accordance with the applicable Revolving Credit Percentages of the
Lenders; provided, however, that if all or any portion of the excess payment or
other recovery is thereafter recovered from such purchasing holder, the purchase
shall be rescinded and the purchase price restored to the extent of such
recovery, but without interest.

8.4    Treatment of a Defaulting Lender; Reallocation of Defaulting Lender’s
Fronting Exposure.
(a)    The obligation of any Lender to make any Advance hereunder shall not be
affected by the failure of any other Lender to make any Advance under this
Agreement, and no Lender shall have any liability to Borrower or any of its
Subsidiaries, the Agent, any other Lender, or any other Person for another
Lender’s failure to make any loan or Advance hereunder.
(b)    If any Lender shall become a Defaulting Lender, then such Defaulting
Lender’s right to vote in respect of any amendment, consent or waiver of the
terms of this Agreement or such other Loan Documents, or to direct or approve
any action or inaction by the Agent shall be subject to the restrictions set
forth in Section 11.10.
(c)    Any payment of principal, interest, fees or other amounts received by the
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article 7 or otherwise) or received by the Agent from a
Defaulting Lender pursuant to Section 7.6 shall be applied at such time or times
as may be determined by the Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
Swing Line Lender hereunder; third, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Advance in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Agent; fourth, if so determined by the
Agent and the Borrower, to be held in a deposit account and released pro rata in
order to satisfy such Defaulting Lender’s potential future funding obligations
with respect to Advances under this Agreement; fifth, to the payment of any
amounts owing to the Lenders or Swing Line Lenders as a result of any judgment
of a court of competent jurisdiction obtained by any Lender or Swing Line
Lenders against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; sixth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; and seventh, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Advances in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Advances


64

--------------------------------------------------------------------------------




were made at a time when the conditions set forth in Section 2.3 were satisfied
or waived, such payment shall be applied solely to pay the Advances of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Advances of such Defaulting Lender until such time as all Advances and
funded and unfunded participations in Swing Line Advances are held by the
Lenders pro rata in accordance with their respective Revolving Credit
Percentages without giving effect to clause (d) below. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this clause (c) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.
(d)    If any Lender shall become a Defaulting Lender, then, for so long as such
Lender remains a Defaulting Lender, any Fronting Exposure shall be reallocated
by Agent at the request of the Swing Line Lender among the Non-Defaulting
Lenders in accordance with their respective Revolving Credit Percentages, but
only to the extent that the sum of the aggregate principal amount of all
Revolving Credit Advances made by each Non-Defaulting Lender, plus such
Non-Defaulting Lender’s Revolving Credit Percentage of the aggregate outstanding
principal amount of Swing Line Advances prior to giving effect to such
reallocation plus such Non-Defaulting Lender’s Revolving Credit Percentage of
the Fronting Exposure to be reallocated does not exceed such Non- Defaulting
Lender’s Revolving Credit Percentage of the Revolving Credit Aggregate
Commitment, and only so long as no Default or Event of Default has occurred and
is continuing on the date of such reallocation.
(e)    At any time that there shall exist a Defaulting Lender, within one (1)
Business Day following the written request of the Agent or the Swing Line Lender
(with a copy to the Agent), the Borrower shall cash collateralize the Swing Line
Lender’s Fronting Exposure, as applicable, with respect to such Defaulting
Lender (determined after giving effect to any cash collateral provided by such
Defaulting Lender) in an amount not less than an amount determined by the Agent
or the Swing Line Lender by depositing such amounts into an account controlled
by the Agent.

9.
CHANGES IN LAW OR CIRCUMSTANCES; INCREASED COSTS.


9.1    Circumstances Affecting LIBOR Rate Availability or Application. If Agent
or the Majority Lenders (after consultation with Agent) shall determine in good
faith that, by reason of circumstances affecting the foreign exchange and
interbank markets generally, deposits in eurodollars in the applicable amounts
are not being offered to the Agent or such Lenders, or shall determine in good
faith that the Daily Adjusting LIBOR Rate will not accurately or fairly cover or
reflect the cost to the Lenders of maintaining any of the Indebtedness at such
rate, then Agent shall forthwith give notice thereof to Borrower. Thereafter,
until Agent notifies Borrower that such circumstances no longer exist, the Base
Rate shall be the Applicable Interest Rate for all Advances.

9.2    Laws Affecting LIBOR Rate Availability. If any Change in Law shall make
it unlawful or impossible for any of the Lenders (or any of their respective
LIBOR Lending Offices) to honor its obligations hereunder to make or maintain
any Advance which bears interest at or by reference to the Daily Adjusting LIBOR
Rate, such Lender shall forthwith give notice thereof to Borrower and to Agent.
Thereafter, (a) the obligations of the Lenders to make Advances which bear
interest at or by reference to the Daily Adjusting LIBOR Rate shall be suspended
and thereafter the Base Rate shall be the Applicable Interest Rate for all
Advances, and (b) if any of the Lenders may not lawfully continue to maintain an
Advance which bears interest at or by reference to the Daily Adjusting LIBOR
Rate, applicable Advance shall immediately be converted to an Advance which
bears interest at or by reference to the Base Rate.

9.3    Increased Cost of Advances Carried at the LIBOR Rate. If any Change in
Law:


65

--------------------------------------------------------------------------------




(a)
shall subject any of the Lenders (or any of their respective LIBOR Lending
Offices) to any tax, duty or other charge with respect to any Advance (other
than (i) Indemnified Taxes, (ii) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (c) Connection Income Taxes) of the
principal of or interest on any Advance or any other amounts due under this
Agreement in respect thereof; or

(b)
shall impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any of the Lenders (or any of
their respective LIBOR Lending Offices) or shall impose on any of the Lenders
(or any of their respective LIBOR Lending Offices) or the foreign exchange and
interbank markets any other condition affecting any Advance;

and the result of any of the foregoing matters is to increase the costs to any
of the Lenders of maintaining any part of the Indebtedness hereunder as an
Advance which bears interest at or by reference to the Daily Adjusting LIBOR
Rate to reduce the amount of any sum received or receivable by any of the
Lenders under this Agreement in respect of an Advance which bears interest at or
by reference to the Daily Adjusting LIBOR Rate, then such Lender shall promptly
notify Agent, and Agent shall promptly notify Borrower of such fact and demand
compensation therefor and, within ten (10) Business Days after such notice,
Borrower agrees to pay to such Lender or Lenders such additional amount or
amounts as will compensate such Lender or Lenders for such increased cost or
reduction. A certificate of Agent (or such Lender, if applicable) setting forth
the basis for determining such additional amount or amounts necessary to
compensate such Lender or Lenders shall accompany such demand and shall be
conclusively presumed to be correct absent manifest error. If any Lender
requests compensation under this Section 9.3 or if Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 9.6, then such Lender use reasonable
efforts to designate a different lending office for funding or booking its
Advances hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or Affiliates, if, in the commercially reasonable
judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Sections 9.3 or 9.6, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

9.4    Capital Adequacy and Other Increased Costs.
(a)
If any Change in Law, affects or would affect the capital or liquidity
requirements of a Lender or Agent (or any corporation controlling such Lender or
Agent) and such Lender or Agent, as the case may be, determines that the amount
of required capital or liquidity is increased by or based upon the existence of
such Lender’s or Agent’s obligations or Advances hereunder, the effect of such
Change in Law is to result in such an increase, and such increase has the effect
of reducing the rate of return on such Lender’s or Agent’s (or such controlling
corporation’s) capital as a consequence of such obligations or Advances
hereunder to a level below that which such Lender or Agent (or such controlling
corporation) could have achieved but for such circumstances (taking into
consideration its policies with respect to capital adequacy or liquidity) by an
amount deemed by such Lender or Agent to be material (collectively, “Increased
Costs”), then Agent or such Lender shall notify Borrower,



66

--------------------------------------------------------------------------------




and thereafter Borrower shall pay to such Lender or Agent, as the case may be,
within ten (10) Business Days of written demand therefor from such Lender or
Agent, additional amounts sufficient to compensate such Lender or Agent (or such
controlling corporation) for any such reduction which such Lender or Agent
reasonably determines to be allocable to the existence of such Lender’s or
Agent’s obligations or Advances hereunder. A statement setting forth the amount
of such compensation, the methodology for the calculation and the calculation
thereof which shall also be prepared in good faith and in reasonable detail by
such Lender or Agent, as the case may be, shall be submitted by such Lender or
by Agent to Borrower, reasonably promptly after becoming aware of any event
described in this Section 9.6(a) and shall be conclusively presumed to be
correct, absent manifest error.
(b)
Notwithstanding the foregoing, however, Borrower shall not be required to pay
any increased costs under Sections 9.3 or 9.4 for any period ending prior to the
date that is 180 days prior to the making of a Lender’s initial request for such
additional amounts (provided that this provision will not apply to any increased
costs resulting from a Change in Law of the type referred to in clauses (x), (y)
or (z) of the definition thereof), unless the applicable Change in Law is
effective retroactively to a date more than 180 days prior to the date of such
request, in which case a Lender’s request for such additional amounts relating
to the period more than 180 days prior to the making of the request must be
given not more than 180 days after such Lender becomes aware of the applicable
Change in Law resulting in such increased costs.


9.5    Right of Lenders to Fund through Branches and Affiliates. Each Lender
may, if it so elects, fulfill its commitment as to any Advance hereunder by
designating a branch or Affiliate of such Lender to make such Advance; provided
that (a) such Lender shall remain solely responsible for the performances of its
obligations hereunder and (b) no such designation shall result in any material
increased costs to Borrower or the Agent.

9.6    Taxes.
(a)
Any and all payments by or on account of any obligation of any Credit Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Credit Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b)
The Credit Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Agent, timely reimburse
it for the payment of, any Other Taxes.



67

--------------------------------------------------------------------------------




(c)
As soon as practicable after any payment of Taxes by any Credit Party to a
Governmental Authority pursuant to this Section 9.6, such Credit Party shall
deliver to the Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Agent.

(d)
If any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 9.6, (including by payment of additional amounts pursuant to
this Section 9.6), it shall pay to the indemnifying party an amount equal to
such refund or indemnification (but only to the extent of additional amounts or
indemnification paid under this Section 9.6 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (d) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (d), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (d) to the extent
that such payment would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted
or withheld and the additional amounts with respect to such Tax had never been
paid. This paragraph shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.

(e)
The Borrower shall indemnify each Lender, within ten (10) Business Days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Person or required to be withheld or
deducted from a payment to such Person and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Agent) or by the Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(f)
Each Lender shall severally indemnify the Agent, within ten (10) days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent the Borrower has not already indemnified the Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.8(f) hereof relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally



68

--------------------------------------------------------------------------------




imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the Agent
shall be conclusive absent manifest effort. Each Lender hereby authorizes the
Agent to set off and apply any and all amounts at any time owing to such Lender
under any Loan Document or otherwise payable by the Agent to the Lender from any
other source against any amount due to the Agent under this paragraph (f).
(g)
For purposes of this Section 9.6, the term “applicable law” includes FATCA.

(h)
Each party’s obligations under this Section 9.6 and Section 11.13 shall survive
the resignation or replacement of the Agent or any assignment of rights by, or
the replacement of a Lender, the termination of Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.


10.
AGENT.


10.1    Appointment of Agent. Each Lender and the holder of each Note (if
issued) irrevocably appoints and authorizes the Agent to act on behalf of such
Lender or holder under this Agreement and the other Loan Documents and to
exercise such powers hereunder and thereunder as are specifically delegated to
Agent by the terms hereof and thereof, together with such powers as may be
reasonably incidental thereto, including without limitation the power to execute
or authorize the execution of financing or similar statements or notices, and
other documents. In performing its functions and duties under this Agreement,
the Agent shall act solely as agent of the Lenders and does not assume and shall
not be deemed to have assumed any obligation towards or relationship of agency
or trust with or for any Credit Party.

10.2    Deposit Account with Agent or any Lender. Borrower authorizes Agent and
each Lender, in Agent’s or such Lender’s sole discretion, upon notice to the
Borrower to charge General Account, Cash Collateral Account, Advance Account and
any other account maintained with the Agent or such Lender for the amount of any
principal, interest, or other amounts or costs due under this Agreement when the
same become due and payable under the terms of this Agreement or the Notes.

10.3    Scope of Agent’s Duties. The Agent shall have no duties or
responsibilities except those expressly set forth herein, and shall not, by
reason of this Agreement or otherwise, have a fiduciary relationship with any
Lender (and no implied covenants or other obligations shall be read into this
Agreement against the Agent). None of Agent, its Affiliates nor any of their
respective directors, officers, employees or agents shall be liable to any
Lender for any action taken or omitted to be taken by it or them under this
Agreement or any document executed pursuant hereto, or in connection herewith or
therewith with the consent or at the request of the Majority Lenders (or all of
the Lenders for those acts requiring consent of all of the Lenders) (except for
its or their own willful misconduct or gross negligence), nor be responsible for
or have any duties to ascertain, inquire into or verify (a) any recitals or
warranties made by the Credit Parties or any Affiliate of the Credit Parties, or
any officer thereof contained herein or therein, (b) the effectiveness,
enforceability, validity or due execution of this Agreement or any document
executed pursuant hereto or any security thereunder, (c) the performance by the
Credit Parties of their respective obligations hereunder or thereunder, or (d)
the satisfaction of any condition hereunder or thereunder, including without
limitation in connection with the making of any Advance. Agent and its
Affiliates shall be entitled to rely upon any certificate, notice, document or
other communication (including any email, facsimile transmission or oral
communication) believed by it to be genuine and correct and to have been sent or
given by or on behalf of a proper person. Agent may treat the payee of any Note
as the holder thereof. Agent may employ agents and may consult with legal
counsel, independent public accountants and other experts selected by it and
shall not be liable


69

--------------------------------------------------------------------------------




to the Lenders (except as to money or property received by them or their
authorized agents), for the negligence or misconduct of any such agent selected
by it with reasonable care or for any action taken or omitted to be taken by it
in good faith in accordance with the advice of such counsel, accountants or
experts.

10.4    Successor Agent. Agent may resign as such at any time upon at least
thirty (30) days prior notice to Borrower and each of the Lenders. If Agent at
any time shall resign or if the office of Agent shall become vacant for any
other reason, Majority Lenders shall, by written instrument, appoint successor
agent(s) (“Successor Agent”) satisfactory to such Majority Lenders and, so long
as no Default or Event of Default has occurred and is continuing, to Borrower
(which approval shall not be unreasonably withheld or delayed); provided,
however that any such successor Agent shall be a bank or a trust company or
other financial institution which maintains an office in the United States, or a
commercial bank organized under the laws of the United States or any state
thereof, or any Affiliate of such bank or trust company or other financial
institution which is engaged in the banking business, and shall have a combined
capital and surplus of at least $500,000,000. Such Successor Agent shall
thereupon become the Agent hereunder, as applicable, and Agent shall deliver or
cause to be delivered to any successor agent such documents of transfer and
assignment as such Successor Agent may reasonably request. If a Successor Agent
is not so appointed or does not accept such appointment before the resigning
Agent’s resignation becomes effective, the resigning Agent may appoint a
temporary successor to act until such appointment by the Majority Lenders and,
if applicable, Borrower, is made and accepted, or if no such temporary successor
is appointed as provided above by the resigning Agent, the Majority Lenders
shall thereafter perform all of the duties of the resigning Agent hereunder
until such appointment by the Majority Lenders and, if applicable, Borrower, is
made and accepted. Such Successor Agent shall succeed to all of the rights and
obligations of the resigning Agent as if originally named. The resigning Agent
shall duly assign, transfer and deliver to such Successor Agent all moneys at
the time held by the resigning Agent hereunder after deducting therefrom its
expenses for which it is entitled to be reimbursed hereunder. Upon such
succession of any such Successor Agent, the resigning Agent shall be discharged
from its duties and obligations, in its capacity as Agent hereunder, except for
its gross negligence or willful misconduct arising prior to its resignation
hereunder, and the provisions of this Article 10 shall continue in effect for
the benefit of the resigning Agent in respect of any actions taken or omitted to
be taken by it while it was acting as Agent.

10.5    Credit Decisions. Each Lender acknowledges that it has, independently of
Agent and each other Lender and based on the financial statements of Borrower
and such other documents, information and investigations as it has deemed
appropriate, made its own credit decision to extend credit hereunder from time
to time. Each Lender also acknowledges that it will, independently of Agent and
each other Lender and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under this Agreement, any Loan Document or
any other document executed pursuant hereto.

10.6    Authority of Agent to Enforce This Agreement. Each Lender, subject to
the terms and conditions of this Agreement, grants the Agent full power and
authority as attorney-in-fact to institute and maintain actions, suits or
proceedings for the collection and enforcement of any Indebtedness outstanding
under this Agreement or any other Loan Document and to file such proofs of debt
or other documents as may be necessary to have the claims of the Lenders allowed
in any proceeding relative to any Credit Party, or their respective creditors or
affecting their respective properties, and to take such other actions which
Agent considers to be necessary or desirable for the protection, collection and
enforcement of the Notes, this Agreement or the other Loan Documents.


70

--------------------------------------------------------------------------------





10.7    Indemnification of Agent. The Lenders agree (which agreement shall
survive the expiration or termination of this Agreement) to indemnify the Agent
and its Affiliates (to the extent not reimbursed by Borrower, but without
limiting any obligation of Borrower to make such reimbursement), ratably
according to their respective Revolving Credit Percentages, from and against any
and all claims, damages, losses, liabilities, costs or expenses of any kind or
nature whatsoever (including, without limitation, reasonable fees and expenses
of house and outside counsel) which may be imposed on, incurred by, or asserted
against the Agent and its Affiliates in any way relating to or arising out of
this Agreement, any of the other Loan Documents or the transactions contemplated
hereby or any action taken or omitted by the Agent and its Affiliates under this
Agreement or any of the Loan Documents; provided, however, that no Lender shall
be liable for any portion of such claims, damages, losses, liabilities, costs or
expenses resulting from the Agent’s or its Affiliate’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse the Agent and its Affiliates promptly upon demand for its ratable
share of any reasonable out-of-pocket expenses (including, without limitation,
reasonable fees and expenses of house and outside counsel) incurred by the Agent
and its Affiliates in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any of the other Loan
Documents, to the extent that the Agent and its Affiliates are not reimbursed
for such expenses by Borrower, but without limiting the obligation of Borrower
to make such reimbursement. Each Lender agrees to reimburse the Agent and its
Affiliates promptly upon demand for its ratable share of any amounts owing to
the Agent and its Affiliates by the Lenders pursuant to this Section, provided
that, if the Agent or its Affiliates are subsequently reimbursed by Borrower for
such amounts, they shall refund to the Lenders on a pro rata basis the amount of
any excess reimbursement. If the indemnity furnished to the Agent and its
Affiliates under this Section shall become impaired as determined in the Agent’s
reasonable judgment or Agent shall elect in its sole discretion to have such
indemnity confirmed by the Lenders (as to specific matters or otherwise), Agent
shall give notice thereof to each Lender and, until such additional indemnity is
provided or such existing indemnity is confirmed, the Agent may cease, or not
commence, to take any action. Any amounts paid by the Lenders hereunder to the
Agent or its Affiliates shall be deemed to constitute part of the Indebtedness
hereunder.

10.8    Knowledge of Default. It is expressly understood and agreed that the
Agent shall be entitled to assume that no Default or Event of Default has
occurred and is continuing, unless the officers of the Agent immediately
responsible for matters concerning this Agreement shall have received a written
notice from a Lender or the Borrower specifying such Default or Event of Default
and stating that such notice is a “notice of default”. Upon receiving such a
notice, the Agent shall promptly notify each Lender of such Default or Event of
Default and provide each Lender with a copy of such notice and shall endeavor to
provide such notice to the Lenders within three (3) Business Days (but without
any liability whatsoever in the event of its failure to do so). The Agent shall
also furnish the Lenders, promptly upon receipt, with copies of all other
notices or other information required to be provided by Borrower hereunder.

10.9    Agent’s Authorization; Action by Lenders. Except as otherwise expressly
provided herein, whenever the Agent is authorized and empowered hereunder on
behalf of the Lenders to give any approval or consent, or to make any request,
or to take any other action on behalf of the Lenders (including without
limitation the exercise of any right or remedy hereunder or under the other Loan
Documents), the Agent shall be required to give such approval or consent, or to
make such request or to take such other action only when so requested in writing
by the Majority Lenders or the Lenders, as applicable hereunder. Action that may
be taken by the Majority Lenders, any other specified Revolving Credit
Percentage of the Lenders or all of the Lenders, as the case may be (as provided
for hereunder) may be taken (i) pursuant to a vote of the requisite percentages
of the Lenders as required hereunder at a meeting (which may be held by
telephone conference call), provided that Agent exercises good faith, diligent
efforts to give all of the Lenders reasonable


71

--------------------------------------------------------------------------------




advance notice of the meeting, or (ii) pursuant to the written consent of the
requisite percentages of the Lenders as required hereunder, provided that all of
the Lenders are given reasonable advance notice of the requests for such
consent.

10.10    Enforcement Actions by the Agent. Except as otherwise expressly
provided under this Agreement or in any of the other Loan Documents and subject
to the terms hereof, Agent will take such action, assert such rights and pursue
such remedies under this Agreement and the other Loan Documents as the Majority
Lenders or all of the Lenders, as the case may be (as provided for hereunder),
shall direct; provided, however, that the Agent shall not be required to act or
omit to act if, in the reasonable judgment of the Agent, such action or omission
may expose the Agent to personal liability for which Agent has not been
satisfactorily indemnified hereunder or is contrary to this Agreement, any of
the Loan Documents or applicable law. Except as expressly provided above or
elsewhere in this Agreement or the other Loan Documents, no Lender (other than
the Agent, acting in its capacity as agent) shall be entitled to take any
enforcement action of any kind under this Agreement or any of the other Loan
Documents.

10.11    Collateral Matters.
(a)    The Agent is authorized on behalf of all the Lenders, without the
necessity of any notice to or further consent from the Lenders, from time to
time to take any action with respect to any Collateral or the Collateral
Documents which may be necessary to perfect and maintain a perfected security
interest in and Liens upon the Collateral granted pursuant to the Loan
Documents.
(b)    The Lenders irrevocably authorize the Agent, in its Discretion, to the
full extent set forth in Section 11.10(c) hereof, (1) to release or terminate
any Lien granted to or held by the Agent upon any Collateral (a) upon
termination of the Revolving Credit Aggregate Commitment and payment in full of
all Indebtedness payable under this Agreement and under any other Loan Document;
(b) constituting property (including, without limitation, Equity Interests in
any Person) sold or to be sold or disposed of as part of or in connection with
any disposition (whether by sale, by merger or by any other form of transaction
and including the property of any Subsidiary Guarantor that is disposed of as
permitted hereby) permitted in accordance with the terms of this Agreement; (c)
constituting property in which a Credit Party owned no interest at the time the
Lien was granted or at any time thereafter; or (d) if approved, authorized or
ratified in writing by the Majority Lenders, or all the Lenders, as the case may
be, as provided in Section 11.10; (2) to subordinate the Lien granted to or held
by Agent on any Collateral to any other holder of a Lien on such Collateral
which is permitted by Section 6.2(b) hereof; and (3) if all of the Equity
Interests held by the Credit Parties in any Person are sold or otherwise
transferred to any transferee other than Borrower or a Subsidiary of Borrower as
part of or in connection with any disposition (whether by sale, by merger or by
any other form of transaction) permitted in accordance with the terms of this
Agreement, to release such Person from all of its obligations under the Loan
Documents (including, without limitation, under any Subsidiary Guaranty). Upon
request by the Agent at any time, the Lenders will confirm in writing the
Agent’s authority to release particular types or items of Collateral pursuant to
this Section 10.11(b).

10.12    Agents in their Individual Capacities. Comerica Bank and its
Affiliates, successors and assigns shall each have the same rights and powers
hereunder as any other Lender and may exercise or refrain from exercising the
same as though such Lender were not the Agent. Comerica Bank and its Affiliates
may (without having to account therefor to any Lender) accept deposits from,
lend money to, and generally engage in any kind of banking, trust, financial
advisory or other business with the Credit Parties as if such Lender were not
acting as the Agent hereunder, and may accept fees and other consideration
therefor without having to account for the same to the Lenders.


72

--------------------------------------------------------------------------------





10.13    Agent’s Fees. Until the Indebtedness has been repaid and discharged in
full and no commitment to extend any credit hereunder is outstanding, Borrower
shall pay to the Agent, as applicable, any agency or other fee(s) set forth (or
to be set forth from time to time) in the Fee Letter on the terms set forth
therein. The agency fees referred to in this Section 10.13 shall not be
refundable under any circumstances.

10.14    Documentation Agent or other Titles. Any Lender identified on the
facing page or signature page of this Agreement or in any amendment hereto or as
designated with consent of the Agent in any assignment agreement as Lead
Arranger, Documentation Agent, Syndications Agent or any similar titles, shall
not have any right, power, obligation, liability, responsibility or duty under
this Agreement as a result of such title other than those applicable to all
Lenders as such. Without limiting the foregoing, the Lenders so identified shall
not have or be deemed to have any fiduciary relationship with any Lender as a
result of such title. Each Lender acknowledges that it has not relied, and will
not rely, on the Lender so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.

10.15    No Reliance on Agent’s Customer Identification Program.
(a)    Each Lender acknowledges and agrees that neither such Lender, nor any of
its Affiliates, participants or assignees, may rely on the Agent to carry out
such Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with Borrower or any of its
Subsidiaries, any of their respective Affiliates or agents, the Loan Documents
or the transactions hereunder: (i) any identify verification procedures, (ii)
any record keeping, (iii) any comparisons with government lists, (iv) any
customer notices or (v) any other procedures required under the CIP Regulations
or such other laws.
(b)    Each Lender or assignee or participant of a Lender that is not organized
under the laws of the United States or a state thereof (and is not excepted from
the certification requirement contained in Section 313 of the USA Patriot Act
and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (x) within 10 days after the Effective Date, and (y) at
such other times as are required under the USA Patriot Act.

10.16    Subordination Agreements. Each Lender hereby irrevocably appoints,
designates and authorizes Agent to enter into any subordination or intercreditor
agreement pertaining to any Subordinated Debt, on its behalf and to take such
action on its behalf under the provisions of any such agreement (subject to the
last sentence of this Section 10.16). Each Lender further agrees to be bound by
the terms and conditions of each subordination or intercreditor agreement
pertaining to any Subordinated Debt. Each Lender hereby authorizes Agent to
issue blockages notices in connection with any Subordinated Debt at the
direction of Majority Lenders (it being agreed and understood that Agent will
not act unilaterally to issue such blockage notices).

10.17    Indebtedness in respect of Lender Products and Hedge Agreements with
Lenders. Except as otherwise expressly set forth herein, no Lender that obtains
the benefits of the provisions of Section 8.2, any Guaranty or any Collateral by
virtue of the provisions hereof or of any Guaranty or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder


73

--------------------------------------------------------------------------------




or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) (or to notice of or to
consent to any amendment, waiver or modification of the provisions hereof or of
the Guaranty or any Collateral Document) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article 10 to the contrary, the
Agent shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Indebtedness arising under Lender
Products and under agreements evidencing Hedging Obligations unless the Agent
has received written notice of such Indebtedness, together with such supporting
documentation as the Agent may request, from the applicable Lender.

11.
MISCELLANEOUS.


11.1    Accounting Principles. Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done, unless otherwise specified herein,
in accordance with GAAP.

11.2    Consent to Jurisdiction. The Borrower, the Agent and Lenders hereby
irrevocably submit to the non-exclusive jurisdiction of any United States
Federal Court or Michigan state court sitting in Detroit, Michigan in any action
or proceeding arising out of or relating to this Agreement or any of the Loan
Documents and the Borrower, Agent and Lenders hereby irrevocably agree that all
claims in respect of such action or proceeding may be heard and determined in
any such United States Federal Court or Michigan state court. Borrower
irrevocably consents to the service of any and all process in any such action or
proceeding brought in any court in or of the State of Michigan by the delivery
of copies of such process to it at the applicable addresses specified on the
signature page hereto or by certified mail directed to such address or such
other address as may be designated by it in a notice to the other parties that
complies as to delivery with the terms of Section 11.6. Nothing in this Section
shall affect the right of the Lenders and the Agent to serve process in any
other manner permitted by law or limit the right of the Lenders or the Agent (or
any of them) to bring any such action or proceeding against any Credit Party or
any of their property in the courts with subject matter jurisdiction of any
other jurisdiction. Borrower irrevocably waives any objection to the laying of
venue of any such suit or proceeding in the above described courts.

11.3    Law of Michigan. This Agreement, the Notes and, except where otherwise
expressly specified therein to be governed by local law, the other Loan
Documents shall be governed by and construed and enforced in accordance with the
laws of the State of Michigan (without regard to its conflict of laws
provisions). Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

11.4    Interest. In the event the obligation of Borrower to pay interest on the
principal balance of the Notes or on any other amounts outstanding hereunder or
under the other Loan Documents is or becomes in excess of the maximum interest
rate which Borrower is permitted by law to contract or agree to pay, giving due
consideration to the execution date of this Agreement, then, in that event, the
rate of interest applicable thereto with respect to such Lender’s applicable
Revolving Credit Percentages shall be deemed to be immediately reduced to such
maximum rate and all previous payments in excess of the maximum rate shall be
deemed to have been payments in reduction of principal and not of interest.

11.5    Closing Costs and Other Costs; Indemnification.


74

--------------------------------------------------------------------------------




(a)    Borrower shall pay or reimburse (a) Agent and its Affiliates for payment
of, on demand, all reasonable costs and expenses, including, by way of
description and not limitation, reasonable in-house and outside attorney fees
and advances, appraisal and accounting fees, lien search fees, and required
travel costs, incurred by Agent and its Affiliates in connection with the
commitment, consummation and closing of the loans contemplated hereby, or in
connection with the administration or enforcement of this Agreement or the other
Loan Documents (including the obtaining of legal advice regarding the rights and
responsibilities of the parties hereto) or any refinancing or restructuring of
the loans or Advances provided under this Agreement or the other Loan Documents,
or any amendment or modification thereof requested by Borrower, (b) Agent and
its Affiliates and each of the Lenders, as the case may be, for all stamp and
other taxes and duties payable or determined to be payable in connection with
the execution, delivery, filing or recording of this Agreement and the other
Loan Documents and the consummation of the transactions contemplated hereby, and
any and all liabilities with respect to or resulting from any delay in paying or
omitting to pay such taxes or duties. and (c) all costs and expenses with
respect to the shipment by Agent of Mortgage Loans to investors or others for
purchase. Furthermore, all reasonable costs and expenses, including without
limitation attorney fees, incurred by Agent and its Affiliates and, after the
occurrence and during the continuance of an Event of Default, by the Lenders in
revising, preserving, protecting, exercising or enforcing any of its or any of
the Lenders’ rights against Borrower or any other Credit Party, or otherwise
incurred by Agent and its Affiliates and the Lenders in connection with any
Event of Default or the enforcement of the loans (whether incurred through
negotiations, legal proceedings or otherwise), including by way of description
and not limitation, such charges in any court or bankruptcy proceedings or
arising out of any claim or action by any person against Agent, its Affiliates,
or any Lender which would not have been asserted were it not for Agent’s or such
Affiliate’s or Lender’s relationship with Borrower hereunder or otherwise, shall
also be paid by Borrower. All of said amounts required to be paid by Borrower
hereunder and not paid forthwith upon demand, as aforesaid, shall bear interest,
from the date incurred to the date payment is received by Agent, at the
Applicable Interest Rate, plus three percent (3%).
(b)    Borrower agrees to indemnify and hold Agent and each of the Lenders (and
their respective Affiliates) harmless from all loss, cost, damage, liability or
expenses, including reasonable house and outside attorneys’ fees and
disbursements (but without duplication of such fees and disbursements for the
same services), incurred by Agent and each of the Lenders by reason of an Event
of Default, or enforcing the obligations of any Credit Party under this
Agreement or any of the other Loan Documents, as applicable, or in the
prosecution or defense of any action or proceeding concerning any matter growing
out of or connected with this Agreement or any of the Loan Documents, excluding,
however, any loss, cost, damage, liability or expenses to the extent arising as
a result of the gross negligence or willful misconduct of the party seeking to
be indemnified under this Section 11.5(b), provided that, the Borrower shall be
obligated to reimburse Agent and the Lenders for only a single financial
consultant selected by Agent in consultation with the Lenders.
(c)    The Borrower agrees to defend, indemnify and hold harmless Agent and each
Lender (and their respective Affiliates), and their respective employees,
agents, officers and directors from and against any and all claims, demands,
penalties, fines, liabilities, settlements, damages, costs or expenses of
whatever kind or nature (including without limitation, reasonable attorneys and
consultants fees, investigation and laboratory fees, environmental studies
required by Agent or any Lender in connection with the violation of Hazardous
Material Laws), court costs and litigation expenses, arising out of or related
to (i) the presence, use, disposal, release or threatened release of any
Hazardous Materials on, from or affecting any premises owned or occupied by any
Credit Party in violation of or the non-compliance with applicable Hazardous
Material Laws, (ii) any personal injury (including wrongful death) or property
damage (real or personal) arising out of or related to such Hazardous Materials,
(iii) any lawsuit or other proceeding brought or threatened, settlement reached
or governmental order or decree relating to such Hazardous Materials, and/


75

--------------------------------------------------------------------------------




or (iv) complying or coming into compliance with all Hazardous Material Laws
(including the cost of any remediation or monitoring required in connection
therewith) or any other Requirement of Law; provided, however, that the Borrower
shall have no obligations under this Section 11.5(c) with respect to claims,
demands, penalties, fines, liabilities, settlements, damages, costs or expenses
to the extent arising as a result of the gross negligence or willful misconduct
of the Agent or such Lender, as the case may be. The obligations of Borrower
under this Section 11.5(c) shall be in addition to any and all other obligations
and liabilities Borrower may have to Agent or any of the Lenders at common law
or pursuant to any other agreement.

11.6    Notices.
(a)
Except as expressly provided otherwise in this Agreement (and except as provided
in clause (b) below), all notices and other communications provided to any party
hereto under this Agreement or any other Loan Document shall be in writing and
shall be given by personal delivery, by mail, by reputable overnight courier or
by facsimile and addressed or delivered to it at its address set forth on
Schedule 11.6 or at such other address as may be designated by such party in a
notice to the other parties that complies as to delivery with the terms of this
Section 11.6 or posted to an E-System set up by or at the direction of Agent (as
set forth below). Any notice, if personally delivered or if mailed and properly
addressed with postage prepaid and sent by registered or certified mail, shall
be deemed given when received or when delivery is refused; any notice, if given
to a reputable overnight courier and properly addressed, shall be deemed given
two (2) Business Days after the date on which it was sent, unless it is actually
received sooner by the named addressee; and any notice, if transmitted by
facsimile, shall be deemed given when received. The Agent may, but, except as
specifically provided herein, shall not be required to, take any action on the
basis of any notice given to it by telephone, but the giver of any such notice
shall promptly confirm such notice in writing or by facsimile, and such notice
will not be deemed to have been received until such confirmation is deemed
received in accordance with the provisions of this Section set forth above. If
such telephonic notice conflicts with any such confirmation, the terms of such
telephonic notice shall control. Any notice given by the Agent or any Lender to
the Borrower shall be deemed to be a notice to all of the Credit Parties.

(b)
Notices and other communications provided to the Agent and the Lenders under
this Agreement or any other Loan Document may be delivered or furnished by
Electronic Transmission pursuant to procedures approved by the Agent. The Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by Electronic Transmission (including email and
any E-System) pursuant to procedures approved by it. Unless otherwise agreed to
in a writing by and among the parties to a particular communication, (i) notices
and other communications sent to an email address shall be deemed received upon
the intended recipient’s receipt of such notice or other communication, and (ii)
notices and other communications posted to any E-System shall be deemed received
upon the receipt by the intended recipient at its email address as described in
the foregoing clause (a) of notification that such notice or other communication
is available and identifying the website address therefore. The notice and other
communications described in this paragraph may include requests from Authorized
Agents described in Section 2.3 hereof. Immediately upon receipt from time to
time of such Electronic



76

--------------------------------------------------------------------------------




Transmissions, Agent is authorized to lend and take other actions under this
Agreement and the other Loan Documents in reliance thereon.

11.7    Further Action. Borrower, from time to time, upon written request of
Agent will make, execute, acknowledge and deliver or cause to be made, executed,
acknowledged and delivered, all such further and additional instruments, and
take all such further action as may reasonably be required to carry out the
intent and purpose of this Agreement or the Loan Documents, and to provide for
Advances under and payment of the Notes, according to the intent and purpose
herein and therein expressed.

11.8    Successors and Assigns; Participations; Assignments.
(a)    This Agreement shall be binding upon and shall inure to the benefit of
the Borrower and the Lenders and their respective successors and assigns.
(b)    The foregoing shall not authorize any assignment by Borrower of its
rights or duties hereunder, and, except as otherwise provided herein, no such
assignment shall be made (or be effective) without the prior written approval of
the Lenders.
(c)    No Lenders may at any time assign or grant participations in such
Lender’s rights and obligations hereunder and under the other Loan Documents
except (i) by way of assignment to any Eligible Assignee in accordance with
clause (d) of this Section, (ii) by way of a participation in accordance with
the provisions of clause (e) of this Section or (iii) by way of a pledge or
assignment of a security interest subject to the restrictions of clause (g) of
this Section (and any other attempted assignment or transfer by any Lender shall
be deemed to be null and void).
(d)    Each assignment by a Lender of all or any portion of its rights and
obligations hereunder and under the other Loan Documents, shall be subject to
the following terms and conditions:
(i)
each such assignment shall be in a minimum amount of the lesser of (x) Ten
Million Dollars ($10,000,000) or such lesser amount as the Agent shall agree and
(y) the entire remaining amount of assigning Lender’s aggregate interest in the
Revolving Credit; provided however that, after giving effect to such assignment,
in no event shall the entire remaining amount (if any) of assigning Lender’s
aggregate interest in the Revolving Credit be less than Ten Million
($10,000,000); and

(ii)
the parties to any assignment shall execute and deliver to Agent an Assignment
Agreement substantially (as determined by Agent) in the form attached hereto as
Exhibit E (with appropriate insertions acceptable to Agent), together with a
processing and recordation fee in the amount, if any, required as set forth in
the Assignment Agreement.

Until the Assignment Agreement becomes effective in accordance with its terms,
and is recorded in the Register maintained by the Agent under clause (h) of this
Section 11.8 and the Agent has confirmed that the assignment satisfies the
requirements of this Section 11.8, the Borrower and the Agent shall be entitled
to continue to deal solely and directly with the assigning Lender in connection
with the interest so assigned. From and after the effective date of each
Assignment Agreement that satisfies the requirements of this Section 11.8, the
assignee thereunder shall be deemed to be a party to this Agreement, such
assignee shall have the rights and obligations of a Lender under this Agreement
and the other Loan Documents (including without limitation the right to receive
fees payable hereunder in respect of the period following such assignment)


77

--------------------------------------------------------------------------------




and the assigning Lender shall relinquish its rights and be released from its
obligations under this Agreement and the other Loan Documents.
Upon request, Borrower shall execute and deliver to the Agent, new Note(s)
payable to the order of the assignee in an amount equal to the amount assigned
to the assigning Lender pursuant to such Assignment Agreement, and with respect
to the portion of the Indebtedness retained by the assigning Lender, to the
extent applicable, new Note(s) payable to the order of the assigning Lender in
an amount equal to the amount retained by such Lender hereunder. Each of the
Agent, each Lender and the Borrower acknowledges and agrees that any such new
Note(s) shall be given in renewal and replacement of the Notes issued to the
assigning lender prior to such assignment and shall not effect or constitute a
novation or discharge of the Indebtedness evidenced by such prior Note, and each
such new Note may contain a provision confirming such agreement.
(e)    The Borrower and the Agent acknowledge that each of the Lenders may at
any time and from time to time, subject to the terms and conditions hereof,
grant participations in such Lender’s rights and obligations hereunder (on a pro
rata basis only) and under the other Loan Documents to any Person (other than a
natural person or to Borrower or any of Borrower’s Affiliates or Subsidiaries);
provided that any participation permitted hereunder shall comply with all
applicable laws and shall be subject to a participation agreement that
incorporates the following restrictions:
(i)
such Lender shall remain the holder of its Notes hereunder (if such Notes are
issued), notwithstanding any such participation;

(ii)
a participant shall not reassign or transfer, or grant any sub-participations in
its participation interest hereunder or any part thereof; and

(iii)
such Lender shall retain the sole right and responsibility to enforce the
obligations of the Credit Parties relating to the Notes and the other Loan
Documents, including, without limitation, the right to proceed against any
Subsidiary Guarantors, or cause the Agent to do so (subject to the terms and
conditions hereof), and the right to approve any amendment, modification or
waiver of any provision of this Agreement without the consent of the participant
(unless such participant is an Affiliate of such Lender), except for those
matters covered by Section 11.10(a)(i) through (iv) and (vi) (provided that a
participant may exercise approval rights over such matters only on an indirect
basis, acting through such Lender and the Credit Parties, Agent and the other
Lenders may continue to deal directly with such Lender in connection with such
Lender’s rights and duties hereunder). Notwithstanding the foregoing, however,
in the case of any participation granted by any Lender hereunder, the
participant shall not have any rights under this Agreement or any of the other
Loan Documents against the Agent, any other Lender or any Credit Party;
provided, however that the participant may have rights against such Lender in
respect of such participation as may be set forth in the applicable
participation agreement and all amounts payable by the Credit Parties hereunder
shall be determined as if such Lender had not sold such participation. Each such
participant shall be entitled to the benefits of Article 11 of this Agreement to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (d) of this Section, provided that no participant
shall be



78

--------------------------------------------------------------------------------




entitled to receive any greater amount pursuant to the provisions of Article 11
than the issuing Lender would have been entitled to receive in respect of the
amount of the participation transferred by such issuing Lender to such
participant had no such transfer occurred and each such participant shall also
be entitled to the benefits of Section 7.6 hereof as though it were a Lender,
provided that such participant agrees to be subject to Section 8.3 hereof as
though it were a Lender; provided further that each participant shall be subject
to the requirements of Section 11.13 (it being understood that the documentation
required under Section 11.13 shall be delivered to the participating Lender,
which the participating lender shall provide to Borrower pursuant to Section
11.13) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 11.8(d).
(f)    Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.
(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including its Notes, if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledge or assignee for such Lender as a party hereto.
(h)    Borrower hereby designates the Agent, and Agent agrees to serve, as the
Borrower’s non-fiduciary agent solely for purposes of this Section 11.8(h) to
maintain at its principal office in the United States a copy of each Assignment
Agreement delivered to it and a register (the “Register”) for the recordation of
the names and addresses of the Lenders, the Revolving Credit Percentages of such
Lenders and the principal amount of each type of Advance owing to each such
Lender from time to time. The entries in the Register shall be conclusive
evidence, absent manifest error, and the Borrower, the Agent, and the Lenders
may treat each Person whose name is recorded in the Register as the owner of the
Advances recorded therein for all purposes of this Agreement. The Register shall
be available for inspection by the Borrower or any Lender (but only, for a
Lender, with respect to any entry relating to such Lender’s Revolving Credit
Percentages and the principal amounts owing to such Lender) upon reasonable
notice to the Agent and a copy of such information shall be provided to any such
party on their prior written request. The Agent shall give prompt written notice
to the Borrower of the making of any entry in the Register or any change in such
entry.
(i)    Borrower authorizes each Lender to disclose to any prospective assignee
or participant which has satisfied the requirements hereunder, any and all
financial information in such Lender’s possession concerning the Credit Parties
which has been delivered to such Lender pursuant to this Agreement, provided


79

--------------------------------------------------------------------------------




that each such prospective assignee or participant shall execute a
confidentiality agreement consistent with the terms of Section 11.11 hereof or
shall otherwise agree to be bound by the terms thereof.
(j)    Nothing in this Agreement, the Notes or the other Loan Documents,
expressed or implied, is intended to or shall confer on any Person other than
the respective parties hereto and thereto and their successors and assignees and
participants permitted hereunder and thereunder any benefit or any legal or
equitable right, remedy or other claim under this Agreement, the Notes or the
other Loan Documents.

11.9    Counterparts. This Agreement may be executed in several counterparts,
and each executed copy shall constitute an original instrument, but such
counterparts shall together constitute but one and the same instrument.

11.10    Amendment and Waiver.
(a)    No amendment or waiver of any provision of this Agreement or any other
Loan Document, nor consent to any departure by any Credit Party therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Agent and the Majority Lenders (or by the Agent at the written request of the
Majority Lenders) or, if this Agreement expressly so requires with respect to
the subject matter thereof, by all Lenders (and, with respect to any amendments
to this Agreement or the other Loan Documents, by any Credit Party or the
Subsidiary Guarantors that are signatories thereto), and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by the Lender or Lenders affected thereby,
do any of the following: (i) increase the stated amount of such Lender’s
commitment hereunder, (ii) reduce the principal of, or interest on, any
outstanding Indebtedness or any Fees or other amounts payable hereunder, (iii)
postpone any date fixed for any payment of principal of, or interest on, any
outstanding Indebtedness or any Fees or other amounts payable hereunder, (iv)
except as expressly permitted hereunder or under the Collateral Documents,
release all or substantially all of the Collateral (provided that neither Agent
nor any Lender shall be prohibited thereby from proposing or participating in a
consensual or nonconsensual debtor-in-possession or similar financing), or
release any material guaranty provided by any Person in favor of Agent and the
Lenders, provided however that Agent shall be entitled, without notice to or any
further action or consent of the Lenders, to release any Collateral which any
Credit Party is permitted to sell, assign or otherwise transfer in compliance
with this Agreement or the other Loan Documents or release any guaranty to the
extent expressly permitted in this Agreement or any of the other Loan Documents
(whether in connection with the sale, transfer or other disposition of the
applicable Subsidiary Guarantor or otherwise), (v) terminate or modify any
indemnity provided to the Lenders hereunder or under the other Loan Documents,
except as shall be otherwise expressly provided in this Agreement or any other
Loan Document, or (vi) change the definitions of “Revolving Credit Percentage”,
“Majority Lenders”, “Eligible Mortgage Loan”, “Borrowing Base”, “Applicable
Advance Rate”, “Collateral Value”, Sections 8.2 or 8.3 hereof or this Section
11.10, or any of the defined terms used in the definition of “Borrowing Base” or
“Collateral Value”; provided, further, that notwithstanding the foregoing no
amendment, waiver, or consent shall, unless in a writing signed by the Agent,
(1) affect the rights or duties of the Agent under this Agreement or any other
Loan Document, (2) reduce the principal of, or interest on, the Swing Line Note,
or (3) postpone any date fixed for any payment of principal of, or interest on,
the Swing Line Note. All references in this Agreement to “Lenders” or “the
Lenders” shall refer to all Lenders, unless expressly stated to refer to
Majority Lenders (or the like). Notwithstanding the foregoing or anything else
herein to the contrary, Agent may, in its sole discretion and without the
consent of any of the other Lenders, agree or consent to allow a Mortgage Loan
that was previously an “Eligible Mortgage Loan” but that no longer qualifies as
an “Eligible Mortgage Loan” to be included in the Borrowing Base and deemed to
be an “Eligible Mortgage Loan” for a period of time not to exceed ten (10) days,
so long as the aggregate amount of all such Mortgage Loans included in


80

--------------------------------------------------------------------------------




the Borrowing Base at any one time pursuant to this paragraph does not exceed
Three Million Dollars ($3,000,000).
(b)    Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove of any amendment, consent, waiver
or any other modification to any Loan Document (and all amendments, consents,
waivers and other modifications may be effected without the consent of the
Defaulting Lenders), except that the foregoing shall not permit, in each case
without such Defaulting Lender’s consent, (i) an increase in such Defaulting
Lender’s stated commitment amounts, (ii) the waiver, forgiveness or reduction of
the principal amount of any Indebtedness owing to such Defaulting Lender (unless
all other Lenders affected thereby are treated similarly), (iii) the extension
of the final maturity date(s) of such Defaulting Lenders’ portion of any of the
Indebtedness or the extension of any commitment to extend credit of such
Defaulting Lender, or (iv) any other modification which requires the consent of
all Lenders or the Lender(s) affected thereby which affects such Defaulting
Lender more adversely than the other affected Lenders (other than a modification
which results in a reduction of such Defaulting Lender’s Percentage of any
commitments or repayment of any amounts owing to such Defaulting Lender on a non
pro-rata basis).
(c)    The Agent shall, upon the written request of the Borrower, execute and
deliver to the Credit Parties such documents as may be necessary to evidence (1)
the release of any Lien granted to or held by the Agent upon any Collateral: (a)
upon termination of the Revolving Credit Aggregate Commitment and payment in
full of all Indebtedness payable under this Agreement and under any other Loan
Document; (b) which constitutes property (including, without limitation, Equity
Interests in any Person) sold or to be sold or disposed of as part of or in
connection with any disposition (whether by sale, by merger or by any other form
of transaction and including the property of any Subsidiary that is disposed of
as permitted hereby) permitted in accordance with the terms of this Agreement;
(c) which constitutes property in which a Credit Party owned no interest at the
time the Lien was granted or at any time thereafter; or (d) if approved,
authorized or ratified in writing by the Majority Lenders, or all the Lenders,
as the case may be, as provided in this Section 11.10; or (2) the release of any
Person from its obligations under the Loan Documents (including without
limitation the Subsidiary Guaranty) if all of the Equity Interests of such
Person that were held by a Credit Party are sold or otherwise transferred to any
transferee other than Borrower or a Subsidiary of Borrower as part of or in
connection with any disposition (whether by sale, by merger or by any other form
of transaction) permitted in accordance with the terms of this Agreement;
provided that (i) Agent shall not be required to execute any such release or
subordination agreement under clauses (1) or (2) above on terms which, in the
Agent’s opinion, would expose the Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty or such release shall not in any manner discharge, affect or impair the
Indebtedness or any Liens upon any Collateral retained by any Credit Party,
including (without limitation) the proceeds of the sale or other disposition,
all of which shall constitute and remain part of the Collateral.
(d)    Notwithstanding anything to the contrary herein the Agent may, with the
consent of the Borrower only, amend, modify or supplement this Agreement or any
of the other Loan Documents to cure any ambiguity, omission, mistake, defect or
inconsistency.
(e)    Notwithstanding the foregoing, no amendment and restatement of this
Agreement which is in all other respects approved by the Lenders in accordance
with this Section 11.10 shall require the consent or approval of any Lender (i)
which immediately after giving effect to such amendment and restatement, shall
have no commitment or other obligation to maintain or extend credit under this
Agreement (as so amended and restated) and (ii) which, substantially
contemporaneously with the effectiveness of such amendment and restatement,
shall have received payment in full of all Indebtedness owing to such Lender
under the Loan Documents (other than any Indebtedness owing to such Lender in
connection with Lender


81

--------------------------------------------------------------------------------




Products or under any Hedge Agreements between a Credit Party and such Lender).
From and after the effectiveness of any such amendment and restatement, any such
Lender shall be deemed to no longer be a “Lender” hereunder or a party hereto,
except that any such Lender shall retain the benefits of those indemnification
provisions hereof which, by the terms hereof would survive the termination of
this Agreement.

11.11    Confidentiality. Each Lender agrees that it will not disclose without
the prior consent of the Borrower (other than to its employees, its
Subsidiaries, another Lender, an Affiliate of a Lender or to its auditors or
counsel) any information with respect to the Credit Parties which is furnished
pursuant to this Agreement or any of the other Loan Documents; provided that any
Lender may disclose any such information (a) as has become generally available
to the public or has been lawfully obtained by such Lender from any third party
under no duty of confidentiality to any Credit Party, (b) as may be required or
appropriate in any report, statement or testimony submitted to, or in respect to
any inquiry, by, any municipal, state or federal regulatory body having or
claiming to have jurisdiction over such Lender, including the Board of Governors
of the Federal Reserve System of the United States, the Office of the
Comptroller of the Currency or the Federal Deposit Insurance Corporation or
similar organizations (whether in the United States or elsewhere) or their
successors, (c) as may be required or appropriate in respect to any summons or
subpoena or in connection with any litigation, (d) in order to comply with any
law, order, regulation, ruling or other requirement of law applicable to such
Lender, and (e) to any prospective assignee or participant in accordance with
Section 11.8(i) hereof.

11.12    Substitution or Removal of Lenders.
(a)    With respect to any Lender (i) whose obligation to make Advances has been
suspended pursuant to Section 9.2 or 9.3, (ii) that has demanded compensation
under Sections 9.3 or 9.4, (iii) that has become a Defaulting Lender or (iv)
that has failed to consent to a requested amendment, waiver or modification to
any Loan Document as to which the Majority Lenders have already consented (in
each case, an “Affected Lender”), then the Agent or the Borrower may, at the
Borrower’s sole expense, require the Affected Lender to sell and assign all of
its interests, rights and obligations under this Agreement, including, without
limitation, its Commitments, to an Eligible Assignee (which may be one or more
of the Lenders) (such Eligible Assignee shall be referred to herein as the
“Purchasing Lender” or “Purchasing Lenders”) within two (2) Business Days after
receiving notice from the Borrower requiring it to do so, for an aggregate price
equal to the sum of the portion of all Advances made by it, interest and fees
accrued for its account through but excluding the date of such payment, and all
other amounts payable to it hereunder, from the Purchasing Lender(s) (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts, including without limitation, if
demanded by the Affected Lender, the amount of any compensation that due to the
Affected Lender under Sections 9.3 and 9.4 to but excluding said date), payable
(in immediately available funds) in cash. The Affected Lender, as assignor, such
Purchasing Lender, as assignee, the Borrower and the Agent, shall enter into an
Assignment Agreement pursuant to Section 11.8 hereof, whereupon such Purchasing
Lender shall be a Lender party to this Agreement, shall be deemed to be an
assignee hereunder and shall have all the rights and obligations of a Lender
with a Revolving Credit Percentage equal to its ratable share of the then
applicable Revolving Credit Aggregate Commitment, provided, however, that if the
Affected Lender does not execute such Assignment Agreement within (2) Business
Days of receipt thereof, the Agent may execute the Assignment Agreement as the
Affected Lender’s attorney-in-fact. Each of the Lenders hereby irrevocably
constitutes and appoints the Agent and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full power
and authority in the name of such Lender or in its own name to execute and
deliver the Assignment Agreement while such Lender is an Affected Lender
hereunder (such power of attorney to be deemed coupled with an interest and
irrevocable). In connection with any assignment pursuant to this Section 11.12,
the


82

--------------------------------------------------------------------------------




Borrower or the Purchasing Lender shall pay to the Agent the administrative fee
for processing such assignment referred to in Section 11.8.
(b)    If any Lender is an Affected Lender of the type described in Section
11.12(a)(iii) and (iv) (any such Lender, a “Non-Compliant Lender”), the Borrower
may, with the prior written consent of the Agent, and notwithstanding Section
8.3 of this Agreement or any other provisions requiring pro rata payments to the
Lenders, elect to reduce any Commitments by an amount equal to the Non-Compliant
Lender’s Percentage of the Commitment of such Non-Compliant Lender and repay
such Non-Compliant Lender an amount equal the principal amount of all Advances
owing to it, all interest and fees accrued for its account through but excluding
the date of such repayment, and all other amounts payable to it hereunder
(including without limitation, if demanded by the Non-Compliant Lender, the
amount of any compensation that due to the Non-Compliant Lender under Sections
9.3 or 9.4 to but excluding said date), payable (in immediately available funds)
in cash, so long as, after giving effect to the termination of Commitments and
the repayments described in this clause (b), any Fronting Exposure of such
Non-Compliant Lender shall be reallocated among the Lenders that are not
Non-Compliant Lenders in accordance with their respective Revolving Credit
Percentages, but only to the extent that the sum of the aggregate principal
amount of all Revolving Credit Advances made by each such Lender, plus such
Lender’s Percentage of the aggregate outstanding principal amount of Swing Line
Advances prior to giving effect to such reallocation plus such Lender’s
Percentage of the Fronting Exposure to be reallocated does not exceed such
Lender’s Percentage of the Revolving Credit Aggregate Commitment, and with
respect to any portion of the Fronting Exposure that may not be reallocated, the
Borrower shall deliver to the Agent, for the benefit of the Swing Line Lender,
as applicable, cash collateral or other security satisfactory to the Agent, with
respect any such remaining Fronting Exposure.

11.13    Withholding Taxes.
(a)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 11.13(a)(i),
(ii) and (iv) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.
Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Borrower,
(i)
any Lender that is a U.S. Person shall deliver to the Borrower and the Agent on
or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Agent), executed originals of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax;

(ii)
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Agent (in such number of copies as shall be requested by
the



83

--------------------------------------------------------------------------------




recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Agent), whichever of the following is applicable:
(A)
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(B)    executed originals of IRS Form W-8ECI;
(C)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of Borrower within the meaning
of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Internal Revenue Code (a
“U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN
or W-8BEN-E, as applicable; or

(D)
to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
as applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-4 on behalf of each such direct and indirect partner;

(iii)
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and



84

--------------------------------------------------------------------------------




(iv)
if a payment made to a Lender or Agent under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender or Agent were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender or Agent shall deliver to the Borrower and the Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Borrower or the Agent as may be necessary for the Borrower and the Agent to
comply with their obligations under FATCA and to determine that such Lender or
Agent has complied with such Lender’s or Agent’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (iv), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Lender agrees that if any form, certification or other documentation it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form, certification or other documentation or promptly
notify the Borrower and the Agent in writing of its legal inability to do so.
(b)    Promptly upon notice from the Agent of any determination by the Internal
Revenue Service that any payments previously made to such Lender hereunder were
subject to United States income Tax withholding when made (or subject to
withholding at a higher rate than that applied to such payments), such Lender
shall pay to the Agent the excess of the aggregate amount required to be
withheld from such payments over the aggregate amount (if any) actually withheld
by the Agent, provided that, following any such payment, such Lender shall
retain all of its rights and remedies against the Borrower with respect thereto.
For purposes of this Section 11.13, the term “applicable law” includes FATCA.

11.14    [Reserved].

11.15    WAIVER OF JURY TRIAL. THE LENDERS, THE AGENT AND THE BORROWER
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO
A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR
ANY RELATED INSTRUMENT OR AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ACTION OF ANY OF THEM. NEITHER THE LENDERS, THE AGENT NOR THE
BORROWER SHALL SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE, ANY SUCH
ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A
JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL NOT BE
DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY THE LENDERS AND
THE AGENT OR THE BORROWER EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL OF
THEM.

11.16    USA Patriot Act Notice. Pursuant to Section 326 of the USA Patriot Act,
the Agent and the Lenders hereby notify the Credit Parties that if they or any
of their Subsidiaries open an account, including any loan, deposit account,
treasury management account, or other extension of credit with Agent or any
Lender, the Agent or the applicable Lender will request the applicable Person’s
name, tax identification number, business address and other information
necessary to identify such Person (and may request such


85

--------------------------------------------------------------------------------




Person’s organizational documents or other identifying documents) to the extent
necessary for the Agent and the applicable Lender to comply with the USA Patriot
Act.

11.17    Complete Agreement; Conflicts. This Agreement, the Notes (if issued),
any Requests for Advance, and the Loan Documents contain the entire agreement of
the parties hereto, superseding all prior agreements, discussions and
understandings relating to the subject matter hereof, and none of the parties
shall be bound by anything not expressed in writing. In the event of any
conflict between the terms of this Agreement and the other Loan Documents, this
Agreement shall govern.

11.18    Severability. In case any one or more of the obligations of the Credit
Parties under this Agreement, the Notes or any of the other Loan Documents shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining obligations of the Credit Parties shall not
in any way be affected or impaired thereby, and such invalidity, illegality or
unenforceability in one jurisdiction shall not affect the validity, legality or
enforceability of the obligations of the Credit Parties under this Agreement,
the Notes or any of the other Loan Documents in any other jurisdiction.

11.19    Table of Contents and Headings; Section References. The table of
contents and the headings of the various subdivisions hereof are for convenience
of reference only and shall in no way modify or affect any of the terms or
provisions hereof and references herein to “sections,” “subsections,” “clauses,”
“paragraphs,” “subparagraphs,” “exhibits” and “schedules” shall be to sections,
subsections, clauses, paragraphs, subparagraphs, exhibits and schedules,
respectively, of this Agreement unless otherwise specifically provided herein or
unless the context otherwise clearly indicates.

11.20    Construction of Certain Provisions. If any provision of this Agreement
or any of the Loan Documents refers to any action to be taken by any Person, or
which such Person is prohibited from taking, such provision shall be applicable
whether such action is taken directly or indirectly by such Person, whether or
not expressly specified in such provision.

11.21    Independence of Covenants. Each covenant hereunder shall be given
independent effect (subject to any exceptions stated in such covenant) so that
if a particular action or condition is not permitted by any such covenant
(taking into account any such stated exception), the fact that it would be
permitted by an exception to, or would be otherwise within the limitations of,
another covenant shall not avoid the occurrence of a Default or an Event of
Default.

11.22    Electronic Transmissions.
(a)
Each of the Agent, the Credit Parties, the Lenders, and each of their Affiliates
is authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. The Borrower and
each other Credit Party hereby acknowledges and agrees that the use of
Electronic Transmissions is not necessarily secure and that there are risks
associated with such use, including risks of interception, disclosure and abuse
and each indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.

(b)
All uses of an E-System shall be governed by and subject to, in addition to
Section 11.6 and this Section 11.22, separate terms and conditions posted or
referenced in such E-System and related contractual obligations executed by the
Agent, the Credit Parties and the Lenders in connection with the use of such
E-System.



86

--------------------------------------------------------------------------------




(c)
All E-Systems and Electronic Transmissions shall be provided “as is” and “as
available”. None of the Agent or any of its Affiliates, nor the Borrower or any
of its Affiliates warrants the accuracy, adequacy or completeness of any
E-Systems or Electronic Transmission, and each disclaims all liability for
errors or omissions therein. No warranty of any kind is made by the Agent or any
of its Affiliates or the Borrower or its Affiliates in connection with any E
-Systems or Electronic Transmission, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects. The Agent, the Credit Parties and
the Lenders agree that the Agent has no responsibility for maintaining or
providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System. The Agent and the Lenders agree that the Borrower has no
responsibility for maintaining or providing any equipment, software, services or
any testing required in connection with any Electronic Transmission or otherwise
required for any E-Systems.

(d)
Borrower hereby indemnifies, saves and holds Agent and the Lenders, and any of
their respective past, present and future officers, directors, shareholders,
employees, representatives and consultants, harmless from and against any and
all losses, damages, suits, penalties, costs, liabilities and expenses
(including, without limitation, reasonable legal expenses and attorneys’ fees)
incurred or arising out of the use of telephone or Electronic Transmissions or
E-Systems under or in connection with this Agreement or any of the other Loan
Documents; provided, however, that the foregoing indemnification shall not be
applicable to the extent (but only to the extent) the same arise or result from
any gross negligence or willful misconduct of Agent. The provisions of this
paragraph shall survive repayment of the Indebtedness and satisfaction of all
obligations of Borrower to Agent and termination of this Agreement.


11.23    Advertisements. The Agent and the Lenders may disclose the names of the
Credit Parties and the existence of the Indebtedness in general advertisements
and trade publications.

11.24    Reliance on and Survival of Provisions. All terms, covenants,
agreements, representations and warranties of the Credit Parties to any of the
Loan Documents made herein or in any of the Loan Documents or in any
certificate, report, financial statement or other document furnished by or on
behalf of any Credit Party in connection with this Agreement or any of the Loan
Documents shall be deemed to have been relied upon by the Lenders,
notwithstanding any investigation heretofore or hereafter made by any Lender or
on such Lender’s behalf, and those covenants and agreements of the Borrower and
the Lenders, as applicable, set forth in Sections 10.7 and 11.5 hereof (together
with any other indemnities of any Credit Party or Lender contained elsewhere in
this Agreement or in any of the other Loan Documents) hereof shall survive the
termination of this Agreement and the other Loan Documents, repayment in full of
the Indebtedness and the termination of any commitment to extend credit.

11.25    Amendment and Restatement.
(a)
This Agreement amends, restates, replaces and supersedes in its entirety the
Prior Agreement; provided, however, nothing contained herein shall impair the
liens and security interests established or continued by the Prior Agreement,
which liens and security interests shall continue in full force and effect. All
“Pledged Mortgage



87

--------------------------------------------------------------------------------




Loans” (as defined in the Prior Agreement) which are owned by the Borrower and
included in the “Borrowing Base” (as defined in the Prior Agreement) under the
Prior Agreement as of the date hereof (the “Existing Pledged Mortgage Loans”),
shall be included in the Borrowing Base as Pledged Mortgage Loans under this
Agreement as if originally funded with Advances under this Agreement so long as
such Existing Pledged Mortgage Loans meet all of the requirements for
eligibility and inclusion in the Borrowing Base under this Agreement, provided,
however, (a) the Warehouse Periods for such Existing Pledged Mortgage Loans
shall commence from the time such Existing Pledged Mortgage Loans were first
included in the “Borrowing Base” (as defined in the Prior Agreement) under the
Prior Agreement, and (b) such Existing Pledged Mortgage Loans shall be deemed to
comply with the requirement of paragraph (l) of the definition of “Eligible
Mortgage Loan” under this Agreement if the date of each underlying Mortgage Note
for such Existing Pledged Mortgage Loans was not earlier than 30 days prior to
the date such Existing Pledged Mortgage Loans were first included in the
“Borrowing Base” (as defined in the Prior Agreement) under the Prior Agreement.
(b)
The parties hereto acknowledge and agree that (i) this Agreement, the Notes, and
the other Loan Documents executed and delivered in connection herewith do not
constitute a novation, payment and reborrowing, or termination of the
“Indebtedness” (as defined in the Prior Credit Agreement) under the Prior Credit
Agreement as in effect prior to the Effective Date; (ii) such “Indebtedness” is
in all respects continuing with only the terms thereof being modified as
provided in this Agreement; (iii) the Liens as granted under the Collateral
Documents securing payment of such “Indebtedness” are in all respects continuing
and in full force and effect and secure the payment of the Indebtedness (as
defined in this Agreement) and are hereby fully ratified and affirmed; and (iv)
upon the effectiveness of this Agreement all Advances made under the Prior
Agreement and outstanding on the Effective Date will be part of the Advances
hereunder on the terms and conditions set forth in this Agreement. Without
limitation of the foregoing, Borrower hereby fully and unconditionally ratifies
and affirms all Collateral Documents to which it is a party and agrees that all
collateral granted thereunder shall from and after the date hereof secure all
Indebtedness hereunder.

(c)
Notwithstanding the modifications effected by this Agreement of the
representations, warranties and covenants of Borrower contained in the Prior
Agreement, Borrower acknowledges and agrees that any causes of action or other
rights created in favor of any Lender and its successors arising out of the
representations and warranties of Borrower contained in or delivered (including
representations and warranties delivered in connection with the making of the
loans or other extensions of credit thereunder) in connection with the Prior
Agreement shall survive the execution and delivery of this Agreement; provided,
however, that it is understood and agreed that Borrower’s monetary obligations
under the Prior Agreement in respect of the advances thereunder are evidenced by
this Agreement as provided herein. All indemnification obligations of Borrower
pursuant to the Prior Agreement (including any arising from a breach of the
representations thereunder) shall survive the amendment and restatement of the
Prior Agreement pursuant to this Agreement.



88

--------------------------------------------------------------------------------




(d)
On and after the Effective Date, (i) each reference in the Loan Documents to the
“Credit Agreement”, “thereunder”, “thereof” or similar words referring to the
Credit Agreement shall mean and be a reference to this Agreement and (ii) each
reference in the Loan Documents to a “Note” shall mean and be a Note as defined
in this Agreement.

(e)
On the Effective Date, each Lender shall have Percentages in the Revolving
Credit Aggregate Commitment and Advances outstanding hereunder equal to the
applicable percentages set forth in Schedule 1.1 hereto. To facilitate the
foregoing, each Lender which as a result of the adjustments of Percentages
evidenced by Schedule 1.1 hereto is to have a greater principal amount of any
outstanding Advances than such Lender had with respect to such Advances under
the Prior Agreement immediately prior to the Effective Date shall deliver to the
Agent immediately available funds to cover such Advances (and the Agent shall,
to the extent of the funds so received, disburse funds to each Lender which, as
a result of the adjustment of the Percentages, is to have a lesser principal
amount of Advances outstanding than such Lender had under the Prior Agreement).
The Lenders agree that all interest and fees accrued under the Prior Agreement
shall constitute the property of the Lenders which were parties to the Prior
Agreement and shall be distributed (to the extent received from the Borrower) to
such Lenders on the basis of the Percentages in effect under the Prior
Agreement. Furthermore, it is acknowledged and agreed that all fees paid under
the Prior Agreement shall not be recalculated, redistributed or reallocated by
Agent among the Lenders.



[Signatures Follow On Succeeding Page]






89

--------------------------------------------------------------------------------





WITNESS the due execution hereof as of the day and year first above written.


COMERICA BANK, as Administrative Agent and a Lender




By:                         
Name:                     
Title:                         









--------------------------------------------------------------------------------




M/I FINANCIAL, LLC




By:                         
Name:                     
Title:                         









--------------------------------------------------------------------------------




THE HUNTINGTON NATIONAL BANK




By:                         
Name:                     
Title:                         









--------------------------------------------------------------------------------




BMO HARRIS BANK N.A.




By:                         
Name:                     
Title:                         











--------------------------------------------------------------------------------





Schedule 1.1

Percentages and Allocations
Revolving Credit Facilities

During Each Step-Up Period:


    


LENDERS


REVOLVING CREDIT
PERCENTAGE
REVOLVING CREDIT ALLOCATIONS


Comerica Bank


40.00%


$60,000,000
The Huntington
National Bank


30.00%


$45,000,000
BMO Harris Bank N.A.


30.00%


$45,000,000


TOTALS


100%


$150,000,000



At all other times:




LENDERS


REVOLVING CREDIT
PERCENTAGE
REVOLVING CREDIT ALLOCATIONS


Comerica Bank


40.00%


$50,000,000
The Huntington
National Bank


30.00%


$37,500,000
BMO Harris Bank N.A.


30.00%


$37,500,000


TOTALS


100%


$125,000,000









    



--------------------------------------------------------------------------------





Schedule 1.2
Compliance Information


Correct Legal Name




Address


Type of Organization


Jurisdiction of Organization


Tax identification number and other identification numbers
M/I Financial, LLC
3 Easton Oval Columbus, Ohio 43219
Limited liability company
Ohio
Ohio Organizational
ID: 621252
FEIN: 31-1076317





    

